

 
 

--------------------------------------------------------------------------------

 
Loan Number:  5593ZMA



Exhibit 10.26






SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT




Dated as of September 28, 2009




by and among


CBL & ASSOCIATES LIMITED PARTNERSHIP,
as Borrower,


CBL & ASSOCIATES PROPERTIES, INC.,
as Parent, solely for the limited purposes set forth in Section 13.22,


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.6.,
as Lenders,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES,
KEYBANK NATIONAL ASSOCIATION
and
PNC BANK, NATIONAL ASSOCIATION
each as Documentation Agent,


U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent,
and


U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO SECURITIES,
as Co-Lead Arrangers and as Co-Book Runners







2100993v3
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


 
ARTICLE I. DEFINITIONS1

 
 
Section 1.1.  Definitions.1

 
Section 1.2.  General; References to Pacific Time.26

 
 
 
ARTICLE II. CREDIT FACILITY26

 
 
Section 2.1.  Revolving Loans.26

 
Section 2.2.  Letters of Credit.28

 
Section 2.3.  Rates and Payment of Interest on Loans.31

 
Section 2.4.  Number of Interest Periods.32

 
Section 2.5.  Repayment of Loans.32

 
Section 2.6.  Prepayments.32

 
Section 2.7.  Late Charges.33

 
Section 2.8.  Continuation.33

 
Section 2.9.  Conversion.33

 
Section 2.10.  Notes.34

 
Section 2.11.  Voluntary Reductions of the Revolving Commitment.34

 
Section 2.12.  Extension of Maturity Date.35

 
Section 2.13.  Expiration or Maturity Date of Letters of Credit Past Maturity
Date.35

 
Section 2.14.  Amount Limitations.35

 
Section 2.15.  Funds Transfer Disbursements.35

 
 
 
ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS36

 
 
Section 3.1.  Payments.36

 
Section 3.2.  Pro Rata Treatment.37

 
Section 3.3.  Sharing of Payments, Etc.38

 
Section 3.4.  Several Obligations.38

 
Section 3.5.  Fees.38

 
Section 3.6.  Computations.39

 
Section 3.7.  Usury.39

 
Section 3.8.  Statements of Account.40

 
Section 3.9.  Defaulting Lenders; Insolvent Lenders.40

 
Section 3.10.  Taxes; Foreign Lenders.41

 
 
 
ARTICLE IV.  BORROWING BASE PROPERTIES43

 
 
Section 4.1.  Eligibility of Properties.43

 
Section 4.2.  Release of Properties.45

 
Section 4.3.  Frequency of Appraisals.46

 
Section 4.4.  Frequency of Calculations of Borrowing Base.47

 
 
 
ARTICLE V. YIELD PROTECTION, ETC.48

 
 
Section 5.1.  Additional Costs; Capital Adequacy.48

 
Section 5.2.  Suspension of LIBOR Loans.49

 
Section 5.3.  Illegality.50

 
Section 5.4.  Compensation.50

 
Section 5.5.  Treatment of Affected Loans.51

 
Section 5.6.  Affected Lenders.51

 
Section 5.7.  Change of Lending Office.52

 
Section 5.8.  Assumptions Concerning Funding of LIBOR Loans.52

 
 
 
ARTICLE VI. CONDITIONS PRECEDENT52

 
 
Section 6.1.  Initial Conditions Precedent.52

 
Section 6.2.  Conditions Precedent to All Loans and Letters of Credit.55

 
Section 6.3.  Conditions Precedent to a Property Becoming a Borrowing Base
Property.55

 
Section 6.4.  Conditions as Covenants.57

 
 
 
ARTICLE VII. REPRESENTATIONS AND WARRANTIES57

 
 
Section 7.1.  Representations and Warranties.57

 
Section 7.2.  Survival of Representations and Warranties, Etc.63

 
 
 
ARTICLE VIII. AFFIRMATIVE COVENANTS64

 
 
Section 8.1.  Preservation of Existence and Similar Matters.64

 
Section 8.2.  Compliance with Applicable Law.64

 
Section 8.3.  Maintenance of Property.64

 
Section 8.4.  Conduct of Business.64

 
Section 8.5.  Insurance.64

 
Section 8.6.  Payment of Taxes and Claims.64

 
Section 8.7.  Books and Records; Inspections.65

 
Section 8.8.  Use of Proceeds.65

 
Section 8.9.  Environmental Matters.65

 
Section 8.10.  Further Assurances.66

 
Section 8.11.  Material Contracts.66

 
Section 8.12.  REIT Status.66

 
Section 8.13.  Exchange Listing.66

 
Section 8.14.  Guarantors.66

 
Section 8.15.  Material Contracts; Major Leases; SNDAs.67

 
Section 8.16.  Single Asset Entities.67

 
 
 
ARTICLE IX. INFORMATION67

 
 
Section 9.1.  Quarterly Financial Statements.68

 
Section 9.2.  Year-End Statements.68

 
Section 9.3.  Compliance Certificate.68

 
Section 9.4.  Other Information.68

 
Section 9.5.  Electronic Delivery of Certain Information.71

 
Section 9.6.  Public/Private Information.72

 
Section 9.7.  USA Patriot Act Notice; Compliance.72

 
 
 
ARTICLE X. NEGATIVE COVENANTS73

 
 
Section 10.1.  Financial Covenants.73

 
Section 10.2.  Negative Pledge.75

 
Section 10.3.  Restrictions on Intercompany Transfers.75

 
Section 10.4.  Merger, Consolidation, Sales of Assets and Other Arrangements.75

 
Section 10.5.  Plans.77

 
Section 10.6.  Fiscal Year.77

 
Section 10.7.  Modifications of Organizational Documents and Material
Contracts.77

 
Section 10.8.  Subordinated Debt Prepayments; Amendments.77

 
Section 10.9.  Transactions with Affiliates.78

 
Section 10.10.  Environmental Matters.78

 
Section 10.11.  Tenant Leases.78

 
Section 10.12.  Derivatives Contracts.78

 
Section 10.13.  Major Construction.79

 
 
 
ARTICLE XI. DEFAULT79

 
 
Section 11.1.  Events of Default.79

 
Section 11.2.  Remedies Upon Event of Default.84

 
Section 11.3.  Remedies Upon Default.85

 
Section 11.4.  Marshaling; Payments Set Aside.86

 
Section 11.5.  Allocation of Proceeds.86

 
Section 11.6.  Letter of Credit Collateral Account.87

 
Section 11.7.  Performance by Administrative Agent.88

 
Section 11.8.  Rights Cumulative.88

 
Section 11.9.  Curing Defaults Under Security Documents.88

 
Section 11.10.  Permitted Deficiency.88

 
 
 
ARTICLE XII. THE ADMINISTRATIVE AGENT90

 
 
Section 12.1.  Appointment and Authorization.90

 
Section 12.2.  Wells Fargo as Lender.91

 
Section 12.3.  Collateral Matters; Protective Advances.91

 
Section 12.4.  Post-Foreclosure Plans.92

 
Section 12.5.  Approvals of Lenders.93

 
Section 12.6.  Notice of Events of Default.94

 
Section 12.7.  Administrative Agent's Reliance.94

 
Section 12.8.  Indemnification of Administrative Agent.94

 
Section 12.9.  Lender Credit Decision, Etc.95

 
Section 12.10.  Successor Administrative Agent.96

 
Section 12.11.  Titled Agents.97

 
 
 
ARTICLE XIII. MISCELLANEOUS97

 
 
Section 13.1.  Notices.97

 
Section 13.2.  Expenses.98

 
Section 13.3.  Stamp, Intangible and Recording Taxes.99

 
Section 13.4.  Setoff.99

 
Section 13.5.  Litigation; Jurisdiction; Other Matters; Waivers.100

 
Section 13.6.  Successors and Assigns.101

 
Section 13.7.  Amendments and Waivers.102

 
Section 13.8.  Non-Liability of Administrative Agent and Lenders.104

 
Section 13.9.  Confidentiality.104

 
Section 13.10.  Indemnification.105

 
Section 13.11.  Termination; Survival.106

 
Section 13.12.  Severability of Provisions.107

 
Section 13.13.  GOVERNING LAW.107

 
Section 13.14.  Counterparts.107

 
Section 13.15.  Obligations with Respect to Loan Parties.107

 
Section 13.16.  Independence of Covenants.107

 
Section 13.17.  Limitation of Liability.107

 
Section 13.18.  Entire Agreement.108

 
Section 13.19.  Construction, Conflict of Terms.108

 
Section 13.20.  Headings.108

 
Section 13.21.  Limitation of Liability of Borrower's General Partner.108

 
Section 13.22.  Limited Nature of Parent's Obligations.109

 
Section 13.23.  Limitation of Liability of Borrower's Directors, Officers,
Etc.109

 
Section 13.24.  AMENDMENT, RESTATEMENT AND CONSOLIDATION; NO NOVATION.109

 
 
SCHEDULE I
Commitments

 
SCHEDULE 1.1.
List of Loan Parties

 
SCHEDULE 4.1.
Initial Borrowing Base Properties and Borrowing Base Values

 
SCHEDULE 7.1.(b)
Ownership Structure

 
SCHEDULE 7.1.(f)
Occupancy Status of Borrowing Base Properties

 
SCHEDULE 7.1.(h)
Material Contracts

 
SCHEDULE 7.1.(i)
Litigation

 
SCHEDULE 7.1.(s)
Affiliate Transactions

 
SCHEDULE 7.1.(cc)
Non-Single Asset Entities

 
SCHEDULE 13.1
Notices





 
EXHIBIT A
Form of Assignment and Assumption Agreement

 
EXHIBIT B
Form of Borrowing Base Certificate

EXHIBIT C
Form of Guaranty

EXHIBIT D
Form of Hazardous Materials Indemnity Agreement

 
EXHIBIT E
Form of Notice of Borrowing

 
EXHIBIT F
Form of Notice of Continuation

 
EXHIBIT G
Form of Notice of Conversion

 
EXHIBIT H
Form of Parent Guaranty

EXHIBIT I
Form of Property Management Contract Assignment

 
EXHIBIT J
Form of Revolving Note

EXHIBIT K
Form of Security Deed

EXHIBIT L
Form of Transfer Authorizer Designation Form

EXHIBIT M
Form of Compliance Certificate




2100993v3
 
 

--------------------------------------------------------------------------------

 

THIS SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement") dated as
of September 28, 2009 by and among CBL & ASSOCIATES LIMITED PARTNERSHIP, a
limited partnership organized under the laws of the State of Delaware (the
"Borrower"), CBL & ASSOCIATES PROPERTIES, INC., a corporation organized under
the laws of the State of Delaware (the "Parent"), joining in the execution of
this Agreement solely for the limited purposes set forth in Section 13.22., each
of the financial institutions initially a signatory hereto together with their
successors and assignees under Section 13.6. (the "Lenders"), WELLS FARGO BANK,
NATIONAL ASSOCIATION ("Administrative Agent"), COMMERZBANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES, KEYBANK NATIONAL ASSOCIATION and PNC BANK, NATIONAL
ASSOCIATION, each as Documentation Agent (each a "Documentation Agent"), U.S.
BANK NATIONAL ASSOCIATION, as Syndication Agent (the "Syndication Agent"), as a
Co-Lead Arranger (a "Co-Lead Arranger") and as a Co-Book Runner (a "Co-Book
Runner"), and WELLS FARGO SECURITIES, as a Co-Lead Arranger (a "Co-Lead
Arranger") and as a Co-Book Runner (a "Co-Book Runner").


WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrower a secured revolving credit facility on the terms and
conditions contained in that certain Sixth Amended and Restated Credit Agreement
dated as of February 28, 2003 (as amended and in effect immediately prior to the
date hereof, the "Existing Credit Agreement") by and among the Borrower, such
Lenders, such other financial institutions, and Wells Fargo Bank, National
Association, as Administrative Agent;


WHEREAS, the Administrative Agent and the Lenders desire to amend and restate
the Existing Credit Agreement in order to make available to the Borrower a
$525,000,000 secured revolving credit facility, which will include a letter of
credit subfacility, on the terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:


Article I. Definitions
 
 
Section 1.1.  Definitions.

 
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


"Accession Agreement" means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


"Additional Costs" has the meaning given that term in Section 5.1.(b).


"Adjusted Asset Value" means, as of a given date, the sum of EBITDA attributable
to malls, power centers and all other assets for the trailing 4 quarters most
recently ended, divided by (x) prior to December 31, 2011, seven percent (7%),
or (y) from and after December 31, 2011, eight percent (8%).  In determining
Adjusted Asset Value:
 
(i)           EBITDA attributable to real estate properties acquired during the
most recently ended fiscal quarter shall be annualized, based upon the EBITDA
for the most recently ended fiscal quarter;
 
(ii)           EBITDA attributable to real estate properties acquired before the
most recently ended fiscal quarter but during the three fiscal quarters
preceding the most recently ended fiscal quarter shall be annualized, based upon
the period beginning on the date of its acquisition through the measurement date
(provided, such period shall not be less than three [3] months);
 
(iii)           EBITDA attributable to Properties whose development was
completed during such trailing four fiscal quarters shall be disregarded;
 
(iv)           EBITDA attributable to Properties whose development was completed
before such trailing four fiscal quarters but during any of the four fiscal
quarters preceding such trailing four fiscal quarters, shall be annualized,
based upon the period beginning on the first month after the first anniversary
of its completion and ending on the measurement date (provided, such period
shall not be less than three [3] months);
 
(v)           EBITDA attributable to any Property which is currently under
development shall be excluded; and
 
(vi)           with respect to any Subsidiary that is not a Wholly Owned
Subsidiary, only the Borrower's Ownership Share of the EBITDA attributable to
such Subsidiary shall be used when determining Adjusted Asset Value.
 
"Administrative Agent" means Wells Fargo Bank, National Association or any
successor Administrative Agent appointed pursuant to Section 12.10.


"Administrative Questionnaire" means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


"Affiliate" means, with respect to any Person, (a) in the case of any such
Person which is a partnership or limited liability company, any partner or
member in such partnership or limited liability company, respectively, (b) any
other Person which is directly or indirectly controlled by, controls or is under
common control with such Person or one or more of the Persons referred to in the
preceding clause (a), (c) any other Person who is an officer, director, trustee
or employee of, or partner in, such Person or any Person referred to in the
preceding clauses (a) and (b), (d) any other Person who is a member of the
immediate family of such Person or of any Person referred to in the preceding
clauses (a) through (c), and (e) any other Person that is a trust solely for the
benefit of one or more Persons referred to in clause (d) and of which such
Person is sole trustee; provided, however, in no event shall the Administrative
Agent, the Issuing Bank or any Lender or any of its or their respective
Affiliates be an Affiliate of Borrower, Parent or any other Loan Party.  For
purposes of this definition, "control" (including with correlative meanings, the
terms "controlling", "controlled by" and "under common control with") means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. The Affiliates of a
Person shall include any officer or director of such Person.  In no event shall
the Administrative Agent, Issuing Bank or any Lender be deemed to be an
Affiliate of the Borrower, Parent or any other Loan Party.


"Agreement Date" means the date as of which this Agreement is dated.


"Applicable Law" means all applicable provisions of constitutions, statutes,
rules, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators.


"Applicable Margin" means the percentage rate set forth below corresponding to
the ratio of Total Liabilities to Gross Asset Value as determined in accordance
with Section 10.1.(b):


 
Level
Ratio of Total Liabilities to Gross Asset Value
 
Applicable Margin
1
Less than 0.50 to 1.00
3.25%
2
Greater than or equal to 0.50 to 1.00 but less than 0.55 to 1.00
3.75%
3
Greater than or equal to 0.55 to 1.00 but less than 0.60 to 1.00
4.00%
4
Greater than or equal to 0.60 to 1.00
4.25%



The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the ratio of Total Liabilities to Gross Asset Value
as set forth in the Compliance Certificate most recently delivered by the
Borrower pursuant to Section 9.3.  Any adjustment to the Applicable Margin shall
be effective as of the first day of the calendar month immediately following the
month during which the Borrower delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 9.3; provided however, if
the date for delivery of the Compliance Certificate falls on a day that is not a
Business Day, and the Compliance Certificate is delivered on the next Business
Day occurring thereafter and such Business Day is in the month following the
month in which the due date occurs, the adjustment to the Applicable Margin
shall be effective as of the date the Compliance Certificate is delivered.  If
the Borrower fails to deliver a Compliance Certificate pursuant to Section 9.3.,
and does not cure such failure within ten (10) days after notice from the
Administrative Agent (which notice may be given to the Senior Vice President –
Real Estate Finance by email or telephone), the Applicable Margin shall equal
the percentages corresponding to Level 4 until the first day of the calendar
month immediately following the month that the required Compliance Certificate
is delivered.  Notwithstanding the foregoing, for the period from the Effective
Date through but excluding the date on which the Administrative Agent first
determines the Applicable Margin for Loans as set forth above, the Applicable
Margin shall be determined based on Level 3.  Thereafter, such Applicable Margin
shall be adjusted from time to time as set forth in this definition.


"Appraisal" means, with respect to any Property, an M.A.I. appraisal
commissioned by and addressed to the Administrative Agent (acceptable to the
Administrative Agent as to form, substance and appraisal date), prepared by a
professional appraiser acceptable to the Administrative Agent, having at least
the minimum qualifications required under Applicable Law governing the
Administrative Agent and the Lenders, including without limitation, FIRREA, and
determining the "as is" market value of such Property as between a willing buyer
and a willing seller.


"Appraised Value" means, with respect to any Property, the "as is" market value
of such Property as reflected in the most recent Appraisal of such Property as
the same may have been reasonably adjusted by the Administrative Agent based
upon its internal review of such Appraisal which is based on criteria and
factors then generally used and considered by the Administrative Agent in
determining the value of similar real estate Properties, which review shall be
conducted prior to acceptance of such Appraisal by the Administrative Agent, and
in any event within ten (10) Business Days after receipt by the Administrative
Agent of such Appraisal.  If an Appraisal of a Property is performed after the
occurrence of either (a) a casualty affecting such Property or (b) a
condemnation of a portion of such Property which results in a loss of less than
ten percent (10%) of the acreage of the Property and of no portion of the
principal structures, but prior to complete restoration of the same, the
Appraised Value shall, to the extent permitted by applicable regulations, be
made on an "as-restored" basis.


"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.


"Assignee" has the meaning given that term in Section 13.6.(c).


"Assignment and Assumption" means an Assignment and Assumption Agreement among a
Lender, an Assignee and the Administrative Agent, substantially in the form of
Exhibit A.


"Assignment of Leases and Rents" means an Assignment of Leases and Rents
executed by the Borrower or a Subsidiary of the Borrower in favor of the
Administrative Agent for its benefit and the benefit of the Lenders, the issuing
bank and each Specified Derivatives Provider in form and substance satisfactory
to the Administrative Agent.


"Bankruptcy Code" means the Bankruptcy Code of 1978, as amended.


"Base Rate" means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).


"Base Rate Loan" means a Loan bearing interest at a rate based on the Base Rate.


"Benefit Arrangement" means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


"Borrower" has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower's successors and permitted assigns.


"Borrowing Base" means an amount equal to the sum of the Borrowing Base Values
of the Borrowing Base Properties as determined and adjusted from time to time in
accordance with Section 4.3.


"Borrowing Base Certificate" means a report in substantially the form of
Exhibit B, certified by a Senior Officer or the Chief Accounting Officer of the
Borrower, setting forth the calculations required to establish the Borrowing
Base Value for each Borrowing Base Property and the Borrowing Base for all
Borrowing Base Properties as of a specified date, all in form and detail
satisfactory to the Administrative Agent.


"Borrowing Base Property" means an Eligible Property that the Administrative
Agent and the Lenders have agreed to include in calculations of the Borrowing
Base pursuant to Section 4.1.  A Property shall be excluded from determinations
of the Borrowing Base if (a) at any time such Property shall cease to be an
Eligible Property, (b) the Administrative Agent shall cease to hold a valid and
perfected first priority Lien in such Property, or (c) there shall have occurred
and be continuing a default under the Security Deed, Assignment of Leases and
Rents or any other Security Document relating to such Property.


"Borrowing Base Value" means, with respect to a Borrowing Base Property, an
amount equal to the lesser of (a) sixty-nine and six-tenths percent (69.6%) of
the Appraised Value of such Borrowing Base Property and (b) the Permanent Loan
Estimate of such Borrowing Base Property.


"Business Day" means (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent's business functions, and (ii) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market.  Unless specifically referenced in
this Agreement as a Business Day, all references to "days" shall be to calendar
days.


"Capitalized Lease Obligation" means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation determined in accordance with GAAP.


"Cash Equivalents" means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody's; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody's, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least eighty-five percent (85%) of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.


"Collateral" means any real or personal property, including, but not limited to,
the Borrowing Base Properties, directly or indirectly securing any of the
Obligations or any other obligation of a Person under or in respect of any Loan
Document or Specified Derivatives Contract to which it is a party, and includes,
without limitation, all "Mortgaged Property" under and as defined in any
Security Deed, all "Assigned Contracts" as defined in any Property Management
Contract Assignment, all "Leases and Rents" as defined in any Security Deed or
any Assignment of Leases and Rents, and all other property subject to a Lien
created by a Security Document.


"Commitment" means a Revolving Commitment in an aggregate amount up to, but not
exceeding the amount set forth for such Lender on Schedule I hereto as such
Lender's respective "Revolving Commitment Amount" (as the same may be reduced
from time to time pursuant to Section 2.11. or otherwise pursuant to the terms
of this Agreement).


"Compliance Certificate" has the meaning given that term in Section 9.3.


"Continue", "Continuation" and "Continued" each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.


"Convert", "Conversion" and "Converted" each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.


"Credit Event" means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan, (c) the Continuation of a LIBOR Loan and
(d) the issuance of a Letter of Credit.


"Credit Rating" means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.


"Default" means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.


"Defaulting Lender" has the meaning given that term in Section 3.9.


"Derivatives Contract" means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions.


"Derivatives Support Document" means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement, other than a Security Document, pursuant to which cash,
deposit accounts, securities accounts or similar financial asset collateral are
pledged to or made available for set-off by, a Specified Derivatives Provider,
including any banker's lien or similar right, securing or supporting Specified
Derivatives Obligation.


"Derivatives Termination Value" means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).


"Development Property" means a Property currently under development that has not
achieved an Occupancy Rate of eighty-five percent (85%) or more or, subject to
the last sentence of this definition, on which the improvements (other than
tenant improvements on unoccupied space) related to the development have not
been completed.  A Development Property on which all improvements (other than
tenant improvements on unoccupied space) related to the development of such
Property have been completed for at least fifteen (15) months shall cease to
constitute a Development Property notwithstanding the fact that such Property
has not achieved an Occupancy Rate of at least eighty-five percent (85%).


"Dollars" or "$" means the lawful currency of the United States of America.


"EBITDA" means, for any period, net income (loss) of the Parent and its
Subsidiaries determined on a consolidated basis for such period excluding the
following amounts (but only to the extent included in determining net income
(loss) for such period and without duplication):


(a)           depreciation and amortization expense and other non-cash charges
for such period (less depreciation and amortization expense allocable to
non-controlling interest in Subsidiaries of the Borrower for such period);


(b)           interest expense for such period (less interest expense allocable
to non-controlling interest in Subsidiaries of the Borrower for such period);


(c)           non-controlling interest in earnings of the Borrower for such
period;


(d)
(i)
extraordinary and non-recurring net gains or losses (other than gains or losses
from the sale of outparcels of Properties), except as otherwise provided in
clause (d)(ii) below) for such period;



(ii)
gains or losses from the sale of outparcels and non-operating Properties for
such period (provided however, that the gains or losses from such sales of
outparcels and non-operating Properties may not exceed five percent (5%) of
EBITDA calculated prior to taking such gains or losses into account); and



(iii)
expense relating to the extinguishment of Indebtedness for such period;



(e)           net gains or losses on the disposal of discontinued operations for
such period;


(f)           expenses incurred during such period with respect to any real
estate project abandoned by the Parent or any Subsidiary in such period;


(g)           income tax expense in respect of such period;


(h)           the Parent's Ownership Share of depreciation and amortization
expense and other non-cash charges of Unconsolidated Affiliates of the Parent
for such period; and


(i)           the Parent's Ownership Share of interest expense of Unconsolidated
Affiliates of the Parent for such period.
.
"Effective Date" means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived in accordance with the provisions of Section 13.7.


"Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless a Default or Event of Default
exists, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, "Eligible Assignee" shall
not include the Borrower or any of the Borrower's Affiliates or Subsidiaries.


"Eligible Property" means a Property which satisfies all of the following
requirements as confirmed by the Administrative Agent: (a) such Property is
owned in fee simple (or, with the consent of the Requisite Lenders, ground
leased) by the Borrower or a Wholly Owned Subsidiary; (b)  such Property is
located in a State of the United States of America or in the District of
Columbia; (c) regardless of whether such Property is owned (or, with the consent
of Requisite Lenders, ground leased) by the Borrower or a Wholly Owned
Subsidiary, the Borrower has the right directly, or indirectly through a Wholly
Owned Subsidiary, to take the following actions without the need to obtain the
consent of any Person: (i) to create Liens on such Property as security for
Indebtedness of the Borrower or such Subsidiary, as applicable, and (ii) to
sell, transfer or otherwise dispose of such Property; (d) neither such Property,
nor if such Property is owned by a Wholly Owned Subsidiary, any of the
Borrower's direct or indirect ownership interest in such Wholly Owned
Subsidiary, is subject to (i) any Lien other than Permitted Liens or (ii) any
Negative Pledge; (e) such Property is not a Development Property; (f) to
Borrower’s knowledge, such Property is free of all structural defects, title
defects, environmental conditions or other adverse matters except for defects,
conditions or matters which are not individually or collectively material to the
profitable operation of such Property; and (g) such Property is developed for
use as a regional shopping center or power center.


"Environmental Laws" means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.


"Equity Interest" means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
non-voting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.


"Equity Issuance" means any issuance or sale by a Person of any Equity Interest
in such Person.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.


"ERISA Group" means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.


"Event of Default" means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


"Existing Credit Agreement" has the meaning given that term in the first
"WHEREAS" clause of this Agreement.


"Extension of Credit" means, with respect to a Person, any of the following,
whether secured or unsecured: (a) loans to such Person, including without
limitation, lines of credit and mortgage loans; (b) bonds, debentures, notes and
similar instruments issued by such Person; (c) reimbursement obligations of such
Person under or in respect of any letter of credit or Specified Derivatives
Contract; and (d) any of the foregoing of other Persons, the payment of which
such Person Guaranteed or is otherwise recourse to such Person.


"Fair Market Value" means, with respect to any asset, the price which could be
negotiated in an arm's-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction.  Except as otherwise provided herein,
Fair Market Value shall be determined by the Board of Directors of the Borrower
(or an authorized committee thereof) acting in good faith conclusively evidenced
by a board resolution thereof delivered to the Administrative Agent or, with
respect to any asset valued at no more than $1,000,000 such determination may be
made by the chief financial officer of the Borrower evidenced by an officer's
certificate delivered to the Administrative Agent, in either case such
determination being subject to Administrative Agent's review and reasonable
approval.


"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.


"Fee Letter" means that certain fee letter dated as of May 7, 2009, by and
between the Borrower and the Administrative Agent.


"Fees" means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.


"FIRREA" means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.


"Fixed Charges" means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all scheduled principal payments on Indebtedness made by such
Person (including the Ownership Shares of such payments made by any
Unconsolidated Affiliate of such Person) during such period (excluding balloon,
bullet or similar payments of principal due upon the stated maturity of
Indebtedness), less (c) amounts allocated to non-controlling interests in
Subsidiaries of the Borrower.


"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


"Funds From Operations" means net income (computed in accordance with GAAP),
excluding gains (or losses) on sales of operating properties, plus depreciation,
amortization, and after adjustments for unconsolidated partnerships, joint
ventures and minority interests. Adjustments for unconsolidated partnerships and
joint ventures are calculated on the same basis.  For purposes of this
Agreement, Funds From Operations shall be calculated consistent with the
definition of “Funds From Operations” as set forth in the Parent’s Form 10-Q for
the second quarter of Fiscal Year 2009 as filed with the Securities and Exchange
Commission, as such definition may be modified with the prior approval of
Requisite Lenders.


"GAAP" means accounting principles generally accepted in the United States as
set forth in the opinions and pronouncements of the Accounting Principles Board
of the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity including, without limitation, the Securities
and Exchange Commission, as may be approved by a significant segment of the
accounting profession, which are applicable to the circumstances as of the date
of determination.


"General Partner" means CBL Holdings I, Inc., a Delaware corporation, and a
Wholly Owned Subsidiary of the Parent and the sole general partner of Borrower,
and shall include the General Partner's successors and permitted assigns.


"Governmental Approvals" means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


"Governmental Authority" means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity that has the right to govern any of the parties to this
Agreement (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.


"Gross Asset Value" means, at a given time, the sum (without duplication) of the
following:


(a)           Adjusted Asset Value at such time;


(b)           all cash and Cash Equivalents of the Parent and its Subsidiaries
determined on a consolidated basis as of the end of the fiscal quarter most
recently ended (excluding tenant deposits and other cash and cash equivalents
the disposition of which is restricted in any way (other than restrictions in
the nature of early withdrawal penalties) but including escrow deposits for real
estate taxes and insurance);


(c)           with respect to any Property which is under construction or the
development of which was completed during any of the preceding four (4) fiscal
quarters most recently ended, the book value of construction in process as
determined in accordance with GAAP for all such Properties at such time
(including without duplication the Parent's Ownership Share of all construction
in process of Unconsolidated Affiliates of the Parent);


(d)           the book value of all unimproved real property of the Parent and
its Subsidiaries determined on a consolidated basis;


(e)           with respect to any purchase obligation, repurchase obligation or
forward commitment evidenced by a binding contract included when determining the
Total Liabilities of the Parent and its Subsidiaries, the reasonably determined
value of any amount that would be payable, or property that would be
transferable, to the Parent or any Subsidiary if such contract were terminated
as of such date; and


(f)           to the extent not included in the immediately preceding clauses
(a) through (e), the value of any real property owned by a Subsidiary (that is
not a Wholly Owned Subsidiary) of the Borrower or an Unconsolidated Affiliate of
the Borrower (such Subsidiary or Unconsolidated Affiliate being a "JV") and
which property secures Recourse Indebtedness of such JV.  For purposes of this
clause (f):


(x)           the value of such real property shall be the lesser of (A) the
Permanent Loan Estimate which would be applicable to such real property were
such property a Borrowing Base Property and (B) the amount of Recourse
Indebtedness secured by such real property;


(y)           in no event shall the aggregate value of such real property
included in Gross Asset Value pursuant to this clause (f) exceed
$500,000,000.00; and


(z)           the value of any such real property shall only be included in
Gross Asset Value if the organizational documents of such JV provide that if,
and to the extent, such Indebtedness is paid by the Borrower or a Subsidiary of
the Borrower or by resort to such real property, then the Borrower or a
Subsidiary of the Borrower shall automatically acquire, without the necessity of
any further payment or action, all Equity Interests in such JV not owned by the
Borrower or any Subsidiary.


"Guarantor" means any Person that has executed, or is required to execute, a
Guaranty as a "Guarantor".


"Guaranty", "Guaranteed" or to "Guarantee" as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of non-performance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of non-performance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person's obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, "Guaranty" shall also mean each guaranty
executed and delivered pursuant to Section 6.1. or 8.14. and substantially in
the form of Exhibit C.


"Hazardous Materials" means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as "hazardous substances", "hazardous materials", "hazardous
wastes", "toxic substances" or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, "TCLP"
toxicity, or "EP toxicity"; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.


"Hazardous Materials Indemnity Agreement" means a Hazardous Materials Indemnity
Agreement executed by the Borrower, any Wholly Owned Subsidiary of the Borrower
and/or any other Guarantor in favor of the Administrative Agent, the Lenders,
the Issuing Bank and each Specified Derivatives Provider and substantially in
the form of Exhibit D.


"Indebtedness" means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):


(a)           all obligations of such Person in respect of money borrowed;


(b)           all obligations of such Person (other than trade debt incurred in
the ordinary course of business), whether or not for money borrowed


(i)           represented by notes payable, or drafts accepted, in each case
representing extensions of credit (but only to the extent of any outstanding
balance),


(ii)           evidenced by bonds, debentures, notes or similar instruments (but
only to the extent such debt is not otherwise included in Indebtedness), or


(iii)           constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property;


(c)           Capitalized Lease Obligations of such Person;


(d)           all reimbursement obligations of such Person under or in respect
of any letters of credit or acceptances (whether or not the same have been
presented for payment);


(e)           all Off-Balance Sheet Obligations of such Person;


(f)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest issued
after the Effective Date by such Person or any other Person, valued at the
greater or its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;


(g)           net obligations under any Derivative Contract (which shall be
deemed to have an amount equal to the Derivatives Termination Value thereof at
such time but in no event shall be less than zero); and


(h)           all Indebtedness of other Persons which (i) such Person has
Guaranteed or is otherwise recourse to such Person or (ii) is secured by a Lien
on any property of such Person.


"Insolvent Lender" means any Lender, as determined by the Administrative Agent,
that (a) becomes or is insolvent or has a parent company that has become or is
insolvent or (b) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.


"Intellectual Property" has the meaning given that term in Section 7.1.(t).


"Interest Expense" means, with respect to a Person and for any period,


(a)           the total interest expense (including, without limitation,
capitalized interest expense and interest expense attributable to Capitalized
Lease Obligations) of such Person and in any event shall include all letter of
credit fees and all interest expense with respect to any Indebtedness in respect
of which such Person is wholly or partially liable whether pursuant to any
repayment, interest carry, performance guarantee or otherwise, plus


(b)           to the extent not already included in the foregoing clause (a),
such Person's Ownership Share of all paid, accrued or capitalized interest
expense for such period of Unconsolidated Affiliates of such Person.


 Interest Expense allocable to non-controlling interest in Subsidiaries of the
Borrower shall be excluded from Interest Expense of the Parent and its
Subsidiaries when determined on a consolidated basis.


"Interest Period" means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.


Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Maturity Date, such Interest Period shall end on the Maturity Date;
and (ii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).


"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended.


"Investment" means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person.  Any commitment to make an Investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment.  Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.


"Issuing Bank" means Wells Fargo or, after written notice to Borrower, any other
Lender, each in its capacity as an issuer of Letters of Credit pursuant to
Section 2.2.


"L/C Commitment Amount" has the meaning given to that term in Section 2.2.(a).


"Lender" means each financial institution from time to time party hereto as a
"Lender", together with its respective successors and permitted assigns;
provided, however, that the term "Lender", except as otherwise expressly
provided herein, shall not include any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider.  With respect to matters requiring
the consent or approval of all Lenders at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and, for voting purposes
only, "all Lenders" shall be deemed to mean "all Lenders other than Defaulting
Lenders".


"Lending Office" means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender's Administrative Questionnaire or in the
applicable Assignment and Assumption Agreement, or such other office of such
Lender as such Lender may notify the Administrative Agent in writing from time
to time.


"Letter of Credit" has the meaning given that term in Section 2.2.(a).


"Letter of Credit Collateral Account" means a special deposit account maintained
by the Administrative Agent and under its sole dominion and control.


"Letter of Credit Documents" means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.


"Letter of Credit Fee" has the meaning given that term in Section 3.5.(c).


"Letter of Credit Liabilities" means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than the Lender then acting as Issuing Bank) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest under Section 2.2. in the related Letter of Credit, and the Lender then
acting as the Issuing Bank shall be deemed to hold a Letter of Credit Liability
in an amount equal to its retained interest in the related Letter of Credit
after giving effect to the acquisition by the Lenders (other than the Lender
then acting as the Issuing Bank) of their participation interests under such
Section.


"Level" has the meaning given that term in the definition of the term
"Applicable Margin."


"LIBOR" means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded up to the nearest whole multiple of one-hundredth of one percent (.01%),
obtained by dividing (i) the rate of interest, rounded upward to the nearest
whole multiple of one-hundredth of one percent (.01%), referred to as the BBA
(British Bankers' Association) LIBOR rate as set forth by any service selected
by the Administrative Agent that has been nominated by the British Bankers'
Association as an authorized information vendor for the purpose of displaying
such rate for deposits in U.S. Dollars at approximately 9:00 a.m. Pacific time,
two (2) Business Days prior to the date of commencement of such Interest Period
for purposes of calculating effective rates of interest for loans or obligations
making reference thereto, for an amount approximately equal to the applicable
LIBOR Loan and for a period of time approximately equal to such Interest Period
by (ii) a percentage equal to 1 minus the stated maximum rate (stated as a
decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding (currently referred to as "Eurocurrency liabilities") as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America).  Any change
in such maximum rate shall result in a change in LIBOR on the date on which such
change in such maximum rate becomes effective; provided, however, from and after
December 31, 2009, LIBOR shall not be less than one and one-half percent
(1.50%).


"LIBOR Loan" means a Loan bearing interest at a rate based on LIBOR, but
excluding any Base Rate Loan.


"LIBOR Market Index Rate" means, for any day, LIBOR as of that day for one-month
deposits in U.S. Dollars at approximately 9:00 a.m. Pacific time for such day
(or if such day is not a Business Day, the immediately preceding Business
Day).  The LIBOR Market Index Rate shall be determined on a daily basis;
provided, however, from and after December 31, 2009, the LIBOR Market Index Rate
shall not be less than one and one-half percent (1.50%).


"Lien" as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction; and (d) any agreement by such Person to grant,
give or otherwise convey any of the foregoing.


"Loan" means a Revolving Loan.


"Loan Document" means this Agreement, each Note, each Security Document, each
Letter of Credit Document and each other document or instrument now or hereafter
executed and delivered by a Loan Party in connection with, pursuant to or
relating to this Agreement (other than the Fee Letter and any Specified
Derivatives Contract).


"Loan Party" means each of the Borrower, each Guarantor, the General Partner and
each other Person who guarantees all or a portion of the Obligations and/or who
pledges any Collateral to secure all or a portion of the
Obligations.  Schedule 1.1. sets forth the Loan Parties in addition to the
Borrower as of the Agreement Date.


"Major Leases" means, with respect to any Borrowing Base Property, (i) any lease
of 50,000 or more leasable square feet, in the case of any Property which is a
regional mall, or 20,000 or more leasable square feet, in the case of any
Property which is a strip center, or (ii) collectively, the leases of space in
the Properties by one or more tenants which are affiliates and which operate
under separate leases of space within the Properties if the aggregate leasable
square footage leased by such affiliates is 50,000 or more leasable square feet,
in the case of any Property which is a regional mall, or 20,000 or more leasable
square feet, in the case of any Property which is a strip center.


"Management Company" means CBL & Associates Management, Inc., a Delaware
corporation, or any other Person that succeeds to the obligations of CBL &
Associates Management, Inc. to manage the Properties, together with its
successors and permitted assigns.


"Material Adverse Effect" means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Borrower and its Subsidiaries, or the Parent and
its Subsidiaries, in either case taken as a whole, (b) the ability of the
Borrower, any other Loan Party or the Parent to perform its obligations under
any Loan Document to which it is a party, (c) the validity or enforceability of
any of the Loan Documents, (d) the rights and remedies of the Lenders, the
Issuing Bank and the Administrative Agent under any of the Loan Documents or
(e) the timely payment of the principal of or interest on the Loans or other
amounts payable in connection therewith or the timely payment of all
Reimbursement Obligations.


"Material Contract" means (a) each Property Management Agreement, if any, with
respect to an Eligible Property, (b) any Major Lease and (c) any contract or
other arrangement relating to a Borrowing Base Property (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, non-performance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.


"Material Plan" means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $1,000,000.


"Maturity Date" means February 26, 2012, as such date may be extended pursuant
to Section 2.12.


"Maximum Loan Availability" means, at any time, the lesser of (a) the Borrowing
Base at such time, or (b) the aggregate amount of the Revolving Commitments at
such time.


"Moody's" means Moody's Investors Service, Inc.


"Mortgage" means a mortgage, deed of trust, deed to secure debt or similar
security instrument made or to be made by a Person owning an interest in real
estate granting a Lien on such interest in real estate as security for the
payment of Indebtedness.


"Multiemployer Plan" means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.


"Negative Pledge" means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person.


"Net Operating Income" means, for any Borrowing Base Property and for the period
of twelve consecutive calendar months most recently ending, the sum of the
following (without duplication), calculated on a cash basis:


(a)           rents and all other revenues received in the ordinary course from
such Property (including proceeds of rent loss insurance but excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants' obligations for rent); minus


(b)           all expenses paid related to the ownership, operation or
maintenance of such Property, including without limitation, taxes and
assessments, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses; minus


(c)           an amount equal to (i) the aggregate leasable square footage of
all owned space of such Property times (ii) $0.20; minus


(d)           an imputed management fee in the amount of three percent (3.0%) of
the aggregate base rents and percentage rents received for such Property for
such period.


"Net Proceeds" means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash or the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance.


"Non-Recourse Indebtedness" means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar customary exceptions to non-recourse liability in a form
reasonably acceptable to the Administrative Agent) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.


"Note" means a Revolving Note.


"Notice of Borrowing" means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower's request for a
borrowing of Revolving Loans.


"Notice of Continuation" means a notice substantially in the form of Exhibit F
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.8. evidencing the Borrower's request
for the Continuation of a LIBOR Loan.


"Notice of Conversion" means a notice substantially in the form of Exhibit G (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.9. evidencing the Borrower's request for the
Conversion of a Loan from one Type to another Type.


"Obligations" means, individually and collectively, without duplication: (a) the
aggregate principal balance of, and all accrued and unpaid interest on, all
Loans; (b) all Reimbursement Obligations and all other Letter of Credit
Liabilities; and (c) all other indebtedness, liabilities, obligations, covenants
and duties of the Borrower or any of the other Loan Parties owing to the
Administrative Agent, the Issuing Bank or any Lender of every kind, nature and
description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.  For the avoidance of doubt, "Obligations"
shall not include Specified Derivatives Obligations.


"Occupancy Rate" means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants paying rent pursuant to binding leases as
to which no default exists to (b) the aggregate net rentable square footage of
such Property.


"Off-Balance Sheet Obligations" means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of "off-balance
sheet arrangements" (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act) which the Parent would be required to
disclose in the "Management's Discussion and Analysis of Financial Condition and
Results of Operations" section of the Parent's report on Form 10-Q or Form 10-K
(or their equivalents) which the Parent is required to file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor).


"Ownership Share" means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person's relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 9.4.(o), such Person's
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.


"Parent" has the meaning set forth in the introductory paragraph hereof and
shall include the Parent's successors and permitted assigns.


"Parent Guaranty" means the Parent Guaranty executed and delivered by the Parent
in favor of the Administrative Agent and the Lenders and substantially in the
form of Exhibit H.


"Participant" has the meaning given that term in Section 13.6.(b).


"PBGC" means the Pension Benefit Guaranty Corporation and any successor agency.


"Permanent Loan Estimate" means, as of any date of determination and with
respect to any Property, an amount equal to (a)  the Net Operating Income of
such Property divided by (b) the product of (i) 1.35 and (ii) the percent of a
principal amount of a loan required to be paid each year in order to repay the
principal amount of such loan in full based on a 30-year amortization, and to
pay the amount of interest due at each installment, utilizing a rate of interest
equal to the greatest of (x) the average of rate published in the United States
Federal Reserve Statistical Release (H.15) for 10-year Treasury Constant
Maturities on the last day of the most recent four (4) quarters plus one and
three-quarters percent (1.75%), (y) seven and one-half percent (7.50%) or (z)
the average of the one-month LIBOR as of the last day of the most recent four
(4) quarters plus Borrower's then-current Applicable Margin as of the date such
determination is made.


"Permitted Deficiency" has the meaning given that term in Section 11.10.


"Permitted Liens" means, with respect to any asset or property of a Person,


(a)           (i)           Liens securing taxes, assessments and other charges
or levies imposed by any Governmental Authority (excluding any Lien imposed
pursuant to any of the provisions of ERISA or pursuant to any Environmental
Laws) or


(ii)           the claims of materialmen, mechanics, carriers, warehousemen or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which, in each case, are not at the time required to be paid
or discharged under Section 8.6.;


(b)           Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers' compensation, unemployment insurance or similar Applicable Laws;


(c)           Liens consisting of encumbrances in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property, which do not materially detract from the value of such property or
impair the intended use thereof in the business of such Person;


(d)           the rights of tenants under leases or subleases not interfering
with the ordinary conduct of business of such Person;


(e)           Liens in favor of the Administrative Agent for its benefit and the
benefit of the Lenders, the Issuing Bank and each Specified Derivatives
Provider,


(f)           other Liens securing Specified Derivatives Obligations pursuant to
Derivatives Support Documents; and


(g)           In the case of any Collateral encumbered by a Security Document,
other Liens expressly permitted by such Security Documents.


"Person" means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other non-governmental entity, or any Governmental Authority.


"Plan" means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.


"Post-Default Rate" means, in respect of any Event of Default resulting from the
principal of any Loan or any Reimbursement Obligation not being paid when due,
the rate otherwise applicable plus an additional four percent (4%) per annum and
with respect to Event of Default resulting from any other Obligation that is not
paid when due (whether at stated maturity, by acceleration, by optional or
mandatory prepayment or otherwise) or any other Event of Default a rate per
annum equal to Base Rate as in effect from time to time plus four percent (4%)
per annum.


"Preferred Stock" means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.


"Principal Office" means Minneapolis Loan Center, 733 Marquette Avenue, 10th
Floor, Minneapolis, Minnesota  55402, or such other office as the Administrative
Agent may notify the Borrower.


"Principals" means (a) Charles B. Lebovitz, John N. Foy, Ben S. Landress,
Stephen Lebovitz and/or Michael Lebovitz, (b) any of such individual's immediate
family members consisting of his spouse and his lineal descendants (whether
natural or adopted), (c) a trust, partnership or other similar entity of which
any of the Persons identified in either of the immediately preceding clauses (a)
or (b) are the sole beneficiaries of all of the interest therein, and (d) any
Subsidiary of any of the Persons identified in any of the immediately preceding
clauses (a) through (c), so long as any of the individuals identified in the
immediately preceding clause (a) owns or controls at least ten percent (10%) of
the securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership or other entity
(without regard to the occurrence of any contingency).


"Property" means a parcel (or group of related parcels) of real property
developed (or to be developed) for use as a regional mall or retail strip
shopping center by the Borrower or any Subsidiary.


"Property Management Agreements" means, collectively, all agreements entered
into by the Borrower or any other Loan Party pursuant to which the Borrower or
such other Loan Party engages a Person to advise it with respect to the
management of a given Property and/or to manage a given Property.


"Property Management Contract Assignment" means a Property Management Contract
Assignment executed by the Borrower or any other Loan Party in favor of the
Administrative Agent for its benefit and the benefit of the Lenders, the Issuing
Bank and each Specified Derivatives Provider substantially in the form of
Exhibit I or otherwise in form and substance satisfactory to the Administrative
Agent.  Such document may, at the Administrative Agent's election, constitute a
subordination of Property Management Agreement, rather than an assignment
thereof.


"Property Release" has the meaning given that term in Section 4.2.


"Pro Rata Share" means, as to each Lender, the ratio, expressed as a percentage
of (a) the amount of such Lender's Revolving Commitment to (b) the aggregate
amount of the Revolving Commitments of all Lenders; provided, however, that if
at the time of determination the Revolving Commitments have terminated or been
reduced to zero, the "Pro Rata Share" of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
outstanding Revolving Loans and Letter of Credit Liabilities owing to such
Lender as of such date to (B) the sum of the aggregate unpaid principal amount
of all outstanding Revolving Loans and Letter of Credit Liabilities of all
Lenders as of such date.


"Protective Advance" means all sums expended as determined by the Administrative
Agent to be necessary or appropriate after the Borrower fails to do so when
required: (a) to protect the validity, enforceability, perfection or priority of
the Liens in any of the Collateral and the instruments evidencing the
Obligations; (b) to prevent the value of any Collateral from being materially
diminished (assuming the lack of such a payment within the necessary time frame
could potentially cause such Collateral to lose value); or (c) to protect any of
the Collateral from being materially damaged, impaired, mismanaged or taken,
including, without limitation, any amounts expended in connection therewith in
accordance with Section 13.2.


"Rating Agency" means S&P, Moody's or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.


"Recourse Indebtedness" means any Indebtedness other than Non-Recourse
Indebtedness.


"Regulatory Change" means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.


"Reimbursement Obligation" means the obligation of the Borrower to reimburse the
Issuing Bank for any drawing honored by the Issuing Bank under a Letter of
Credit.


"REIT" means a Person qualifying for treatment as a "real estate investment
trust" under the Internal Revenue Code.


"Requisite Lenders" means, as of any date, Lenders having at least sixty-one
percent (61%) of the aggregate amount of the Revolving Commitments, or, if the
Revolving Commitments have been terminated or reduced to zero, Lenders holding
at least sixty-one percent (61%) of the aggregate principal amount of the
outstanding Revolving Loans and Letter of Credit Liabilities; provided that (i)
in determining such percentage at any given time, all then existing Defaulting
Lenders and all then existing Insolvent Lenders will be disregarded and
excluded, and the Pro Rata Shares shall be redetermined, for voting purposes
only, to exclude the Pro Rata Shares of such Defaulting Lenders and Insolvent
Lenders, (ii) at all times when two or more Lenders are party to this Agreement,
the term "Requisite Lenders" shall in no event mean less than two Lenders; and
(iii) in the case of any amendment to Section 10.1, or to any defined term where
such amendment could affect compliance with Section 10.1, Requisite Lenders must
include Administrative Agent (so long as Administrative Agent's Pro Rata Share
is then equal to or greater than ten percent (10%) and Administrative Agent is
not then a Defaulting Lender).


"Restricted Payment" means any of the following:


(a)           any dividend or other distribution, direct or indirect, on account
of any shares of any class of stock or other Equity Interest of the Parent or
any of its Subsidiaries now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class;


(b)           any redemption, conversion, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of stock or other Equity Interest of the Parent or any
of its Subsidiaries now or hereafter outstanding;


(c)           any payment or prepayment of principal of, premium, if any, or
interest on, redemption, conversion, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any Subordinated Debt; and


(d)           any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
the Parent or any of its Subsidiaries now or hereafter outstanding.


"Revolving Commitment" means, as to each Lender, such Lender's obligation to
make Revolving Loans pursuant to Section 2.1., and to participate in Letters of
Credit pursuant to Section 2.2.(i), in an amount up to, but not exceeding the
amount set forth for such Lender on Schedule I as such Lender's "Revolving
Commitment Amount", as the same may be reduced from time to time pursuant to
Section 2.11. or otherwise pursuant to the terms of this Agreement.


"Revolving Commitment Percentage" means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender's Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Lenders hereunder; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the "Revolving Commitment Percentage" of each Lender with a Revolving
Commitment shall be the "Revolving Commitment Percentage" of such Lender in
effect immediately prior to such termination or reduction.


"Revolving Loan" means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).


"Revolving Note" means a promissory note of the Borrower substantially in the
form of Exhibit J, payable to the order of a Lender in a principal amount equal
to the amount of such Lender's Revolving Commitment.


"Securities Act" means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


"Security Deed" means a Deed to Secure Debt, Deed of Trust or other Mortgage
executed by the Borrower or a Wholly Owned Subsidiary of the Borrower in favor
of the Administrative Agent for its benefit and the benefit of the Lenders, the
Issuing Bank and each Specified Derivatives Provider  substantially in the form
of Exhibit K.


"Security Document" means any Guaranty, the Parent Guaranty, any Security Deed,
any Assignment of Leases and Rents, any Property Management Contract
Assignments, and any security agreement, pledge agreement, financing statement,
or other document, instrument or agreement creating, evidencing or perfecting
the Administrative Agent's Liens in any of the Collateral.  For the avoidance of
doubt, "Security Document" shall not include any Derivatives Support Document.


"Senior Officer" means the Chairman, Vice Chairman, President, an Executive Vice
President, Vice President - Finance, Vice President - Accounting, Chief
Operating Officer, and the Chief Financial Officer of the Borrower or the
Parent.


"Significant Subsidiary" means any Subsidiary which has assets having an
aggregate book value in excess of ten percent (10%) of Gross Asset Value at any
time.


"Solvent" means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.


"Specified Derivatives Contract" means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, which relate to the
Obligations and which are intended to be secured by the Collateral, whether as a
result of an assignment or transfer or otherwise, between the Borrower or any
Loan Party and an Specified Derivatives Provider.


"Specified Derivatives Obligations" means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.


"Specified Derivatives Provider" means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.


"S&P" means Standard & Poor's Rating Services, a division of The McGraw-Hill
Companies, Inc.


"Stated Amount" means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.


"Subordinated Debt" means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans, the other Obligations and the Specified Derivatives Obligations, if
any, in a manner satisfactory to the Administrative Agent in its sole and
absolute discretion.


"Subsidiary" means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.


 "Supermajority Lenders" means, as of any date, Lenders having at least ninety
percent (90%) of the aggregate amount of the Revolving Commitments, or, if the
Revolving Commitments have been terminated or reduced to zero, such Lenders
holding at least ninety percent (90%) of the principal amount of the Revolving
Loans and Letter of Credit Liabilities; provided that, in determining such
percentage at any given time, all then existing Defaulting Lenders and all then
existing Insolvent Lenders will be disregarded and excluded, and the Pro Rata
Shares shall be redetermined, for voting purposes only, to exclude the Pro Rata
Shares of such Defaulting Lenders and Insolvent Lenders.


"Tangible Net Worth" means, as of a given date, stockholders' equity of the
Parent and its Subsidiaries determined on a consolidated basis plus (x)
increases in accumulated depreciation and amortization accrued after December
31, 2008 and (y) non-controlling interests (including redeemable non-controlling
interests) in the Borrower, minus (to the extent included when determining
stockholders' equity and non-controlling interests [including redeemable
non-controlling interests] of the Parent and its Subsidiaries): (a) the amount
of any write-up in the book value of any assets reflected in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired (but excluding any such write-up for purchase price adjustments
of acquisition properties based on GAAP), and (b) the aggregate of all amounts
appearing on any such balance sheet for franchises, licenses, permits, patents,
patent applications, copyrights, trademarks, service marks, trade names,
goodwill, treasury stock, experimental or organizational expenses and other like
assets which would be classified as intangible assets under GAAP (including net
lease intangibles) all determined on a consolidated basis, and (c) accumulated
other comprehensive income (or loss).


"Taxes" has the meaning given that term in Section 3.10.


"Tenant Lease" means any lease entered into by the Borrower, any Loan Party or
any Subsidiary with respect to any portion of a Borrowing Base Property.


"Third Party Affiliate" means any Person which owns any interest in Parent,
Borrower or any Subsidiary or Unconsolidated Affiliate of Borrower, but which
Person is neither a Senior Officer nor a Subsidiary of Borrower.


"Tie-In Jurisdiction" means a jurisdiction in which a "tie-in" endorsement may
be obtained for a title insurance policy covering property located in such
jurisdiction which endorsement effectively ties coverage to other title
insurance policies covering properties located in other jurisdictions.


"Total Budgeted Cost" means, with respect to a Development Property or a Major
Redevelopment Property, and at any time, the aggregate amount of all costs
budgeted to be paid, incurred or otherwise expended or accrued by the Borrower,
a Subsidiary or an Unconsolidated Affiliate with respect to such Property to
achieve an Occupancy Rate of one hundred percent (100%), including without
limitation, all amounts budgeted with respect to all of the
following:  (a) acquisition of land and any related improvements; (b) a
reasonable and appropriate reserve for construction interest; (c) a reasonable
and appropriate operating deficit reserve; (d) tenant improvements, (e) leasing
commissions and (f) other hard and soft costs associated with the development or
redevelopment of such Property; provided, however, Total Budgeted Cost shall be
reduced by cash actually received by Borrower, such Subsidiary or such
Unconsolidated Affiliate as a result of governmental reimbursements or in
connection with the sale of outparcels.  With respect to any Property to be
developed in more than one phase, the Total Budgeted Cost shall exclude budgeted
costs (other than costs relating to acquisition of land and related
improvements) to the extent relating to any phase for which (i) construction has
not yet commenced and (ii) a binding construction contract has not been entered
into by the Borrower, any other Subsidiary or any Unconsolidated Affiliate, as
the case may be.


"Total Liabilities" means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on a
consolidated balance sheet of such Person as of such date, and in any event
shall include (without duplication and whether or not a liability under GAAP)
all of the following:


(a)           all letters of credit of such Person;


(b)           all purchase and repurchase obligations and forward commitments
evidenced by binding contracts, including forward equity commitments and
contracts to purchase real property, reasonably determined to be owing under any
such contract assuming such contract were terminated as of such date;


(c)           all quantifiable contingent obligations of such Person including,
without limitation, all Guarantees of Indebtedness by such Person and exposure
under swap agreements;


(d)           all Off Balance Sheet Liabilities of such Person and the Ownership
Share of the Off Balance Sheet Liabilities of Unconsolidated Affiliates of such
Person;


(e)           all Indebtedness of Subsidiaries of such Person, provided that
Indebtedness of a Subsidiary that is not a Wholly Owned Subsidiary shall be
included in Total Liabilities only to the extent of the Borrower's Ownership
Share of such Subsidiary (unless the Borrower or a Wholly Owned Subsidiary of
the Borrower is otherwise obligated in respect of such Indebtedness); and


(f)           such Person's Ownership Share of the Indebtedness of any
Unconsolidated Affiliate of such Person.


For purposes of this definition, Total Liabilities shall not include:


(1)           Indebtedness with respect to letters of credit if, and to the
extent, such letters of credit are issued as a credit enhancement for
Indebtedness incurred by an Subsidiary of Borrower, but only to the extent such
Indebtedness is already included in Total Liabilities;


(2)           obligations under short-term repurchase agreements entered into as
part of a cash management program shall not be included as Total Liabilities;
and


(3)           any items (including, without limitation, net obligations under
any Derivatives Contract) included in the line item "Accounts Payable and
Accrued Liabilities" under the category of "Liabilities, Redeemable
Noncontrolling Interests and Equity" in the Consolidated Balance Sheets included
in Parent's Form 10-Q or Form 10-K (or their equivalent) filed with the
Securities and Exchange Commission (or any Governmental Authority substituted
therefor).


"Transfer Authorizer Designation Form" means a form substantially in the form of
Exhibit L to be delivered to the Administrative Agent pursuant to Section 6.1,
as the same may be amended, restated or modified from time to time with the
prior written approval of the Administrative Agent.


"Type" with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
a Base Rate Loan.


"UCC" means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


"Unconsolidated Affiliate" means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


"Unfunded Liabilities" means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.


"Unsecured Liabilities" means, as to any Person as of a given date, the sum of
the following (without duplication): (a) all liabilities which would, in
conformity with GAAP, be properly classified as a liability on the balance sheet
of such Person as of such date plus (b) all Indebtedness of such Person (to the
extent not included in the preceding clause (a)) minus (c) all liabilities
included in the preceding clauses (a) and (b) that are secured by a Lien.


"Wells Fargo" means Wells Fargo Bank, National Association, and its successors
and permitted assigns.


"Wholly Owned Subsidiary" means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors' qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.


 
Section 1.2.  General; References to Pacific Time.

 
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect on the
Agreement Date; provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, Borrower shall give Administrative Agent written notice thereof
promptly after Borrower has knowledge thereof, and if either the Borrower or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Requisite Lenders); provided further that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.  References in this Agreement to
"Sections", "Articles", "Exhibits" and "Schedules" are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated.  References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time.  Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.  Unless explicitly set forth to the contrary, a reference to
"Subsidiary" means a Subsidiary of the Parent or the Borrower (or a Subsidiary
of such Subsidiary) and a reference to an "Affiliate" means a reference to an
Affiliate of the Borrower or the Parent.  Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.  Unless
otherwise indicated, all references to time are references to Pacific time.


Article II. Credit Facility
 
 
Section 2.1.  Revolving Loans.

 
(a)           Making of Revolving Loans.  Subject to the terms and conditions
set forth in this Agreement, including without limitation, Section 2.14. below,
each Lender severally and not jointly agrees to make Revolving Loans to the
Borrower during the period from and including the Effective Date to but
excluding the Maturity Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, such Lender's Revolving Commitment;
provided, however Revolving Loans shall not be made if restricted by the amount
limitations set forth in Section 2.14.  Each borrowing of Revolving Loans
hereunder shall be in an aggregate principal amount of $100,000 and integral
multiples of $1,000 in excess of that amount (except that, subject to Section
2.14., any such borrowing of Revolving Loans may be in the aggregate amount of
the aggregate amount of the Revolving Commitments of all Lenders minus the sum
of the aggregate principal balance of all Revolving Loans outstanding and the
Letter of Credit Liabilities, which Revolving Loans, if less than $100,000, must
be Base Rate Loans).  Within the foregoing limits and subject to the terms and
conditions of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans.


(b)           Requests for Revolving Loans. Not later than 9:00 a.m. at least
one (1) Business Day prior to a borrowing of Base Rate Loans and not later than
9:00 a.m. at least three (3) Business Days prior to a borrowing of LIBOR Loans,
the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing.  Each Notice of Borrowing shall specify the aggregate principal
amount of the Revolving Loans to be borrowed, the date such Revolving Loans are
to be borrowed (which must be a Business Day), the Type of the requested
Revolving Loans, and if such Revolving Loans are to be LIBOR Loans, the initial
Interest Period for such Revolving Loans.  Each Notice of Borrowing shall be
irrevocable once given and binding on the Borrower.  If the Borrower fails to
indicate the Type of Revolving Loans being borrowed in a Notice of Borrowing,
then the Borrower shall be deemed to have requested a borrowing of LIBOR Loans
having an Interest Period of one month.  Prior to delivering a Notice of
Borrowing, the Borrower may (without specifying whether a Revolving Loan will be
a Base Rate Loan or a LIBOR Loan) request that the Administrative Agent provide
the Borrower with the most recent LIBOR available to the Administrative
Agent.  The Administrative Agent shall provide such quoted rate to the Borrower
on the date of such request or as soon as possible thereafter.


(c)           Funding of Revolving Loans.  Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing.  Each Lender shall
deposit an amount equal to the Revolving Loan to be made by such Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds not later than 9:00 a.m. on the date of such proposed Revolving
Loans.  Subject to fulfillment of all applicable conditions set forth herein,
the Administrative Agent shall make available to the Borrower at the Principal
Office, not later than 11:00 a.m. on the date of the requested borrowing of
Revolving Loans, the proceeds of such amounts received by the Administrative
Agent.  No Lender shall be responsible for the failure of any other Lender to
make a Loan or to perform any other obligation to be made or performed by such
other Lender hereunder, and the failure of any Lender to make a Loan or to
perform any other obligation to be made or performed by it hereunder shall not
relieve the obligation of any other Lender to make any Loan or to perform any
other obligation to be made or performed by such other Lender.


(d)           Assumptions Regarding Funding by Lenders.  With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Lender that such Lender will not make
available to the Administrative Agent a Revolving Loan to be made by such Lender
in connection with any borrowing, the Administrative Agent may assume that such
Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender.  In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Lender and
the Borrower severally agree to pay to the Administrative Agent within three (3)
Business Days following written demand the amount of such Revolving Loan with
interest thereon, for each day from and including the date such Revolving Loan
is made available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender's Revolving Loan included in the
borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make available
the proceeds of a Revolving Loan to be made by such Lender.


 
Section 2.2.  Letters of Credit.

 
(a)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.14., the Issuing Bank, on
behalf of the Lenders, agrees to issue for the account of the Borrower during
the period from and including the Effective Date to, but excluding, the date
thirty (30) days prior to the Maturity Date, one or more standby letters of
credit (each a "Letter of Credit") up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed $50,000,000 as such amount may be reduced
from time to time in accordance with the terms hereof (the "L/C Commitment
Amount").


(b)           Terms of Letters of Credit.  At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the Issuing Bank and the
Borrower.  Notwithstanding the foregoing, in no event may (i) the expiration
date of any Letter of Credit extend beyond the Maturity Date, or (ii) any Letter
of Credit have an initial duration in excess of one year; provided, however, a
Letter of Credit may contain a provision providing for the automatic extension
of the expiration date in the absence of a notice of non-renewal from the
Issuing Bank but in no event shall any such provision permit the extension of
the expiration date of such Letter of Credit beyond the date that is thirty (30)
days prior to the Maturity Date.  The initial Stated Amount of each Letter of
Credit shall be at least $200,000.


(c)           Requests for Issuance of Letters of Credit.  The Borrower shall
give the Issuing Bank and the Administrative Agent written notice at least four
(4) Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the Issuing
Bank.  Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such application and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Article 6.2., the Issuing Bank shall issue the requested
Letter of Credit on the requested date of issuance for the benefit of the
stipulated beneficiary but in any event no later than the date four (4) Business
Days following the date after which the Issuing Bank has received all of the
items required to be delivered to it under this subsection.  Upon the written
request of the Borrower, the Issuing Bank shall deliver to the Borrower a copy
of (i) any Letter of Credit proposed to be issued hereunder prior to the
issuance thereof and (ii) each issued Letter of Credit within a reasonable time
after the date of issuance thereof.  To the extent any term of a Letter of
Credit Document is inconsistent with a term of any Loan Document, the term of
such Loan Document shall control.


(d)           Reimbursement Obligations.  Upon receipt by the Issuing Bank from
the beneficiary of a Letter of Credit of any demand for payment under such
Letter of Credit, the Issuing Bank shall promptly notify the Borrower of the
amount to be paid by the Issuing Bank as a result of such demand and the date on
which payment is to be made by the Issuing Bank to such beneficiary in respect
of such demand.  The Borrower hereby absolutely, unconditionally and irrevocably
agrees to pay and reimburse the Issuing Bank for the amount of each demand for
payment under such Letter of Credit at or prior to the date on which payment is
to be made by the Issuing Bank to the beneficiary thereunder, without
presentment, demand, protest or other formalities of any kind.  Upon receipt by
the Issuing Bank of any payment in respect of any Reimbursement Obligation, the
Issuing Bank shall promptly pay to each Lender that has acquired a participation
therein under the second sentence of the immediately following subsection (i)
such Lender's Revolving Commitment Percentage of such payment.


(e)           Manner of Reimbursement.  Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement.  If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit, the failure
of which the Issuing Bank shall promptly notify the Administrative Agent, then
the Administrative Agent shall give each Lender prompt notice thereof and of the
amount of the demand for payment, specifying such Lender's Revolving Commitment
Percentage of the amount of the related demand for payment and the provisions of
subsection (j) of this Section shall apply.


(f)           Effect of Letters of Credit on Revolving Commitments.  Upon the
issuance by the Issuing Bank of any Letter of Credit and until such Letter of
Credit shall have expired or been cancelled, the Revolving Commitment of each
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to the product of (i) such Lender's Revolving Commitment Percentage
and (ii) the sum of (A) the Stated Amount of such Letter of Credit plus (B) any
related Reimbursement Obligations then outstanding.


(g)           Issuing Bank's Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations.  In examining documents presented in
connection with drawings under Letters of Credit and making payments under such
Letters of Credit against such documents, the Issuing Bank shall only be
required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit.  The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing, none
of the Issuing Bank, Administrative Agent or any of the Lenders shall be
responsible for (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit (provided, however, the within limitation shall not affect
Issuing Bank's liability for paying a drawing under any Letter of Credit when
the beneficiary of such Letter of Credit has not substantially complied with the
requirements imposed by such Letter of Credit for such drawing; provided
further, Issuing Bank shall have no duty to verify the existence or
reasonableness of any act or condition referenced in or in connection with, or
any statement in or in connection with, any drawing or presentment under any
Letter of Credit); (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, Administrative Agent or the Lenders.  None of the
above shall affect, impair or prevent the vesting of any of the Issuing Bank's
or Administrative Agent's rights or powers hereunder.  Any action taken or
omitted to be taken by the Issuing Bank under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create against the Issuing Bank any liability to the
Borrower, the Administrative Agent or any Lender.  In this connection, the
obligation of the Borrower to reimburse the Issuing Bank for any drawing made
under any Letter of Credit shall be absolute, unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement or any
other applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against the Issuing Bank, the Administrative Agent or any Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, the Issuing Bank, the Administrative Agent, any
Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by the
Issuing Bank under the Letter of Credit against presentation of a draft or
certificate which does not strictly comply, but which does substantially comply,
with the terms of the Letter of Credit; and (H) any other act, omission to act,
delay or circumstance whatsoever that might, but for the provisions of this
Section, constitute a legal or equitable defense to or discharge of the
Borrower's Reimbursement Obligations.
 
(h)           Amendments, Etc.  The issuance by the Issuing Bank of any
amendment, supplement or other modification to any Letter of Credit shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the Issuing Bank), and no such amendment, supplement or
other modification shall be issued unless either (i) the respective Letter of
Credit affected thereby would have complied with such conditions had it
originally been issued hereunder in such amended, supplemented or modified form
or (ii) the Administrative Agent and Requisite Lenders shall have consented
thereto.  In connection with any such amendment, supplement or other
modification, the Borrower shall pay the fees, if any, payable under the last
sentence of Section 3.5.(c).


(i)           Lenders' Participation in Letters of Credit.  Immediately upon the
issuance by the Issuing Bank of any Letter of Credit each Lender shall be deemed
to have absolutely, irrevocably and unconditionally purchased and received from
the Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Lender's Revolving Commitment Percentage of
the liability of the Issuing Bank with respect to such Letter of Credit and each
Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Bank to pay and discharge when due, such Lender's Revolving Commitment
Percentage of the Issuing Bank's liability under such Letter of Credit.  In
addition, upon the making of each payment by a Lender to the Administrative
Agent for the account of the Issuing Bank in respect of any Letter of Credit
pursuant to the immediately following subsection (j), such Lender shall,
automatically and without any further action on the part of the Issuing Bank,
Administrative Agent or such Lender, acquire (i) a participation in an amount
equal to such payment in the Reimbursement Obligation owing to the Issuing Bank
by the Borrower in respect of such Letter of Credit and (ii) a participation in
a percentage equal to such Lender's Revolving Commitment Percentage in any
interest or other amounts payable by the Borrower in respect of such
Reimbursement Obligation (other than the Fees payable to the Issuing Bank
pursuant to the second and the last sentences of Section 3.5.(c)).


(j)           Payment Obligation of Lenders.  Each Lender severally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, on demand
in immediately available funds in Dollars the amount of such Lender's Revolving
Commitment Percentage of each drawing paid by the Issuing Bank under each Letter
of Credit to the extent such amount is not reimbursed by the Borrower pursuant
to the immediately preceding subsection (d); provided, however, that in respect
of any drawing under any Letter of Credit, the maximum amount that any Lender
shall be required to fund, whether as a Revolving Loan or as a participation,
shall not exceed such Lender's Revolving Commitment Percentage of such
drawing.  The amount a Lender pays to the Administrative Agent under this
subsection shall be deemed to be a Revolving Loan by such Lender if, at the time
of such payment, the Borrower is not prohibited from obtaining Revolving Loans
under this Agreement.  Further, any such Revolving Loan shall be a LIBOR Loan
having an Interest Period of one month unless otherwise prohibited by this
Agreement, including, without limitation, the terms of Sections 5.2 or 5.3, in
which case each such Revolving Loan shall be deemed to be a Base Rate
Loan.  Each Lender's obligation to make such payments to the Administrative
Agent under this subsection, and the Administrative Agent's right to receive the
same for the account of the Issuing Bank, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Lender to
make its payment under this subsection, (ii) the financial condition of the
Borrower, the Parent or any other Loan Party, (iii) the existence of any Default
or Event of Default, including any Event of Default described in
Sections 11.1.(e) or (f) or (iv) the termination of the Revolving
Commitments.  Each such payment to the Administrative Agent for the account of
the Issuing Bank shall be made without any offset, abatement, withholding or
deduction whatsoever.


(k)           Information to Lenders.  Promptly following any change in Letters
of Credit outstanding, the Issuing Bank shall deliver to each Lender and the
Borrower a notice describing the aggregate amount of all Letters of Credit
outstanding at such time.  Upon the request of any Lender from time to time, the
Issuing Bank shall deliver any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.  Other than as
set forth in this subsection, the Issuing Bank shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder.  The failure of the Issuing Bank to perform its requirements
under this subsection shall not relieve any Lender from its obligations under
the immediately preceding subsection (j).


 
Section 2.3.  Rates and Payment of Interest on Loans.

 
(a)           Rates.  The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of each
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:


(i)           during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin; and


(ii)           during such periods as such Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin.


Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall, upon and after the Administrative Agent's demand, pay to the
Administrative Agent for the account of each Lender and the Issuing Bank, as the
case may be, interest at the Post-Default Rate on the outstanding principal
amount of any Loan made by such Lender, on all Reimbursement Obligations and on
any other amount payable by the Borrower hereunder or under the Notes held by
such Lender to or for the account of such Lender (including without limitation,
accrued but unpaid interest to the extent permitted under Applicable Law).


(b)           Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).  Interest payable at the Post-Default Rate
shall be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.


 
Section 2.4.  Number of Interest Periods.

 
Notwithstanding anything to the contrary contained in this Agreement, there may
be no more than eight (8) different Interest Periods outstanding at the same
time.


 
Section 2.5.  Repayment of Loans.

 
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Maturity Date.


 
Section 2.6.  Prepayments.

 
(a)           Optional.  Subject to Section 5.4., the Borrower may prepay any
Loan at any time without premium or penalty.  The Borrower shall give the
Administrative Agent at least three (3) Business Days prior written notice of
the prepayment of any Loan.  Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $100,000 and integral multiples of $1,000 in excess
thereof.


(b)           Mandatory.


(i)           Revolving Commitment Overadvance.  If at any time the aggregate
principal amount of all outstanding Revolving Loans, together with the aggregate
amount of all Letter of Credit Liabilities, exceeds the aggregate amount of the
Revolving Commitments, the Borrower shall no later than two (2) days following
the Administrative Agent's demand, pay to the Administrative Agent for the
account of the Lenders then holding Revolving Commitments (or if the Revolving
Commitments have been terminated, then holding outstanding Revolving Loans
and/or Letter of Credit Liabilities), the amount of such excess. All payments
under this subsection (b)(i) shall be applied in accordance with the last
sentence of Section 3.2.


(ii)           Maximum Loan Availability Overadvance.  If at any time the
aggregate principal amount of all outstanding Revolving Loans, together with the
aggregate amount of all Letter of Credit Liabilities, exceeds the Maximum Loan
Availability, the Borrower shall, within 30 days of the earlier of (A) receipt
by the Borrower of notice from the Administrative Agent stating that such excess
exists or (B) the date the Borrower delivers (or was required to deliver) a
Borrowing Base Certificate indicating the existence of such excess, deliver to
the Administrative Agent for prompt distribution to each Lender a written plan
acceptable to all of the Lenders to eliminate such excess.  If such excess is
not eliminated within ninety (90) days of the earlier of receipt by the Borrower
of such notice or the date the Borrower delivers (or was required to deliver)
such Borrowing Base Certificate, an Event of Default shall be deemed to have
occurred hereunder.  All payments under this subsection (b)(ii) shall be applied
to pay all amounts of excess principal outstanding on the applicable Revolving
Loans and any applicable Reimbursement Obligations in accordance with the last
sentence of Section 3.2., and the remainder, if any, shall be paid to the
Borrower or whomever else may be legally entitled to such remainder.


 
Section 2.7.  Late Charges.

 
So long as the Post-Default Rate is not payable with respect to the Obligations
as provided in Section 2.3., if any payment required under this Agreement is not
paid within fifteen (15) days after it becomes due and payable, the Borrower
shall pay a late charge for late payment to compensate the Lenders for the loss
of use of funds and for the expenses of handling the delinquent payment, in an
amount equal to three percent (3%) of such delinquent payment.  Such late charge
shall be paid in any event not later than the due date of the next subsequent
installment of principal and/or interest.  In the event the maturity of the
Obligations hereunder occurs or is accelerated pursuant to Section 11.2., this
Section shall apply only to payments overdue prior to the time of such
acceleration.  This Section shall not be deemed to be a waiver of the Lenders'
right to accelerate payment of any of the Obligations as permitted under the
terms of this Agreement.


 
Section 2.8.  Continuation.

 
So long as there exists (i) no Default under subsections (a), (b)(i), (b)(ii),
(e) or (f) of Section 11.1 of this Agreement, (ii) no other Default as to which
Administrative Agent has given Borrower notice, or (iii) no Event of Default,
the Borrower may on any Business Day, with respect to any LIBOR Loan, elect to
maintain such LIBOR Loan or any portion thereof as a LIBOR Loan by selecting a
new Interest Period for such LIBOR Loan.  Each Continuation of a LIBOR Loan
shall be in an aggregate minimum amount of $100,000 and integral multiples of
$1,000 in excess of that amount, and each new Interest Period selected under
this Section shall commence on the last day of the immediately preceding
Interest Period.  Each selection of a new Interest Period shall be made by the
Borrower giving to the Administrative Agent a Notice of Continuation not later
than 9:00 a.m. on the third Business Day prior to the date of any such
Continuation.  Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loan and portion thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder.  Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given.  Promptly after receipt of a Notice of Continuation,
the Administrative Agent shall notify each Lender of the proposed
Continuation.  If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, such Loan
will automatically, on the last day of the current Interest Period therefor,
continue as a LIBOR Loan with an Interest Period of one month.


 
Section 2.9.  Conversion.

 
So long as there exists (i) no Default under subsections (a), (b)(i), (b)(ii),
(e) or (f) of Section 11.1 of this Agreement, (ii) no other Default as to which
Administrative Agent has given Borrower notice, or (iii) no Event of Default,
the Borrower may on any Business Day, upon the Borrower's giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type.  Each Conversion of Base Rate Loans into LIBOR
Loans shall be in an aggregate minimum amount of $100,000 and integral multiples
of $1,000 in excess of that amount, and upon Conversion of a Base Rate Loan into
a LIBOR Loan, the Borrower shall pay accrued interest to the date of Conversion
on the principal amount so Converted in accordance with Section 2.3.  Any
Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only on,
the last day of an Interest Period for such LIBOR Loan.  Each such Notice of
Conversion shall be given not later than 9:00 a.m. one Business Day prior to the
date of any proposed Conversion into Base Rate Loans and three (3) Business Days
prior to the date of any proposed Conversion into LIBOR Loans.  Promptly after
receipt of a Notice of Conversion, the Administrative Agent shall notify each
Lender of the proposed Conversion.  Subject to the restrictions specified above,
each Notice of Conversion shall be by telecopy, electronic mail or other similar
form of communication in the form of a Notice of Conversion specifying (a) the
requested date of such Conversion, (b) the Type of Loan to be Converted, (c) the
portion of such Type of Loan to be Converted, (d) the Type of Loan such Loan is
to be Converted into and (e) if such Conversion is into a LIBOR Loan, the
requested duration of the Interest Period of such Loan.  Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.


 
Section 2.10.  Notes.

 
(a)           Notes.  The Revolving Loans made by each Lender shall, in addition
to this Agreement, also be evidenced by a promissory note of the Borrower
substantially in the form of Exhibit J (each a "Revolving Note"), payable to the
order of such Lender in a principal amount equal to the amount of its Revolving
Commitment as originally in effect and otherwise duly completed.


(b)           Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed, mutilated, inappropriately cancelled or inappropriately
marked, and (ii)(A) in the case of loss, theft or destruction, an unsecured
agreement of indemnity from such Lender in form reasonably satisfactory to the
Borrower, or (B) in the case of mutilation, inappropriate cancellation or
inappropriate marking, upon surrender and cancellation of such Note, the
Borrower shall at no expense to Borrower execute and deliver to such Lender a
new Note, identical in form and substance and dated the date of such lost,
stolen, destroyed, mutilated, inappropriately cancelled or inappropriately
marked Note.


 
Section 2.11.  Voluntary Reductions of the Revolving Commitment.

 
The Borrower may terminate or reduce the unused amount of the Revolving
Commitments at any time and from time to time without penalty or premium upon
not less than five (5) Business Days prior notice to the Administrative Agent of
each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction (which in the case of any
partial reduction of the Revolving Commitments shall not be less than $5,000,000
and integral multiples of $1,000,000 in excess of that amount in the aggregate)
and shall be irrevocable once given and effective only upon receipt by the
Administrative Agent ("Commitment Reduction Notice").  Any such reduction shall
reduce the Revolving Commitments of all Lenders on a pro rata basis.  Promptly
after receipt of a Commitment Reduction Notice the Administrative Agent shall
notify each Lender of the proposed termination or Revolving Commitment
reduction.  The Revolving Commitments, once reduced pursuant to this Section,
may not be increased.  The Borrower shall pay all interest and fees, on the
Loans accrued to the date of such reduction or termination of the Revolving
Commitments to the Administrative Agent for the account of the Lenders,
including but not limited to any applicable compensation due to each Lender in
accordance with Section 5.4. of this Agreement.


 
Section 2.12.  Extension of Maturity Date.

 
Generally.  The Borrower may request that the Administrative Agent and the
Lenders extend the current Maturity Date by one (1) year by executing and
delivering to the Administrative Agent at least ninety (90) days but not more
than one hundred eighty (180) days prior to the current Maturity Date, a written
request for such extension.  The Administrative Agent shall forward to each
Lender a copy of such request delivered to the Administrative Agent promptly
upon receipt thereof.  Subject to satisfaction of the following conditions, the
Maturity Date shall be extended for one year:  (a) immediately prior to such
extension and immediately after giving effect thereto, no Default or Event of
Default shall or would exist and (b) the Borrower shall have paid the Fees
payable under Section 3.5.(d).  The Maturity Date may be extended only one time
pursuant to this Section 2.12.


 
Section 2.13.  Expiration or Maturity Date of Letters of Credit Past Maturity
Date.

 
If on the date the Revolving Commitments are terminated (whether voluntarily, by
reason of the occurrence of an Event of Default or otherwise), there are any
Letters of Credit outstanding hereunder, the Borrower shall, on such date,
either  (a) pay to the Administrative Agent, for its benefit and the benefit of
the Lenders and the Issuing Bank, an amount of money equal to the Stated Amount
of such Letter(s) of Credit for deposit into the Letter of Credit Collateral
Account, or (b) deliver to the Administrative Agent one or more letters of
credit, each to be in form and substance, and issued by financial institutions,
reasonably satisfactory to the Administrative Agent, having an aggregate stated
amount at least equal to the Stated Amount of all such Letters of Credit less
any amounts paid to the Administrative Agent to be held as cash collateral under
the immediately preceding clause (a).  If a drawing pursuant to any such Letter
of Credit occurs on or prior to the expiration date of such Letter of Credit,
the Borrower authorizes the Administrative Agent to use the monies deposited in
the Letter of Credit Collateral Account to reimburse the Issuing Bank for the
payment made by the Issuing Bank to the beneficiary with respect to such drawing
or the payee with respect to such presentment.  If no drawing occurs on or prior
to the expiration date of such Letter of Credit, the Administrative Agent shall
pay to the Borrower (or to whomever else may be legally entitled thereto) the
monies deposited in the Letter of Credit Collateral Account with respect to such
outstanding Letter of Credit, together with all interest accrued thereon, on or
before the date thirty (30) days after the expiration date of such Letter of
Credit.


 
Section 2.14.  Amount Limitations.

 
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make any Loan, and the Issuing Bank shall not be
required to issue any Letter of Credit, if immediately after the making of such
Loan or issuance of such Letter of Credit the aggregate principal amount of all
outstanding Loans, together with the aggregate amount of all Letter of Credit
Liabilities, would exceed the Maximum Loan Availability.


 
Section 2.15.  Funds Transfer Disbursements.

 
(a)           Generally.  The Borrower hereby authorizes the Administrative
Agent to disburse the proceeds of any Loan made by the Lenders or any of their
Affiliates pursuant to the Loan Documents as requested by an authorized
representative of the Borrower to any of the accounts designated in the Transfer
Authorizer Designation Form.  The Borrower agrees to be bound by any transfer
request: (i) authorized or transmitted by the Borrower; or, (ii) made in the
Borrower's name and accepted by the Administrative Agent in good faith and in
compliance with these transfer instructions, even if not properly authorized by
the Borrower.  The Borrower further agrees and acknowledges that the
Administrative Agent may rely solely on any bank routing number or identifying
bank account number or name provided by the Borrower to effect a wire of funds
transfer even if the information provided by the Borrower identifies a different
bank or account holder than named by the Borrower.  The Administrative Agent
will inform Borrower of any errors actually known by Administrative Agent in any
information provided by Borrower, but is not obligated or required in any way to
take any actions to detect errors in information provided by the Borrower.  If
the Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfer or requests or takes any actions in an
attempt to detect unauthorized funds transfer requests, the Borrower agrees that
no matter how many times the Administrative Agent takes these actions the
Administrative Agent will not in any situation be liable for failing to take or
correctly perform these actions in the future and such actions shall not become
any part of the transfer disbursement procedures authorized under this
provision, the Loan Documents, or any agreement between the Administrative Agent
and the Borrower or between any Lender and the Borrower.  The Borrower agrees to
notify the Administrative Agent of any errors in the transfer of any funds or of
any unauthorized or improperly authorized transfer requests within fourteen (14)
days after the Administrative Agent's confirmation to the Borrower of such
transfer.


(b)           Funds Transfer.  The Administrative Agent will, in its sole
discretion, determine the funds transfer system and the means by which each
transfer will be made.  The Administrative Agent may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization (ii) require use of a bank unacceptable to the Administrative
Agent or any Lender or prohibited by any Governmental Authority; (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline, or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.


(c)           Limitation of Liability.  Neither the Administrative Agent, the
Issuing Bank nor any Lender shall be liable to the Borrower or any other parties
for (i) errors, acts or failures to act of others, including other entities,
banks, communications carriers or clearinghouses, through which the Borrower's
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, the Issuing Bank or any
Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent's, Issuing Bank's or any Lender's control, or (iii)
any special, consequential, indirect or punitive damages, whether or not (x) any
claim for these damages is based on tort or contract or (y) the Administrative
Agent, the Issuing Bank, any Lender or the Borrower knew or should have known
the likelihood of these damages in any situation.  Neither the Administrative
Agent, the Issuing Bank nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.


Article III. Payments, Fees and Other General Provisions
 
 
Section 3.1.  Payments.

 
(a)           Payments by Borrower.  Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day).  Subject to Section 11.5., the Borrower
shall, at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender.  Each payment
received by the Administrative Agent for the account of the Issuing Bank under
this Agreement shall be paid to the Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by the
Issuing Bank to the Administrative Agent from time to time, for the account of
the Issuing Bank.  In the event the Administrative Agent fails to pay such
amounts to such Lender or the Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount at a rate per annum equal to the Federal Funds Rate from
time to time in effect.  If the due date of any payment under this Agreement or
any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.


(b)           Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent on demand
that amount so distributed to such Lender or the Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.


 
Section 3.2.  Pro Rata Treatment.

 
Except to the extent otherwise provided herein:  (a) each borrowing from Lenders
under Section 2.1.(a) and 2.2.(e) shall be made from the Lenders, each payment
of the fees under Sections 3.5.(a), and 3.5.(b), the first sentence of 3.5.(c)
and 3.5.(d) shall be made for the account of the Lenders, and each termination
or reduction of the amount of the Revolving Commitments under Section 2.11.
shall be applied to the respective Revolving Commitments of the Lenders, pro
rata according to the amounts of their respective Revolving Commitments; (b)
each payment or prepayment of principal of Revolving Loans by the Borrower shall
be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Lenders pro rata in accordance with their
respective Revolving Commitments in effect at the time such Loans were made,
then such payment shall be applied to the Revolving Loans in such manner as
shall result, as nearly as is practicable, in the outstanding principal amount
of the Revolving Loans being held by the Lenders pro rata in accordance with
their respective Revolving Commitments; (c) each payment of interest on
Revolving Loans by the Borrower shall be made for the account  of the Lenders
pro rata in accordance with the amounts of interest on such Revolving Loans then
due and payable to the respective Lenders; (d) the Conversion and Continuation
of Loans of a particular Type (other than Conversions provided for by
Section 5.1.) shall be made pro rata among the Lenders according to the amounts
of their respective Loans and the then current Interest Period for each Lender's
portion of each Loan of such Type shall be coterminous; and (e) the Lenders'
participation in, and payment obligations in respect of, Letters of Credit under
Section 2.2., shall be in accordance with their respective Revolving Commitment
Percentage.  Any payment or prepayment of principal or interest made (i)(A)
during the existence of a Default or Event of Default or (B) pursuant to Section
2.6.(b)(ii), shall be made for the account of the Lenders in accordance with the
order set forth in Section 11.5. and (ii) pursuant to Section 2.6.(b)(i), shall
be made for the account of the Lenders holding Revolving Commitments (or, if the
Revolving Commitments have been terminated, holding Revolving Loans and Letter
of Credit Liabilities) in accordance with the order set forth in Section 11.5.


 
Section 3.3.  Sharing of Payments, Etc.

 
If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
the Borrower or any other Loan Party through the exercise of any right of
banker's lien, counterclaim or similar right or otherwise or through voluntary
prepayments directly to a Lender or other payments made by the Borrower or any
other Loan Party to a Lender (other than any payment in respect of Specified
Derivatives Obligations)  not in accordance with the terms of  this Agreement
and such payment should be distributed to the Lenders in accordance with
Section 3.2. or Section 11.5., such Lender shall promptly purchase from such
other Lenders participations in (or, if and to the extent specified by such
Lender, direct interests in) the Loans made by the other Lenders or other
Obligations owed to such other Lenders in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all the
Lenders shall share the benefit of such payment (net of any reasonable expenses
which may actually be incurred by such Lender in obtaining or preserving such
benefit) in accordance with the requirements of Section 3.2. or Section 11.5.,
as applicable.  To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored.  The Borrower agrees that
any Lender so purchasing a participation (or direct interest) in the Loans or
other Obligations owed to such other Lenders may exercise all rights of banker's
lien, counterclaim or similar rights with the respect to such participation as
fully as if such Lender were a direct holder of Loans in the amount of such
participation.  Nothing contained herein shall require any Lender to exercise
any such right or shall affect the right of any Lender to exercise and retain
the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.


 
Section 3.4.  Several Obligations.

 
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


 
Section 3.5.  Fees.

 
(a)           Closing Fee.  On the Effective Date, the Borrower agrees to pay to
the Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent or each Lender, as
applicable.


(b)           Facility Fees. During the period from the Effective Date to but
excluding the Maturity Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Lenders an unused facility fee equal to the sum of
the average daily amount by which the aggregate amount of the Revolving
Commitments (as they may be reduced from time to time pursuant to Section 2.11.)
exceeds (i) the aggregate outstanding principal balance of Revolving Loans and
Letter of Credit Liabilities, multiplied by (ii) 0.35 percent (0.35%) per annum.


Such fee shall be computed on a daily basis for each calendar quarter during the
term of this Agreement and shall be payable quarterly in arrears on the first
day of each January, April, July and October during the term of this Agreement
and on the Maturity Date or any earlier date of termination of the Revolving
Commitments or reduction of the Revolving Commitments to zero.


(c)           Letter of Credit Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a letter of credit fee at a
rate per annum equal to the Applicable Margin times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) to and including the date such Letter of
Credit expires or is cancelled or (y) to but excluding the date such Letter of
Credit is drawn in full; provided, however, in no event shall the aggregate
amount of such fee in respect of any Letter of Credit be less than $1,000.  In
addition to such fees, the Borrower shall pay to the Issuing Bank solely for its
own account, a fronting fee in respect of each Letter of Credit at the rate
equal to one-eighth of one percent (0.125%) per annum on the daily average
Stated Amount of such Letter of Credit; provided, however, in no event shall the
amount of such fronting fee in respect of any Letter of Credit be less than
$1,500.  The fees provided for in the immediately preceding two sentences shall
be non-refundable and payable in arrears (i) quarterly on the first day of
January, April, July and October, (ii) on the Maturity Date, (iii) on the date
the Revolving Commitments are terminated or reduced to zero and (iv) thereafter
from time to time on demand of the Administrative Agent.  The Borrower shall pay
directly to the Issuing Bank from time to time on demand all commissions,
charges, costs and expenses in the amounts customarily charged by the Issuing
Bank from time to time in like circumstances with respect to the issuance of
each Letter of Credit, drawings, amendments and other transactions relating
thereto.


(d)           Extension Fee.  If the Borrower exercises its right to extend the
Maturity Date in accordance with Section 2.12., the Borrower agrees to pay to
the Administrative Agent for the account of each Lender an extension fee equal
to 0.35 percent (0.35%) of the amount of such Lender's Revolving Commitment
(whether or not utilized) as of the day immediately prior to the then current
Maturity Date (before giving effect to such extension).  Such fee shall be paid
to the Administrative Agent prior to, and as a condition to, such extension.


(e)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time.


 
Section 3.6.  Computations.

 
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed; provided, however, Fees
in respect of Letters of Credit shall be computed on the basis of a year of 365
or 366 days, as the case may be, and the actual number of days elapsed.


 
Section 3.7.  Usury.

 
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable
Law.  The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.3.(a)(i)  and
(ii).  Notwithstanding the foregoing, the parties hereto further agree and
stipulate that all agency fees, syndication fees, facility fees, letter of
credit fees, underwriting fees, default charges, late charges, funding or
"breakage" charges, increased cost charges, attorneys' fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money.  All charges other than charges for
the use of money shall be fully earned and non-refundable when due.


 
Section 3.8.  Statements of Account.

 
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.


 
Section 3.9.  Defaulting Lenders; Insolvent Lenders.

 
(a)           Generally.  If for any reason any Lender (a "Defaulting Lender")
shall fail or refuse to perform any of its obligations under this Agreement or
any other Loan Document to which it is a party within the time period specified
for performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of five (5) Business Days after notice
from the Administrative Agent, then, in addition to the rights and remedies that
may be available to the Administrative Agent, the Issuing Bank, or the Borrower
under this Agreement or Applicable Law, such Defaulting Lender's right to
participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Administrative Agent or
to be taken into account in the calculation of Requisite Lenders or
Supermajority Lenders, shall be suspended during the pendency of such failure or
refusal.  If for any reason a Lender fails to make timely payment to the
Administrative Agent of any amount required to be paid to the Administrative
Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Administrative Agent, the
Issuing Bank or the Borrower may have under the immediately preceding provisions
or otherwise, the Administrative Agent shall be entitled (i) to collect interest
from such Defaulting Lender on such delinquent payment for the period from the
date on which the payment was due until the date on which the payment is made at
the Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction
of the defaulted payment and any related interest, any amounts otherwise payable
to such Defaulting Lender under this Agreement or any other Loan Document and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related
interest.  The Administrative Agent shall give the Borrower prompt notice of the
failure of any Lender to make available to the Administrative Agent the proceeds
of any Loan required to be made available by such Lender.  Any amounts received
by the Administrative Agent in respect of a Defaulting Lender's Loans shall not
be paid to such Defaulting Lender and shall be held uninvested by the
Administrative Agent and either applied against the purchase price of such Loans
under the following subsection (b) or paid to such Defaulting Lender upon the
Defaulting Lender's curing of its default.  Notwithstanding anything to the
contrary contained herein, the remedies set forth in this Section 3.9(a) will
not limit Borrower’s rights and remedies at law or in equity with respect to a
Defaulting Lender.


(b)           Purchase or Cancellation of Defaulting Lender's Revolving
Commitment.  Any Lender who is not a Defaulting Lender shall have the right, but
not the obligation, in its sole discretion, to acquire by assignment all of a
Defaulting Lender's Commitments.  Any Lender desiring to exercise such right
shall give written notice thereof to the Administrative Agent and the Borrower
no sooner than two (2) Business Days and not later than five (5) Business Days
after such Defaulting Lender became a Defaulting Lender.  If more than one
Lender exercises such right, each such Lender shall have the right to acquire an
amount of such Defaulting Lender's Commitments in proportion to the Commitments
of the other Lenders exercising such right.  If after such fifth Business Day,
the Lenders have not elected to acquire all of the Commitments of such
Defaulting Lender, then the Borrower may, by giving written notice thereof to
the Administrative Agent, such Defaulting Lender and the other Lenders, either
(i) demand that such Defaulting Lender assign its Commitments to an Eligible
Assignee subject to and in accordance with the provisions of Section 13.6.(c)
for the purchase price provided for below or (ii) terminate the Commitments of
such Defaulting Lender, whereupon such Defaulting Lender shall no longer be a
party hereto or have any right or obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee.  Upon any such
assignment, the Defaulting Lender's interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
to the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Assumption Agreement and, notwithstanding Section
13.6.(c), shall pay to the Administrative Agent an assignment fee in the amount
of $10,000.  The purchase price for the Commitments of a Defaulting Lender shall
be equal to the amount of the principal balance of the Loans outstanding and
owed by the Borrower to the Defaulting Lender.  Prior to payment of such
purchase price to a Defaulting Lender, the Administrative Agent shall apply
against such purchase price any amounts retained by the Administrative Agent
pursuant to the penultimate sentence of the immediately preceding subsection
(a).  The Defaulting Lender shall be entitled to receive any amount owed to it
by the Borrower under the Loan Documents which accrued prior to the date of the
default by the Defaulting Lender, to the extent the same are received by the
Administrative Agent from or on behalf of the Borrower.  There shall be no
recourse against any Lender or the Administrative Agent for the payment of such
sums except to the extent of the receipt of payments from any other party or in
respect of the Loans.


(c)           Insolvent Lenders.  No Insolvent Lender shall have any right to
participate in the administration of the Loans, this Agreement or the other Loan
Documents, including, without limitation, any vote in respect of, to consent to
or to direct any action or inaction of the Administrative Agent or to be taken
into account in the calculation of Requisite Lenders or Supermajority Lenders.


 
Section 3.10.  Taxes; Foreign Lenders.

 
(a)           Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent, the
Issuing Bank or a Lender and the jurisdiction imposing such taxes (other than a
connection arising solely by virtue of the activities of the Administrative
Agent, the Issuing Bank or such Lender pursuant to or in respect of this
Agreement or any other Loan Document), (iii)  any taxes imposed on or measured
by the Issuing Bank's or any Lender's assets, net income, receipts or branch
profits and (iv) any taxes arising after the Agreement Date solely as a result
of or attributable to a Lender changing its designated Lending Office after the
date such Lender becomes a party hereto (such non-excluded items being
collectively called "Taxes").  If any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:


(i)           pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;


(ii)           promptly forward to the Administrative Agent an official receipt
or other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority; and


(iii)           pay to the Administrative Agent for its account or the account
of the applicable Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as is necessary to ensure that the net amount
actually received by the Administrative Agent, the Issuing Bank or such Lender
will equal the full amount that the Administrative Agent, the Issuing Bank or
such Lender would have received had no such withholding or deduction been
required.


(b)           Tax Indemnification.  If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent, for its account or the account of the Issuing Bank or
respective Lender, as the case may be, the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent, the
Issuing Bank and the Lenders for any incremental Taxes, interest or penalties
that may become payable by the Administrative Agent, the Issuing Bank or any
Lender as a result of any such failure.  For purposes of this Section, a
distribution hereunder by the Administrative Agent or any Lender to or for the
account of any Lender shall be deemed a payment by the Borrower.


(c)           Tax Forms. Prior to the date that any Lender or Participant
organized under the laws of a jurisdiction outside the United States of America
becomes a party hereto, such Person shall deliver to the Borrower and the
Administrative Agent such certificates, documents or other evidence, as required
by the Internal Revenue Code or Treasury Regulations issued pursuant thereto
(including Internal Revenue Service Forms W-8ECI and W-8BEN, as applicable, or
appropriate successor forms), properly completed, currently effective and duly
executed by such Lender or Participant establishing that payments to it
hereunder and under the Notes are (i) not subject to United States Federal
backup withholding tax and (ii) not subject to United States Federal withholding
tax under the Code.  Each such Lender or Participant shall (x) deliver further
copies of such forms or other appropriate certifications on or before the date
that any such forms expire or become obsolete and after the occurrence of any
event requiring a change in the most recent form delivered to the Borrower and
(y) obtain such extensions of the time for filing, and renew such forms and
certifications thereof, as may be reasonably requested by the Borrower or the
Administrative Agent.  The Borrower shall not be required to pay any amount
pursuant to last sentence of subsection (a) above to any Lender or Participant
that is organized under the laws of a jurisdiction outside of the United States
of America or the Administrative Agent, if it is organized under the laws of a
jurisdiction outside of the United States of America, if such Lender,
Participant or the Administrative Agent, as applicable, fails to comply with the
requirements of this subsection.  If any such Lender or Participant fails to
deliver the above forms or other documentation, then the Administrative Agent
may withhold from such payment to such Lender such amounts as are required by
the Code. If any Governmental Authority asserts that the Administrative Agent
did not properly withhold or backup withhold, as the case may be, any tax or
other amount from payments made to or for the account of any Lender, such Lender
shall indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including all
fees and disbursements of any law firm or other external counsel and the
allocated cost of internal legal services and all disbursements of internal
counsel) of the Administrative Agent.  The obligation of the Lenders under this
Section shall survive the termination of the Commitments, repayment of all
Obligations and the resignation or replacement of the Administrative Agent.


(d)           USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with the USA Patriot Act of 2001 (Public Law
107-56), prior to any Lender or Participant that is organized under the laws of
a jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender or Participant shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.


Article IV.  Borrowing Base Properties
 
 
Section 4.1.  Eligibility of Properties.

 
(a)           Initial Borrowing Base Properties.  The Properties identified on
Schedule 4.1 shall, on the Effective Date, be Borrowing Base Properties, and the
Borrowing Base Value initially attributable to such Property shall be as
approved by the Lenders and set forth on Schedule 4.1.


(b)           Additional Borrowing Base Properties.  If after the Effective Date
the Borrower desires that the Lenders include any additional Property as a
Borrowing Base Property in calculations of the Borrowing Base, the Borrower
shall so notify the Administrative Agent in writing.  No Property will be
evaluated by the Lenders unless and until the Borrower delivers to the
Administrative Agent the following, in form and substance satisfactory to the
Administrative Agent:


(i)           An executive summary of the Property including, at a minimum, the
following information relating to such Property: (A) a description of such
Property, such description to include the age, location, site plan, current
occupancy rate and physical condition of such Property; (B) if such Property is
being acquired, the purchase price paid or to be paid for such Property; (C) the
current and projected condition of the regional market and specific submarket in
which such Property is located; and (D) the current projected capital plans and,
if applicable, current renovation plans for such Property;


(ii)           An operating statement for such Property audited or certified by
a representative of the Borrower as being true and correct in all material
respects and prepared in accordance with GAAP for the previous three fiscal
years, provided that, with respect to any period such Property was owned by the
Borrower or a Subsidiary for less than three (3) years, such information shall
only be required to be delivered to the extent reasonably available to the
Borrower and such certification may be based upon the best of the Borrower's
knowledge and provided further, that if such Property has been operating for
less than three years, the Borrower shall provide such projections and other
information concerning the anticipated operation of such Property as the
Administrative Agent may reasonably request; and


(iii)           A current rent roll for such Property certified by a
representative of the Borrower as being true and correct in all material
respects, and three-year occupancy history of such Property certified by a
representative of the Borrower to be true and correct, provided that, with
respect to any period such Property was owned by the Borrower or a Subsidiary
for less than three (3) years, such information shall only be required to be
delivered to the extent reasonably available to the Borrower and such
certification may be based upon the best of the Borrower's knowledge.


If, after receipt and review of the foregoing documents and information
described in clauses (i)-(iii) above, the Administrative Agent is prepared to
recommend acceptance of such Property as a Borrowing Base Property, the
Administrative Agent will so notify the Borrower and each Lender within ten
(10) Business Days after receipt and review of all of such documents and
information, which notice to Lenders shall include copies of said documents and
information.  Within ten (10) Business Days from the date on which a Lender
receives such notice from the Administrative Agent, such Lender shall notify the
Administrative Agent whether or not such Lender conditionally approves of such
Property as a Borrowing Base Property subject only to such Lender's approval of
the documents described in clauses (iv)-(xvi) below and applicable Appraisal and
other items as provided in this subsection (b) and the immediately following
subsection (c).  If a Lender fails to give such notice prior to the expiration
of such 10-Business Day period, such Lender shall be deemed to have
conditionally approved such Property as a Borrowing Base Property.  If the
Requisite Lenders (which for purposes of this subsection (b) must include the
Lender then acting as Administrative Agent) have not conditionally approved such
Property as a Borrowing Base Property, the approval process shall terminate.  If
the Requisite Lenders give conditional approval of a Property as a Borrowing
Base Property, then Borrower shall promptly deliver to Administrative Agent the
following, in form and substance satisfactory to the Administrative Agent, and
Administrative Agent shall promptly forward copies thereof to all Lenders:


(iv)           A copy of a recent ALTA Owner's Policy of Title Insurance
("Owner's Policy") covering such Property showing the identity of the fee
titleholder thereto and all matters of record;


(v)           Copies of all documents of record reflected in Schedule A and
Schedule B of the Owner's Policy and a copy of the most recent real estate tax
bill and notice of assessment;


(vi)           A current or currently certified survey of such Property
certified by a surveyor licensed in the applicable jurisdiction to have been
prepared in accordance with the then effective Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys;


(vii)           If not adequately covered by the survey certification provided
for above, a certificate from a licensed engineer or other professional
satisfactory to the Administrative Agent that such Property is not located in a
Special Flood Hazard Area as defined by the Federal Insurance Administration;


(viii)           A "Phase I" environmental assessment of such Property not more
than twelve (12) months old, which report (1) has been prepared by an
environmental engineering firm acceptable to the Administrative Agent and
(2) complies with the requirements contained in the Administrative Agent 's
guidelines adopted from time to time by the Administrative Agent to be used in
its lending practice generally and any other environmental assessments or other
reports relating to such Property, including  any "Phase II" environmental
assessment prepared or recommended by such environmental engineering firm to be
prepared for such Property;


(ix)           An engineering report for such Property not more than twelve (12)
months old and prepared by an engineering firm acceptable to the Administrative
Agent;


(x)           Copies of (1) all Property Management Agreements and all Material
Contracts relating to the use, occupancy, operation, maintenance, enjoyment or
ownership of such Property, if any, and (2) in any event copies of all Tenant
Leases with respect to such Property (or, if acceptable to the Administrative
Agent, a summary of the terms thereof);


(xi)           Evidence that such Property complies with applicable zoning and
land use laws;


(xii)           UCC, tax, judgment and lien search reports with respect to the
Borrower (or  Subsidiary if such Property is owned by a Subsidiary) and such
Property in all necessary or appropriate jurisdictions indicating that there are
no Liens of record on such Property other than Permitted Liens;


(xiii)           Plans and specifications for such Property, provided the same
shall only be required to the extent reasonably available to the Borrower;


(xiv)           Final certificates of occupancy and any other Governmental
Approvals relating to such Property;


(xv)           Copies of certificates of insurance evidencing the insurance
required by Section 8.5. and, at Administrative Agent's request, copies of such
policies or such summaries of such policies as Administrative Agent shall
reasonably require; and


(xvi)           Such other information the Administrative Agent may reasonably
request in order to evaluate the Property.


(c)           Appraisal; Final Approval.  Upon the earlier of (i) written
request by the Borrower or (ii) the Requisite Lenders' conditional approval of a
Property as a Borrowing Base Property pursuant to the immediately preceding
subsection (b), if Administrative Agent does not then have a current Appraisal
of such Property in form and substance satisfactory to Administrative Agent,
then the Administrative Agent shall commission, at the Borrower's expense, an
Appraisal of such Property, to be in form and substance satisfactory to the
Administrative Agent. Within ten (10) Business Days of receipt of such
Appraisal, the Administrative Agent shall review such Appraisal and shall
determine the Appraised Value of such Property. If after such review and
determination the Administrative Agent is unwilling to recommend acceptance of
such Property as a Borrowing Base Property, the Administrative Agent shall
promptly notify the Borrower and the Lenders and the consideration by the
Administrative Agent and the Lenders of such Property shall cease.  If after
such review and determination the Administrative Agent remains prepared to
recommend acceptance of such Property as a Borrowing Base Property, the
Administrative Agent shall forward a copy of such Appraisal to the Lenders
together with notice of such Appraised Value. Within ten (10) Business Days of
the date on which a Lender has received all of the items referred to in this
subsection and the immediately preceding subsection (b), such Lender shall
notify the Administrative Agent in writing whether or not such Lender accepts
such Property as a Borrowing Base Property.  If a Lender fails to give such
notice within such time period, such Lender shall be deemed to have approved
such Property as a Borrowing Base Property and to have approved such Appraisal
and Appraised Value.  Such Property shall become a Borrowing Base Property upon
written approval of the Requisite Lenders (which for purposes of this subsection
(c) must include the Lender then acting as Administrative Agent) and upon
execution and delivery to the Administrative Agent of (i) a Borrowing Base
Certificate showing the Borrowing Base after inclusion of such Property as a
Borrowing Base Property, (ii) if such property is owned by a Subsidiary of the
Borrower, all of the items required to be delivered to the Administrative Agent
under Section 8.14. if not previously delivered, (iii) the documents and items
described in Section 6.3., and (iv) such other items or documents as may be
appropriate under the circumstances, including updates of the documents
described in the immediately preceding subsections (b)(i), (b)(ii), (b)(iii),
(b)(vi), and (b)(viii), and satisfaction of all other closing requirements
reasonably imposed by the Administrative Agent.


 
Section 4.2.  Release of Properties.

 
From time to time the Borrower may request, upon not less than ten (10) Business
Days prior written notice to the Administrative Agent, that any Borrowing Base
Property, or portion thereof, be released from the Liens created by the Security
Documents applicable thereto, which release (the "Property Release") shall be
effected by the Administrative Agent if the Administrative Agent determines all
of the following conditions are satisfied as of the date of such Property
Release:


(a)           Subject to the terms of Section 11.10., no Default or Event of
Default exists or will exist immediately after giving effect to such Property
Release and the reduction in the Borrowing Base by reason of the release of such
Property;


(b)           The Borrower shall have delivered to the Administrative Agent a
Borrowing Base Certificate demonstrating on a pro forma basis, and the
Administrative Agent shall have determined to its satisfaction (which
determination may be based on Appraisals ordered pursuant to
Section 4.3.(b)(iii)), that the outstanding principal balance of the Loans,
together with the Letter of Credit Liabilities, will not exceed the Borrowing
Base after giving effect to such request and any prepayment to be made and/or
the acceptance of any Property as an additional or replacement Borrowing Base
Property to be given concurrently with such request;


(c)           The Borrower shall have delivered to the Administrative Agent all
documents and instruments reasonably requested by the Administrative Agent in
connection with such Property Release including, without limitation, the
following:


(i)           in the case of the release of a portion of a Borrowing Base
Property, a survey of such portion;


(ii)           the quitclaim deed, release, partial release or other instrument
to be used to effect such Property Release; and


(iii)           an appropriate endorsement to the mortgagee title insurance
policy in effect with respect to the affected Borrowing Base Property;


(d)           after giving effect to such Property Release, each of Post Oak
Mall, Georgia Square Mall, Madison Square Mall and Richland Mall (or any
regional mall which is a Borrowing Base Property and is determined by the
Requisite Lenders, which for purposes of this subsection (d) must include the
Lender then acting as Administrative Agent, to be of equivalent financial
strength to any of the foregoing malls), will remain as a Borrowing Base
Property in the Borrowing Base; provided, however, if at the time of such
Property Release, the Borrowing Base Properties consist only of the malls
referred to above, then the provisions of this clause (d) shall not apply; and


(e)           The Administrative Agent shall have reasonably determined that the
market values of the remaining Borrowing Base Properties have not materially
deteriorated since the respective dates of acceptance as Borrowing Base
Properties.


In connection with any Property Release of an entire Borrowing Base Property
owned by a Subsidiary, the Administrative Agent shall release such Subsidiary
from the Guaranty to which it is a party so long as no Default or Event of
Default shall then be in existence or would occur as a result of such release.
Except as set forth in this Section 4.2., no Borrowing Base Property shall be
released from the Liens created by the Security Documents applicable thereto.


 
Section 4.3.  Frequency of Appraisals.

 
The Appraised Value of a Borrowing Base Property shall be determined or
redetermined, as applicable, under each of the following circumstances:


(a)           In connection with the acceptance of a Property as a Borrowing
Base Property the Administrative Agent will determine the Appraised Value
thereof as provided in Section 4.1.; or


(b)           From time to time upon at least five (5) Business Days written
notice to the Borrower and at the Borrower's expense (except as provided below),
the Administrative Agent may (and shall at the direction of the Requisite
Lenders) redetermine the Appraised Value of a Borrowing Base Property (based on
a new Appraisal obtained by the Administrative Agent) in any of the following
circumstances:


(i)           if a material adverse change occurs with respect to such Borrowing
Base Property, including, without limitation, a material deterioration in the
Net Operating Income of such Property, a major casualty at such Property that is
not fully covered by insurance, a material condemnation of any part of such
Property, a material change in the market conditions affecting such Property or
a material decrease in the leasing level of such Property; or


(ii)           at the Lender's expense if necessary in order to comply with
FIRREA or other Applicable Law relating to the Administrative Agent or the
Lenders; or


(iii)           if the Administrative Agent determines an Appraisal of any or
all of the Borrowing Base Properties is necessary in connection with its
determination under Section 4.2.(b) regarding the release of a Borrowing Base
Property; or


(c)           At any time and from time to time but no more than once prior to
the initial Maturity Date, the Administrative Agent may (and shall at the
written direction of the Requisite Lenders) redetermine the Appraised Value of
each Borrowing Base Property (based on a new Appraisal obtained by the
Administrative Agent), all at the Borrower's expense; or


(d)           At any time and from time to time but no more than once during any
one (1) year period, the Administrative Agent may (and shall at the written
direction of the Requisite Lenders) redetermine the Appraised Value of each
Borrowing Base Property (based on a new Appraisal obtained by the Administrative
Agent), all at the Lenders' expense.


 
Section 4.4.  Frequency of Calculations of Borrowing Base.

 
Initially, the Borrowing Base shall be the amount set forth as such in the
Borrowing Base Certificate delivered under Section 6.1.  Thereafter, the
Borrowing Base shall be the amount set forth as such in the Borrowing Base
Certificate most recently delivered from time to time under Article IX. or
Section 4.2.(b).  Any increase in the Borrowing Base Value of a Borrowing Base
Property shall become effective as of the next determination of the Borrowing
Base as provided in this Section, provided that prior to such date of
determination (a) if such increase is the result of an increase in (i) the
Appraised Value of such Borrowing Base Property, the Requisite Lenders shall
have given their written approval of such increase or (ii)  the Permanent Loan
Estimate for such Borrowing Base Property, the applicable Borrowing Base
Certificate substantiates such increase and (b) the Borrower delivers to the
Administrative Agent the following: (i) if the Borrowing Base Property is not
located in a Tie-In Jurisdiction and such increase is the result of an increase
in the Appraised Value of such Borrowing Base Property, an endorsement to the
title insurance policy in favor of the Administrative Agent with respect to such
Borrowing Base Property increasing the coverage amount thereof as related to
such Borrowing Base Property to not less than one hundred percent (100%) of the
Appraised Value (based on the "stabilized value" of such Borrowing Base Property
and excluding the value of personal property) for such Borrowing Base Property
and (ii) if the Borrowing Base Property is located in a Tie-In Jurisdiction, an
endorsement to the title insurance policy in favor of the Administrative Agent
with respect to such Borrowing Base Property increasing the coverage amount
thereof as related to such Borrowing Base Property to not less than the portion
of the Borrowing Base attributable to such Borrowing Base Property, as well as
endorsements to all other existing title insurance policies issued to the
Administrative Agent with respect to all other Borrowing Base Properties located
in Tie-In Jurisdictions reflecting an increase in the aggregate insured amount
under the "tie-in" endorsements to an amount equal to the Borrowing Base
(including the Borrowing Base Property which experienced the increase in
Borrowing Base Value) but in no event in an amount in excess of the aggregate
amount of the Commitments.


Article V. Yield Protection, Etc.
 
 
Section 5.1.  Additional Costs; Capital Adequacy.

 
(a)           Capital Adequacy.  If any Lender in the Loan determines that
compliance with any law or regulation or with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law) affects or would affect the amount of capital required or expected to be
maintained by such Lender, or any corporation controlling such Lender, as a
consequence of, or with reference to, such Lender's or such corporation's
Commitments or its making or maintaining Loans below the rate which such Lender
or such corporation controlling such Lender could have achieved but for such
compliance (taking into account the policies of such Lender or such corporation
with regard to capital), then the Borrower shall, from time to time, within
thirty (30) calendar days after written demand by such Lender, pay to such
Lender additional amounts sufficient to compensate such Lender or such
corporation controlling such Lender to the extent that such Lender determines
such increase in capital is allocable to such Lender's obligations hereunder.


(b)           Additional Costs.  In addition to, and not in limitation of the
immediately preceding clause (a), the Borrower shall following fifteen (15) days
written demand therefor pay to the Administrative Agent for the account of a
Lender such amounts as such Lender may reasonably determine to be necessary to
compensate such Lender for any costs incurred by such Lender that it reasonably
determines are attributable to its making or maintaining of any LIBOR Loans (or
Base Rate Loans bearing interest based on the LIBOR Market Index Rate) or its
obligation to make any LIBOR Loans (or any Base Rate Loans bearing interest
based on the LIBOR Market Index Rate) hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans (or such Base Rate Loans bearing
interest based on the LIBOR Market Index Rate) or such obligation or the
maintenance by such Lender of capital in respect of its LIBOR Loans (or Base
Rate Loans bearing interest based on the LIBOR Market Index Rate) or its
Commitments (such increases in costs and reductions in amounts receivable being
herein called "Additional Costs"), resulting from any Regulatory Change
that:  (i) changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such LIBOR Loans (or any such Base Rate Loans bearing interest based on the
LIBOR Market Index Rate) or its Commitments (other than taxes imposed on or
measured by the overall net income of such Lender or of its Lending Office for
any of such LIBOR Loans (or such Base Rate Loans bearing interest based on the
LIBOR Market Index Rate) by the jurisdiction in which such Lender has its
principal office or such Lending Office), or (ii) imposes or modifies any
reserve, special deposit or similar requirements (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans (or Base Rate Loans bearing interest based on the
LIBOR Market Index Rate) is determined) relating to any extensions of credit or
other assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Commitment of such Lender hereunder) or (iii) has or would have the effect
of reducing the rate of return on capital of such Lender to a level below that
which such Lender could have achieved but for such Regulatory Change (taking
into consideration such Lender's policies with respect to capital adequacy).


(c)           Lender's Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsection (a) and (b), if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in  this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 5.5. shall apply).


(d)           Additional Costs in Respect of Letters of Credit.  Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Issuing Bank of
issuing (or any Lender of purchasing participations in) or maintaining its
obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by the Issuing Bank or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Issuing
Bank or such Lender, the Borrower shall pay immediately to the Issuing Bank or,
in the case of such Lender, to the Administrative Agent for the account of such
Lender, from time to time as specified by the Issuing Bank or such Lender, such
additional amounts as shall be sufficient to compensate the Issuing Bank or such
Lender for such increased costs or reductions in amount.


(e)           Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank and each Lender, as the case may be, agrees
to notify the Borrower of any event occurring after the Agreement Date entitling
the Administrative Agent, the Issuing Bank or such Lender to compensation under
any of the preceding subsections of this Section as promptly as practicable;
provided, however, that if the Administrative Agent, Issuing Bank or Lender
shall fail to give such notice within forty-five (45) days after it obtains
actual knowledge of such event, then the Administrative Agent, Issuing Bank or
Lender, as the case may be, shall only be entitled to compensation under any of
the preceding subsections for compensable amounts attributable to such event
arising following the date the Administrative Agent, Issuing Bank or Lender, as
the case may be, obtains actual knowledge of such event.  The Administrative
Agent, the Issuing Bank and each Lender, as the case may be, agrees to furnish
to the Borrower (and in the case of the Issuing Bank or a Lender to the
Administrative Agent as well) a certificate setting forth the basis and amount
of each request for compensation under this Section.  Determinations by the
Administrative Agent, the Issuing Bank or such Lender, as the case may be, of
the effect of any Regulatory Change shall be conclusive and binding for all
purposes, provided that such determinations are made on a reasonable basis and
in good faith.


 
Section 5.2.  Suspension of LIBOR Loans.

 
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:


(a)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein or is otherwise
unable to determine LIBOR, or


(b)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that the relevant rates of interest referred
to in the definition of LIBOR upon the basis of which the rate of interest for
LIBOR Loans for such Interest Period is to be determined are not likely to
adequately cover the cost to any Lender of making or maintaining LIBOR Loans for
such Interest Period;


then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.


 
Section 5.3.  Illegality.

 
Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender's obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended, in each case, until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 5.5. shall be
applicable).


 
Section 5.4.  Compensation.

 
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:


(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or


(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article 6.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.


Not in limitation of the foregoing, such compensation shall include, without
limitation; in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date.  Upon the Borrower's request
(made through the Administrative Agent) any Lender seeking compensation under
this Section shall provide the Borrower with a statement setting forth the basis
for requesting such compensation and the method for determining the amount
thereof.  Any such statement shall be conclusive absent manifest error.


 
Section 5.5.  Treatment of Affected Loans.

 
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2., or Section 5.3. then such Lender's LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender may specify to the Borrower with a copy to the Administrative
Agent) and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 5.1., Section 5.2., or Section 5.3. that gave
rise to such Conversion no longer exist:


(i)           to the extent that such Lender's LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender's LIBOR Loans shall be applied instead to its Base Rate
Loans; and


(ii)           all Loans that would otherwise be made or Continued by such
Lender as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and
all Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.


If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 5.1.(c) or 5.3. that gave
rise to the Conversion of such Lender's LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender's Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.


 
Section 5.6.  Affected Lenders.

 
If (a) a Lender (other than the Lender then acting as the Administrative Agent)
requests compensation pursuant to Section 3.10. or 5.1., and the Requisite
Lenders are not also doing the same, or (b) the obligation of any Lender (other
than the Lender then acting as the Administrative Agent) to make LIBOR Loans
that are Revolving Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans that are Revolving Loans shall be suspended pursuant to
Section 5.1.(c) or 5.3. but the obligation of the Requisite Lenders shall not
have been suspended under such Sections, then, so long as there does not then
exist any Default or Event of Default, the Borrower may demand that such Lender
(the "Affected Lender"), and upon such demand the Affected Lender shall
promptly, assign its Commitments to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.6.(c) for a purchase price equal to
the aggregate principal balance of Loans then owing to the Affected Lender plus
any accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender.  Each of the Administrative Agent and the Affected Lender shall
reasonably cooperate in effectuating the replacement of such Affected Lender
under this Section, but at no time shall the Administrative Agent, such Affected
Lender nor any other Lender be obligated in any way whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee.  The exercise by
the Borrower of its rights under this Section shall be at the Borrower's sole
cost and expenses and at no cost or expense to the Administrative Agent, the
Affected Lender or any of the other Lenders; provided, however, the Borrower
shall not be obligated to reimburse or otherwise pay an Affected Lender's
administrative or legal costs incurred as a result of the Borrower's exercise of
its rights under this Section.  The terms of this Section shall not in any way
limit the Borrower's obligation to pay to any Affected Lender compensation owing
to such Affected Lender pursuant to Section 3.10. or 5.1. with respect to any
matters or events existing on or prior to the date an Affected Lender ceases to
be a party to this Agreement.


 
Section 5.7.  Change of Lending Office.

 
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.


 
Section 5.8.  Assumptions Concerning Funding of LIBOR Loans.

 
Calculation of all amounts payable to a Lender under this Article V. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 
Article VI. Conditions Precedent
 
 
Section 6.1.  Initial Conditions Precedent.

 
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent (as confirmed to the Lenders by Administrative Agent):


(a)           The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:


(i)           counterparts of this Agreement executed by each of the parties
hereto;


(ii)           Revolving Notes executed by the Borrower, payable to each Lender
and complying with the terms of Section 2.10.(a);


(iii)           a Guaranty executed by each of the Guarantors initially to be a
party thereto, and the Parent Guaranty executed by the Parent ;


(iv)           an opinion of counsel of the Parent and the Borrower and the
other Loan Parties, addressed to the Administrative Agent and the Lenders in
form and substance acceptable to Administrative Agent;


(v)           the certificate or articles of incorporation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party and the Parent
certified as of a recent date by the Secretary of State of the state of
formation of such Person or by the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Person;


(vi)           a certificate of good standing (or certificate of similar
meaning) with respect to each Loan Party and the Parent issued as of a recent
date by the Secretary of State of the state of formation of each such Person and
certificates of qualification to transact business or other comparable
certificates issued by each Secretary of State (and any state department of
taxation, as applicable) of each state in which such Person is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;


(vii)           a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
and the Parent with respect to each of the officers of such Person authorized to
execute and deliver the Loan Documents to which such Person is a party, and in
the case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, requests for Letters of Credit, Notices of
Conversion and Notices of Continuation;


(viii)           copies certified by the Secretary or Assistant Secretary (or
other individual performing similar functions) of each Loan Party and the Parent
of (A) the by-laws of such Person, if a corporation, the operating agreement, if
a limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Person to authorize the execution, delivery and performance of the
Loan Documents to which it is a party;


(ix)           a Borrowing Base Certificate calculated as of June 30, 2009


(x)           a Compliance Certificate calculated on a pro forma basis for the
Borrower's fiscal quarter ending June 30, 2009;


(xi)           with respect to each Property identified on Schedule 4.1., each
of the items referred to in Section 6.3. required to be delivered in connection
with any Borrowing Base Property;


(xii)           a Transfer Authorizer Designation Form effective as of the
Agreement Date;


(xiii)           UCC, tax, judgment and lien search reports with respect to the
Borrower (or  Subsidiary if any Borrowing Base Property is owned by a
Subsidiary) and each Borrowing Base Property in all necessary or appropriate
jurisdictions indicating that there are no Liens of record on such Property
other than Permitted Liens;


(xiv)           copies of all Material Contracts with respect to the Borrowing
Base Properties and Specified Derivatives Contracts in existence on the
Agreement Date;


(xv)           copies of the form of Tenant Lease to be used for each Borrowing
Base Property from the Effective Date until the Maturity Date and each Tenant
Lease entered into as of the Agreement Date with respect to such Borrowing Base
Property;


(xvi)           the Fee Letter;


(xvii)           evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid;


(xviii)           insurance certificates, or other evidence, providing that the
insurance coverage required under the Security Documents (including, without
limitation, both property and liability insurance) is in full force and effect
and stating that the coverage shall not be cancelable or materially changed
without ten (10) days prior written notice to the Administrative Agent of any
cancellation for non-payment or premiums, and not less than thirty (30) days
prior written notice to the Administrative Agent of any other cancellation or
any modification (including a reduction in coverage), together with appropriate
evidence that the Administrative Agent, for its benefit and the benefit of the
Lenders, the Issuing Bank, and the Specified Derivatives Providers is named as a
lender's loss payee and additional insured, as appropriate, on all insurance
policies that the Borrower, any Loan Party or any other Subsidiary actually
maintains with respect to any Borrowing Base Property and improvements on such
Borrowing Base Property; and


(xix)           such other documents and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;
and


(b)           In the good faith judgment of the Administrative Agent:


(i)           there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Parent, the
Borrower and their Subsidiaries delivered to the Administrative Agent and the
Lenders prior to the Agreement Date that has had or could reasonably be expected
to result in a Material Adverse Effect;


(ii)           no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of any Loan Party or the Parent to
fulfill its obligations under the Loan Documents to which it is a party;


(iii)           the Parent, the Borrower and the other Loan Parties shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which,
or the failure to make, give or receive which, would not reasonably be likely to
(1) have a Material Adverse Effect, or (2) restrain or enjoin, impose materially
burdensome conditions on, or otherwise materially and adversely affect the
ability of the Borrower, any other Loan Party or the Parent to fulfill is
obligations under the Loan Documents to which it is a party ; and


(iv)           there shall not have occurred or exist any other material
disruption of financial or capital markets that could reasonably be expected to
materially and adversely affect the transactions contemplated by the Loan
Documents.


 
Section 6.2.  Conditions Precedent to All Loans and Letters of Credit.

 
The obligations of (i) Lenders to make any Loans, and (ii) the Issuing Bank to
issue Letters of Credit, are each subject to the further conditions precedent
that:


(a)           in the case of the making of a Loan, (x) no Default under
subsections (a), (b)(i), (b)(ii), (e) or (f) of Section 11.1., (y) no other
Default as to which the Administrative Agent has given the Borrower notice and
(z) no Event of Default, shall exist as of the date of the making of such Loan
or would exist immediately after giving effect thereto;


(b)           in the case of the issuance of a Letter of Credit, no Default or
Event of Default shall exist as of the date of the issuance of such Letter of
Credit or would exist immediately after giving effect thereto;


(c)           none of the conditions described in Section 2.14 would exist after
giving effect to the making of such Loan or the issuance of such Letter of
Credit;


(d)           the representations and warranties made or deemed made by the
Parent, the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party, shall be true and correct in all material respects on
and as of the date of the making of such Loan or date of issuance of such Letter
of Credit with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate in all material respects on and as of such
earlier date) and except for changes in factual circumstances specifically and
expressly permitted hereunder; and


(e)           in the case of the borrowing of Revolving Loans, the
Administrative Agent shall have received a timely Notice of Borrowing.


The occurrence of each Credit Event shall constitute a certification by the
Borrower to the effect set forth in the preceding subsections (a) through (d)
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event).  In addition, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time such Loan is made or such
Letter of Credit is issued that to the best of the Borrower's knowledge all
conditions to the making of such Loan or issuing of such Letter of Credit
contained in this Article VI. have been satisfied.


 
Section 6.3.  Conditions Precedent to a Property Becoming a Borrowing Base
Property.

 
No Property shall become a Borrowing Base Property until the Borrower shall have
(or shall have caused to be) executed and delivered to the Administrative Agent
all documents and instruments required under Section 4.1., the Requisite Lenders
shall have approved of such Property as provided in such Section, and the
Borrower shall have (or shall cause to be) executed and delivered to the
Administrative Agent the following instruments, documents and agreements in
respect of such Property, each to be in form and substance reasonably
satisfactory to the Administrative Agent:


(a)           a Security Deed encumbering such Property in favor of the
Administrative Agent for its benefit and the benefit of the Lenders, the Issuing
Bank, and each Specified Derivatives Provider, the form of such Security Deed to
be modified as appropriate to conform to the Applicable Laws of the jurisdiction
in which such Property is located;


(b)           if requested by the Administrative Agent, an Assignment of Leases
and Rents, the form of such Assignment of Leases and Rents to be modified as
appropriate to conform to the Applicable Laws of the jurisdiction in which such
Property is located;


(c)           a Hazardous Materials Indemnity Agreement;


(d)           a Property Management Contract Assignment covering the Property
Management Agreement, if any, for such Property;


(e)           if requested by the Administrative Agent, collateral assignments
executed by the Borrower or any other Loan Party in favor of the Administrative
Agent for its benefit and the benefit of the Lenders, the Issuing Bank and each
Specified Derivatives Provider of the other Material Contracts relating to the
use, occupancy, operation, maintenance, enjoyment or ownership of such Property;


(f)           an ALTA 2006 Form mortgagee's Policy of Title Insurance (without
any creditor's rights exclusion) or other form acceptable to the Administrative
Agent in favor of the Administrative Agent for its benefit and the benefit of
the Lenders, the Issuing Bank and each Specified Derivatives Provider with
respect to such Property, including endorsements with respect to such items of
coverage as the Administrative Agent may reasonably request and which
endorsements are available, in the amount of coverage required in the following
sentence, issued by Fidelity National Title Insurance Company or another title
insurance company acceptable to the Administrative Agent and with coinsurance or
reinsurance (with direct access agreements) with title insurance companies
reasonably acceptable to the Administrative Agent, showing the fee simple title
(or leasehold estate, if applicable) to the land and improvements described in
the applicable Security Deed as vested in the Borrower or a Subsidiary, and
insuring that the Lien granted by such Security Deed is a valid Lien against
said property, subject only to such restrictions, encumbrances, easements,
reservations and other matters as are reasonably acceptable to the
Administrative Agent.  The amount of coverage under such policy must equal
(i) 100% of the Appraised Value (based on the "stabilized value") of such
Property (excluding the value of any personal property located at such Property)
if such Property is not located in a Tie-In Jurisdiction or (ii) the Borrowing
Base Value of such Property at such time if such Property is located in a Tie-In
Jurisdiction;


(g)           copies of all documents of record reflected in Schedule A and
Schedule B of such Policy of Title Insurance;


(h)           if such Property is located in a Tie-In Jurisdiction, endorsements
to all other existing title insurance policies issued to the Administrative
Agent with respect to all other Properties located in Tie-In Jurisdictions
reflecting an increase in the aggregate insured amount under the "tie-in"
endorsements to an amount equal to the aggregate amount of the Borrowing Base
Values of all such Properties (including the Property to be included as a
Borrowing Base Property) but in no event in an amount in excess of the aggregate
amount of the Commitments;


(i)           estoppel certificates from each tenant under a Major Lease and, at
Administrative Agent's reasonable request, from any other tenant leasing any
space within such Property, and subordination, non-disturbance and attornment
agreements from each tenant under a Major Lease leasing any of such Property
and, at Administrative Agent's reasonable request, from any other tenant leasing
any space within such Property;


(j)           an opinion of counsel admitted to practice law in the jurisdiction
in which such Property is located and reasonably acceptable to the
Administrative Agent, addressed to the Administrative Agent, each Lender, the
Issuing Bank and each Specified Derivatives Provider covering such legal matters
relating to the transactions contemplated hereby as the Administrative Agent may
reasonably request;


(k)           an opinion of counsel admitted to practice law in the jurisdiction
in which the Borrower is formed (and if the Property is owned by a Subsidiary,
also in the jurisdiction where such Subsidiary is formed) acceptable to the
Administrative Agent (which may be the Borrower's in-house counsel so long as he
or she is admitted to practice law in the applicable jurisdictions), addressed
to the Administrative Agent, each Lender, the Issuing Bank and each Specified
Derivatives Provider covering such legal matters relating to the formation and
existence and power of the Person executing documents, and the due
authorization, execution and delivery of the Security Documents and other
documents for consummating the transactions contemplated hereby as the
Administrative Agent may reasonably request;


(l)           such other instruments, documents, agreements, financing
statements, certificates, opinions and other Security Documents as the
Administrative Agent may reasonably request;


(m)           a Borrowing Base Certificate showing the Borrowing Base after
inclusion of such Property as a Borrowing Base Property;


(n)           if such Property is owned by a Subsidiary of the Borrower, each of
the following:


(i)           an Accession Agreement or a Guaranty executed by such Subsidiary;


(ii)           each of the items described in Sections 6.1.(a)(iii) through
(viii) that would have been required to have been delivered if such Subsidiary
had been a Loan Party on the Agreement Date; and


(o)           final certificates of occupancy if in the possession of the
Borrower or one of its Subsidiaries and any other Governmental Approvals
required for the operation such Property.


 
Section 6.4.  Conditions as Covenants.

 
If the Lenders permit the making of any Loans, or the Issuing Bank issues a
Letter of Credit, prior to the satisfaction of all conditions precedent set
forth in Sections 6.1. and 6.2., such condition or conditions shall not be
deemed waived unless Lenders or the Issuing Bank, as applicable, waive such
condition or conditions in writing and if requested by Lenders or the Issuing
Bank, as applicable, Borrower shall nevertheless cause such condition or
conditions to be satisfied within a reasonable period of time after the date of
the making of such Loans or the issuance of such Letter of Credit.  Unless set
forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a confirmation by such Lender to the Administrative Agent and
the other Lenders that insofar as such Lender is concerned the Borrower has
satisfied the conditions precedent for initial Loans set forth in Sections 6.1.
and 6.2.


Article VII. Representations and Warranties
 
 
Section 7.1.  Representations and Warranties.

 
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and to acquire participations in Letters of Credit
and, in the case of the Issuing Bank, to issue Letters of Credit, the Borrower
represents and warrants to the Administrative Agent, the Issuing Bank and each
Lender as follows:


(a)           Organization; Power; Qualification.  Each of the Parent and the
Loan Parties and the other Subsidiaries is a corporation, partnership or other
legal entity, duly organized or formed, validly existing and in good standing
under the jurisdiction of its incorporation or formation, has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a domestic or foreign corporation,
partnership or other legal entity, and authorized to do business, in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization and where the failure to
be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.


(b)           Ownership Structure.  Schedule 7.1.(b) is, as of the Agreement
Date, a complete and correct list of each Loan Party and each Subsidiary of the
Parent, directly or indirectly, holding an Equity Interest in any Loan Party,
setting forth for each such Person, (i) the jurisdiction of organization of such
Person, (ii) each Person holding any Equity Interest in such Person, (iii) the
nature of the Equity Interests held by each such Person and (iv) the percentage
of ownership of such Person represented by such Equity Interests.  As of the
Agreement Date, except as disclosed in such Schedule (A), each of the Parent,
the Borrower and its applicable Subsidiaries owns, free and clear of all Liens,
and has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule, (B) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and non-assessable and (C) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders' or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
Person.  Exhibit 21 to the Parent's Form 10K for the fiscal year ended December
31, 2008 is an accurate list of the Subsidiaries of the Parent as of such date
(excluding those Subsidiaries that need not be disclosed on such Exhibit
pursuant to Regulation S-K of the Securities Act).


(c)           Authorization of Agreement, Notes, Loan Documents and
Borrowings.  The Borrower has the right and power, and has taken all necessary
action to authorize it, to borrow and obtain other extensions of credit
hereunder.  The Borrower, each other Loan Party and the Parent has the right and
power, and has taken all necessary action to authorize it, to execute, deliver
and perform each of the Loan Documents and the Fee Letter to which it is a party
in accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby.  The Loan Documents and the Fee Letter to which
the Borrower, any other Loan Party or the Parent is a party have been duly
executed and delivered by the duly authorized officers of such Person and each
is a legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally.


(d)           Compliance of Agreement, Etc. with Laws.  The execution, delivery
and performance of this Agreement, the other Loan Documents to which any Loan
Party or the Parent is a party and the Fee Letter in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or
both:  (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to any Loan Party  or the Parent;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Borrower, any other Loan Party or the Parent, or
any indenture, agreement or other instrument to which any Loan Party or the
Parent is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any Property now owned or hereafter acquired by any Loan
Party or the Parent other than in favor of the Administrative Agent for its
benefit and the benefit of the Lenders and the Issuing Bank.


(e)           Compliance with Law; Governmental Approvals.  To the best of the
knowledge of the Parent and the Borrower after due inquiry, the Parent, each
Loan Party and each other Subsidiary is in compliance with each Governmental
Approval and all other Applicable Laws relating to it except for non-compliances
which, and Governmental Approvals the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to cause a Default or
Event of Default or have a Material Adverse Effect.


(f)           Title to Properties; Liens.  Schedule 7.1.(f) is, as of the
Agreement Date, a complete and correct rent roll for all of the Borrowing Base
Properties, setting forth, for each such Property, the current occupancy status
of such Property.  Each of the Loan Parties and all other Subsidiaries has good,
marketable and legal title to, or a valid leasehold interest in, its respective
assets.  None of the Collateral is subject to any Lien other than Permitted
Liens. No Borrowing Base Property is subject to any Lien other than Permitted
Liens.  Each Property included in the calculation of the Borrowing Base
satisfies all requirements under the Loan Documents for being an Eligible
Property.


(g)           Existing Indebtedness; Total Liabilities.  The Parent's form 10-Q
for the second quarter of fiscal year 2009 as filed with the Securities and
Exchange Commission sets forth true, correct and complete information, on a
consolidated basis, as of June 30, 2009, regarding all Indebtedness (including
all Guarantees) and Total Liabilities of the Parent and each of the Loan
Parties.  As of the Agreement Date, the Parent and the Loan Parties have
materially performed and are in material compliance with all of the terms of
such Indebtedness and all instruments and agreements relating thereto, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute a default or event of
default, exists with respect to any such Indebtedness.


(h)           Material Contracts.  Schedule 7.1.(h) is, as of the Agreement
Date, a true, correct and complete listing of all Material Contracts (excluding
Major Leases, all of which are included within Schedule 7.1(f) and excluding
recorded agreements disclosed in the title insurance policies delivered to
Administrative Agent).  Each of the Parent and the Loan Parties that are parties
to any Material Contract has performed and is in compliance with all of the
terms of such Material Contract, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Material Contract.


(i)           Litigation.  Except as set forth on Schedule 7.1.(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party
or the Parent, are there any actions, suits or proceedings threatened, nor is
there any basis therefor) against or in any other way relating adversely to or
affecting the Parent, any Loan Party, any other Subsidiary or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which, (i) if adversely determined, could
reasonably be expected to have a Material Adverse Effect or (ii) in any manner
draws into question the validity or enforceability of any Loan Documents or the
Fee Letter.  There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to, any Loan Party or
any other Subsidiary.


(j)           Taxes.  All federal, state and other tax returns of, the Borrower
and the Parent required by Applicable Law to be filed have been duly filed
(other than any return the filing date of which has been extended in accordance
with Applicable Law), and all federal, state and other taxes, assessments and
other governmental charges or levies upon, the Borrower and the Parent and each
of their respective properties, income, profits and assets which are due and
payable have been paid, except any such non-payment or non-filing which is at
the time permitted under Section 8.6.  As of the Agreement Date, none of the
United States income tax returns of, either the Borrower or the Parent is under
audit.  All charges, accruals and reserves on the books of the Borrower and the
Parent in respect of any taxes or other governmental charges are in accordance
with GAAP.


(k)           Financial Statements.  The Borrower has furnished to each Lender
copies of (i) the audited consolidated balance sheet of the Parent and its
consolidated Subsidiaries for the fiscal years ended December 31, 2007 and
December 31, 2008, and the related consolidated statements of operations,
shareholders' equity and cash flow for the fiscal years ended on such dates,
with the opinion thereon of Deloitte & Touche, and (ii) the unaudited
consolidated balance sheet of the Parent and its consolidated Subsidiaries for
the fiscal quarter ended June 30, 2009, and the related consolidated statements
of operations, shareholders' equity and cash flow of the Parent and its
consolidated Subsidiaries for the two (2) fiscal quarters ended on such
date.  Such balance sheets and statements (including in each case related
schedules and notes) are complete and correct in all material respects and
present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of the Borrower and its
consolidated Subsidiaries as of their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit
adjustments).  Neither the Parent, the Borrower nor any Subsidiary owning a
Borrowing Base Property has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said
financial statements.


(l)           No Material Adverse Change.  Since June 30, 2009, there has been
no material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Parent and its Subsidiaries, or
Borrower and its Subsidiaries, in each case, taken as a whole.  Each of the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries is
Solvent.


(m)           Operating Statements.  Each of the operating summaries pertaining
to each of the Properties then included in calculations of the Borrowing Base
Value delivered by the Borrower to the Administrative Agent in accordance with
Section 9.4.(c) fairly presents the Net Operating Income and Permanent Loan
Estimate of each such Property for the period then ended.


(n)           ERISA.  Management Company and each member of the ERISA Group has
fulfilled its obligations under the contribution requirements of ERISA and the
Internal Revenue Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan.  Neither Management Company nor
any member of the ERISA Group has (i) sought a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code in respect of any Plan,
(ii) failed to make any contribution or payment to any Plan or Multiemployer
Plan or in respect of any Benefit Arrangement, or made any amendment to any Plan
or Benefit Arrangement, which has resulted or could result in the imposition of
a Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code or (iii) incurred any liability under Title IV of ERISA other than
a liability to the PBGC for premiums under Section 4007 of ERISA.


(o)           Absence of Default.  None of the Parent, the Loan Parties or the
other Subsidiaries is in default under its articles of incorporation, bylaws,
partnership agreement or other similar organizational documents, and no event
has occurred, which has not been remedied, cured or waived:  (i) which
constitutes a Default or an Event of Default; or (ii) which constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by, the Parent or any Loan Party under any
agreement (other than this Agreement) or judgment, decree or order to which any
such Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(p)           Environmental Laws.  To the best of the knowledge of the Parent
and the Borrower after due inquiry, each of Parent, the Loan Parties and the
other Subsidiaries: (i) is in compliance with all Environmental Laws applicable
to its business, operations and the Properties, (ii) has obtained all
Governmental Approvals which are required under Environmental Laws, and each
such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could be reasonably expected to have a
Material Adverse Effect.  Except for any of the following matters that could not
be reasonably expected to have a Material Adverse Effect to the best of the
knowledge of the Parent and the Borrower after due inquiry, neither the Parent
nor any Loan Party is aware of, nor has it received notice of, any past present
or pending releases, events, conditions, circumstances, activities, practices,
incidents, facts, occurrences, actions, or plans that, with respect to Parent,
any Loan Party or any other Subsidiary, their respective businesses, operations
or with respect to the Properties, may:  (i) cause or contribute to an actual or
alleged violation of or non-compliance with Environmental Laws, (ii) cause or
contribute to any other potential common-law or legal claim or other liability,
or (iii) cause any of the Properties to become subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law or
require the filing or recording of any notice, approval or disclosure document
under any Environmental Law and, with respect to the immediately preceding
clauses (i) through (iii) is based on or related to the on-site or off-site
manufacture, generation, processing, distribution, use, treatment, storage,
disposal, transport, removal, clean up or handling, or the emission, discharge,
release or threatened release of any wastes or Hazardous Material, or any other
requirement under Environmental Law.  There is no civil, criminal, or
administrative action, suit, demand, claim, hearing, notice, or demand letter,
mandate, order, lien, request,, investigation, or proceeding pending or, to the
Parent's or the Borrower's knowledge after due inquiry, threatened, against
Parent, any Loan Party or any other Subsidiary relating in any way to
Environmental Laws which, reasonably could be expected to have a Material
Adverse Effect.  None of the Properties is listed on or proposed for listing on
the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and its
implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law.  To Parent's and Borrower's
knowledge, no Hazardous Materials generated at or transported from the
Properties is or has been transported to, or disposed of at, any location that
is listed or proposed for listing on the National Priority List or any analogous
state or local priority list, or any other location that is or has been the
subject of a clean-up, removal or remedial action pursuant to any Environmental
Law, except to the extent that such transportation or disposal could not
reasonably be expected to result in a Material Adverse Effect.


(q)           Investment Company.  Neither Parent, any Loan Party, nor any other
Subsidiary is (i) an "investment company" or a company "controlled" by an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.


(r)           Margin Stock.  Neither the Parent, any Loan Party nor any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying "margin stock" within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.


(s)           Affiliate Transactions.  Except as permitted by Section 10.9. or
as otherwise set forth on Schedule 7.1.(s), neither Parent nor any Loan Party is
a party to or bound by any agreement or arrangement (whether oral or written)
with any Affiliate (other than a Third Party Affiliate).


(t)           Intellectual Property.  Each of the Parent, the Loan Parties and
each other Subsidiary owns or has the right to use, under valid license
agreements or otherwise, all patents, licenses, franchises, trademarks,
trademark rights, trade names, trade name rights, trade secrets and copyrights
(collectively, "Intellectual Property") necessary to the conduct of its
businesses, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person.  All such Intellectual Property is fully protected and/or duly
and properly registered, filed or issued in the appropriate office and
jurisdictions for such registrations, filing or issuances.  To Borrower’s
knowledge, no material claim has been asserted by any Person with respect to the
use of any such Intellectual Property, or challenging or questioning the
validity or effectiveness of any such Intellectual Property.


(u)           Business.  As of the Agreement Date, the Parent, the Loan Parties
and the other Subsidiaries are primarily engaged in the business of owning and
operating regional malls and strip shopping centers.


(v)           Broker's Fees.  No broker's or finder's fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.


(w)           Accuracy and Completeness of Information.  All written
information, reports and other papers and data furnished to the Administrative
Agent or any Lender by, on behalf of, or at the direction of, the Parent, any
Loan Party or any other Subsidiary were, at the time the same were so furnished,
complete and correct in all material respects, to the extent necessary to give
the recipient a true and accurate knowledge of the subject matter, or, in the
case of financial statements, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods.  No fact is known to the Parent or any Loan Party which has had,
or may in the future have (so far as any Loan Party can reasonably foresee), a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 7.1.(k) or in such information, reports or other papers
or data or otherwise disclosed in writing to the Administrative Agent and the
Lenders prior to the Effective Date.  No document furnished or written statement
made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
fact material to the creditworthiness of Parent, any Loan Party or any other
Subsidiary or omits or will omit to state a material fact necessary in order to
make the statements contained therein not misleading.


(x)           Not Plan Assets; No Prohibited Transactions.  For purposes of
ERISA and the Internal Revenue Code, none of the assets of the Parent, any Loan
Party or any other Subsidiary constitutes "plan assets", within the meaning of
ERISA, the Internal Revenue Code and the respective regulations promulgated
thereunder, of any Plan.  The execution, delivery and performance of the Loan
Documents and the Fee Letter by the Loan Parties and the Parent, and the
borrowing, other credit extensions and repayment of amounts thereunder, do not
and will not constitute "prohibited transactions" under ERISA or the Internal
Revenue Code.


(y)           OFAC.  None of the Parent, the Borrower, any of the other Loan
Parties, any of the other Subsidiaries, or any other Affiliate of the Parent or
the Borrower (provided, however, no representation or warranty is made hereby
with respect to any Third Party Affiliate): (i) is a person named on the list of
Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury's Office of Foreign Assets Control ("OFAC") available
at http://www.ustreas.gov/offices/enforcement/ofac/sdn, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.ustreas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from the Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.


(z)           Security Interests.  Each of the Security Documents creates, as
security for the Obligations and the Specified Derivatives Obligations, a valid
and enforceable Lien on all of the Collateral, superior to and prior to the
rights of all third persons and subject to no other Liens (except for Permitted
Liens), in favor of the Administrative Agent for its benefit and the benefit of
the Lenders, the Issuing Bank and each Specified Derivatives Provider.


(aa)           Legal Restrictions on Ability to Borrow.  Neither the Parent nor
any Loan Party is subject to any Applicable Law which purports to regulate or
restrict its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.


(bb)           Collateral.  Each Property included in calculations of the
Borrowing Base satisfies all requirements under the Loan Documents for being a
Borrowing Base Property, including those applicable to an Eligible Property.


(cc)           Single Asset Entities.  Except as set forth on Schedule 7.1.(cc),
each Subsidiary that owns a Borrowing Base Property (i) owns no other assets
(including any Equity Interest in any Person) other than such Borrowing Base
Property and other assets incidental to such Subsidiary's ownership of the
Borrowing Base Property and (ii) is engaged only in the business of owning,
operating and developing such one Borrowing Base Property.


 
Section 7.2.  Survival of Representations and Warranties, Etc.

 
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or the Parent, to the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party or the Parent prior to the Agreement
Date and delivered to the Administrative Agent or any Lender in connection with
the underwriting or closing the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower under this
Agreement.  All representations and warranties made under this Agreement and the
other Loan Documents shall be deemed to be made at and as of the Agreement Date,
the Effective Date and at and as of the date of the occurrence of each Credit
Event, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
except for changes in factual circumstances expressly and specifically permitted
hereunder.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit,
but shall terminate upon the termination of this Agreement in accordance with,
but subject to, the provisions of Section 13.11.


Article VIII. Affirmative Covenants
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Parent and the Borrower, as
applicable, shall comply with the following covenants:


 
Section 8.1.  Preservation of Existence and Similar Matters.

 
Except as otherwise permitted under Section 10.4., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.


 
Section 8.2.  Compliance with Applicable Law.

 
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.


 
Section 8.3.  Maintenance of Property.

 
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary owning a Borrowing Base Property to,
(a) keep all Collateral in good working order and condition, ordinary wear and
tear and insured casualty losses excepted, and (b) from time to time make or
cause to be made all necessary repairs and replacements to such Properties, so
that the business carried on in connection therewith may be properly conducted
at all times.


 
Section 8.4.  Conduct of Business.

 
The Borrower shall, and shall cause the other Loan Parties and each other
Subsidiary to, carry on its respective businesses as described in
Section 7.1.(u).


 
Section 8.5.  Insurance.

 
The Borrower shall, and shall cause each Subsidiary owning a Borrowing Base
Property to, maintain insurance with respect to Collateral in which such Loan
Party has an interest as required by the terms of any Security Document relating
to such Collateral.  In addition, whether or not required by the terms of any
Security Document, Borrower shall, and shall cause each Subsidiary owning a
Borrowing Base Property to, carry terrorism coverage or policies with no
exclusion for loss, cost, damage or liability caused by "terrorism" or
"terrorist acts," no matter how defined in such policies.


 
Section 8.6.  Payment of Taxes and Claims.

 
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge when due (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is (x) being contested in good faith by appropriate proceedings
which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of such Person, or (y) bonded or otherwise
insured against to the reasonable satisfaction of the Administrative Agent.


 
Section 8.7.  Books and Records; Inspections.

 
The Parent and the Borrower will, and will cause each other Loan Party and each
other Subsidiary to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities.  The Parent and the Borrower will, and the
Borrower will cause each other Loan Party and each other Subsidiary that owns a
Borrowing Base Property to, permit representatives of the Administrative Agent
or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the Borrower's
presence if an Event of Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested and so
long as no Event of Default exists, with reasonable prior notice ; provided,
however, unless an Event of Default exists (a) only the Administrative Agent may
exercise its rights under this Section which shall be limited to two (2)
inspections during any period of twelve (12) consecutive months, and (b) the
Administrative Agent may not discuss the affairs, finances and accounts of the
Parent or the Borrower with their employees pursuant to this Section.  The
Borrower shall be obligated to reimburse the Administrative Agent and the
Lenders for their actual costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists.


 
Section 8.8.  Use of Proceeds.

 
The Borrower will only use the proceeds of Loans for purposes not prohibited by
Applicable Law or by this Agreement  The Borrower shall only use Letters of
Credit for the same purposes for which it may use the proceeds of Loans.  The
Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary or the Parent to, use any part of such proceeds to purchase or carry,
or to reduce or retire or refinance any credit incurred to purchase or carry,
any margin stock (within the meaning of Regulation U of the Board of Governors
of the Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock if, in any such case, such use
might result in any of the Loans or other Obligations being considered to be
"purpose credit" directly or indirectly secured by margin stock within the
meaning of Regulation U or Regulation X of the Board of Governors of the Federal
Reserve System.


 
Section 8.9.  Environmental Matters.

 
The Borrower shall, and shall cause Parent, each Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.  The
Borrower shall comply, and shall cause the Parent and each other Loan Party and
each other Subsidiary to comply, and the Borrower shall use, and shall cause the
Parent and each other Loan Party and each other Subsidiary to use, commercially
reasonable efforts to cause all other Persons occupying, using or present on the
Properties to comply, with all Environmental Laws in all material respects.  The
Borrower shall, and shall cause the Parent and each other Loan Party and each
other Subsidiary to, promptly take all actions and pay or arrange to pay all
costs necessary for it and for the Properties to comply in all material respects
with all Environmental Laws and all Governmental Approvals, including actions to
remove and dispose of all Hazardous Materials and to clean up the Properties as
required under Environmental Laws, except that such requirement shall not
prevent Borrower from first contesting matters in which it reasonably believes
there has been no violation of any Environmental Law or Governmental
Approval  The Borrower shall, and shall cause the Parent and the Loan Parties
and the other Subsidiaries to, promptly take all actions necessary to prevent
the imposition of any Liens on any of their respective properties arising out of
or related to any Environmental Laws.  Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.


 
Section 8.10.  Further Assurances.

 
At the Borrower's cost and expense (provided such cost is reasonable and shall
not have a Material Adverse Effect) and upon request of the Administrative
Agent, the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.


 
Section 8.11.  Material Contracts.

 
The Borrower shall, and shall cause the Parent and each other Loan Party to,
duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
any such Person under any Material Contract.  The Borrower shall not, and shall
not permit the Parent and any other Loan Party to, do or knowingly permit to be
done anything to impair materially the value of any of the Material Contracts.


 
Section 8.12.  REIT Status.

 
The Parent shall at all times maintain its status as a REIT.


 
Section 8.13.  Exchange Listing.

 
The Parent shall maintain outstanding at least one class of common shares of the
Parent having trading privileges on the New York Stock Exchange or the American
Stock Exchange or which is subject to price quotations on The NASDAQ Stock
Market's National Market System.


 
Section 8.14.  Guarantors.

 
(a)           Within five (5) Business Days of any Subsidiary of Borrower
executing and delivering a Guaranty of any Indebtedness of the Borrower or the
Parent (excluding, however, (i) any Subsidiary executing such a Guaranty in
connection with Indebtedness incurred in connection with the acquisition of such
Subsidiary by the Borrower or the Parent or in connection with the acquisition
of property by such Subsidiary, so long as such Guaranty is executed at the time
such Indebtedness is incurred, (ii) any Subsidiary executing a Guaranty of
Indebtedness which is based in substantial part on the value of the assets of
such Subsidiary and which, in connection with such Guaranty, also provides a
Mortgage, Negative Pledge or other Lien on all or substantially all of its
assets to secure such Indebtedness, and (iii) any Subsidiary whose Guaranty
prohibits such Subsidiary from guarantying other Indebtedness of the Borrower
[Borrower and Parent agreeing to use their reasonable efforts to not agree to
such a prohibition]), the Borrower shall deliver to the Administrative Agent
each of the following in form and substance satisfactory to the Administrative
Agent: (a) an Accession Agreement executed by such Subsidiary and (b) the items
that would have been delivered under subsections (iv) through (viii), (xiii) and
(xix) of Section 6.1.(a) if such Subsidiary had been a Guarantor on the
Agreement Date.


(b)           The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor (but not the Parent) from the Guaranty so long as: (i) such
Guarantor owns no Borrowing Base Property, nor any direct or indirect equity
interest in any Subsidiary that does own a Borrowing Base Property; (ii) such
Guarantor is not otherwise required to be a party to the Guaranty under this
Section; and (iii) no Default or Event of Default shall then be in existence or
would occur as a result of such release.


 
Section 8.15.  Material Contracts; Major Leases; SNDAs.

 
(a)           Material Contract and Major Leases.  Prior to the Borrower or any
Subsidiary owning a Borrowing Base Property entering into a Material Contract or
Major Lease with respect to such Borrowing Base Property, the Borrower shall, or
shall cause such Subsidiary, to deliver to the Administrative Agent for the
Administrative Agent's approval (not to be unreasonably withheld) a reasonably
detailed summary of the material terms of such Material Contract or Major
Lease.  If requested by the Administrative Agent, the Borrower shall deliver a
complete copy of such Material Contract or Major Lease.  If the Administrative
Agent shall fail to notify the Borrower whether the Administrative Agent has
approved or not approved of the terms of such Material Contract or Major Lease
within ten (10) Business Days of the Administrative Agent's receipt of the
applicable summary of material terms (or if the Administrative Agent has
requested a copy of such Material Contract or Major Lease, within ten (10)
Business Days of the Administrative Agent's receipt of such copy) then the
Administrative Agent shall be deemed to have given its approval thereof.


(b)           SNDAs.  Within sixty (60) days after the execution of each Major
Lease, the Borrower agrees to use its best efforts to deliver or to cause to be
delivered to the Administrative Agent a fully executed and acknowledged
non-disturbance, attornment, estoppel and subordination agreement from the
tenant under such Major Lease.  At the Administrative Agent's request, the
Borrower shall also exercise diligent efforts to deliver fully executed estoppel
certificates executed by the parties to the Material Contracts. All agreements
required under the terms of this subsection shall be in form and substance
reasonably satisfactory to the Administrative Agent.


 
Section 8.16.  Single Asset Entities.

 
Except as set forth on Schedule 7.1.(cc), the Borrower shall not permit any
Subsidiary that owns a Borrowing Base Property to (a) acquire any assets
(including Equity Interests in a Person) other than such Borrowing Base Property
and other assets incidental to such Subsidiary's ownership of the Borrowing Base
Property, or (b) engage in any other business other than the business of owning,
operating and developing the one Borrowing Base Property.  The Borrower shall
not, and shall not permit any Subsidiary to, sell, transfer, assign or otherwise
dispose of any Equity Interest in any Subsidiary that owns a Borrowing Base
Property to any Person other than the Borrower or a Wholly Owned Subsidiary of
the Borrower.


Article IX. Information
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7., the Borrower shall furnish to the
Administrative Agent at the Principal Office for distribution to each of the
Lenders:


 
Section 9.1.  Quarterly Financial Statements.

 
Within five (5) Business Days of the filing thereof, a copy of each report on
Form 10-Q (or its equivalent) which the Parent shall file with the Securities
and Exchange Commission (or any Governmental Authority substituted
therefor).  If the Parent ceases to file such reports, or if any such report
filed does not contain any of the following, then the Borrower shall deliver as
soon as available and in any event within forty-five (45) days after the close
of each of the first, second and third fiscal quarters of the Parent, the
unaudited consolidated balance sheet of the Parent and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
operations, stockholders' equity and cash flows of the Parent and its
Subsidiaries for such period, setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by the chief financial officer,
controller, financial officer or accounting officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).


 
Section 9.2.  Year-End Statements.

 
Within five (5) Business Days of the filing thereof, a copy of each report on
Form 10-K (or its equivalent) which the Parent shall file with the Securities
and Exchange Commission (or any Governmental Authority substituted
therefor).  If the Parent ceases to file such reports, or if any such report
filed does not contain any of the following, then the Borrower shall deliver as
soon as available and in any event within one hundred twenty (120) days after
the end of each fiscal year of the Parent, the audited consolidated balance
sheet of the Parent and its Subsidiaries as at the end of such fiscal year and
the related audited consolidated statements of operations, stockholders' equity
and cash flows of the Parent and its Subsidiaries for such fiscal year, setting
forth in comparative form the figures as at the end of and for the previous
fiscal year, all of which shall be certified by (a) the chief financial officer
or chief accounting officer of the Parent, in his or her opinion, to present
fairly, in accordance with GAAP, the financial position of the Parent and its
Subsidiaries as at the date thereof and the result of operations for such period
and (b) Deloitte & Touche or any other independent certified public accountants
of recognized national standing reasonably acceptable to the Requisite Lenders,
whose certificate shall be unqualified and in scope and substance required by
generally accepted auditing standards and who shall have authorized the Parent
to deliver such financial statements and certification thereof to the
Administrative Agent and the Lenders pursuant to this Agreement.


 
Section 9.3.  Compliance Certificate.

 
At the time the financial statements are furnished pursuant to the immediately
preceding Sections 9.1. and 9.2., a certificate substantially in the form of
Exhibit M (a "Compliance Certificate") executed on behalf of the Borrower by the
chief financial officer, controller, financial officer or accounting officer of
the Borrower (a) setting forth as of the end of such quarterly accounting period
or fiscal year, as the case may be, the calculations required to establish
whether the Parent was in compliance with the covenants contained in
Section 10.1.; and (b) stating that to the best of such officer's knowledge, no
Default or Event of Default exists, or, if such is not the case, specifying such
Default or Event of Default and its nature, when it occurred and the steps being
taken by the Parent with respect to such event, condition or failure.


 
Section 9.4.  Other Information.

 
(a)           Within ten (10) Business Days of the filing thereof, and if the
same are not available on-line free of charge from either the website of the
Securities and Exchange Commission or the website of the Parent, copies of all
registration statements (excluding the exhibits thereto and any registration
statements on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K
(or their equivalents) and all other periodic reports which the Parent, any Loan
Party or any other Subsidiary shall file with the Securities and Exchange
Commission (or any Governmental Authority substituted therefor) or any national
securities exchange;


(b)           As soon as available and in any event within forty-five (45) days
after the end of each fiscal quarter of the Borrower, a Borrowing Base
Certificate setting forth the information to be contained therein, including
without limitation, a calculation of the Permanent Loan Estimate of each
Borrowing Base Property, as of the last day of such fiscal quarter.  The
Borrower shall also deliver a Borrowing Base Certificate as required pursuant to
Sections 4.2.(b) and 6.3.(m).  Any change in the Borrowing Base Value reflected
in such Borrowing Base Certificate shall not become effective until
Administrative Agent notifies Borrower in writing of Administrative Agent's
approval of such change in the Borrowing Base Value and satisfaction of the
applicable conditions contained in Section 4.4.  If the Administrative Agent
fails to notify the Borrower whether or not the Administrative Agent approves of
a change in the Borrowing Base Value within five (5) Business Days after the
Administrative Agent receives the applicable Borrowing Base Certificate, then
the Administrative Agent shall be deemed to have approved of such change;


(c)           Within forty-five (45) days after the end of each fiscal quarter
of the Borrower, an operating summary with respect to each Property then
included in calculations of the Borrowing Base Value, including without
limitation, a quarterly and year-to-date statement of Net Operating Income
determined on a cash basis and a leasing/occupancy status report together with a
current rent roll for such Property.


(d)           No later than sixty (60) days after the end of each fiscal year of
the Parent ending prior to the Maturity Date, projected balance sheets,
operating statements, profit and loss projections and cash flow budgets
(including sources and uses of cash) of the Parent and its Subsidiaries on a
consolidated basis for each quarter of the next succeeding fiscal year, all
itemized in reasonable detail. The foregoing shall be accompanied by pro forma
calculations, together with detailed assumptions, required to establish whether
or not the Parent, and when appropriate its consolidated Subsidiaries, will be
in compliance with the covenants contained in Sections 10.1. and at the end of
each fiscal quarter of the remainder of the fiscal year.


(e)           No later than thirty (30) days after the end of each fiscal year
of the Borrower ending prior to the Maturity Date, a property budget for each
Borrowing Base Property for the coming fiscal year of the Borrower.


(f)           On or before October 15, 2009, and thereafter within twenty (20)
Business Days of the Administrative Agent's request therefor (but not more than
once per fiscal quarter), a report in form and content satisfactory to the
Administrative Agent detailing the Parent's, together with its Subsidiaries',
projected sources and uses of cash for the period of four consecutive fiscal
quarters immediately following the date of the Administrative Agent's
request.  Such sources shall include but not be limited to excess operating cash
flow, availability under this Agreement, unused availability under committed
development loans, unfunded committed equity and any other committed sources of
funds.  Such uses shall include but not be limited to cash obligations for
binding acquisitions, unfunded development costs, capital expenditures, debt
service, overhead, dividends, maturing Property loans, hedge settlements and
other anticipated uses of cash.


(g)           If and when any member of the ERISA Group or the Management
Company (i) gives or is required to give notice to the PBGC of any "reportable
event" (as defined in Section 4043 of ERISA) with respect to any Plan which
might constitute grounds for a termination of such Plan under Title IV of ERISA,
or knows that the plan administrator of any Plan has given or is required to
give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives notice
of complete or partial withdrawal liability under Title IV of ERISA or notice
that any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the controller of the Borrower setting forth
details as to such occurrence and action, if any, which the Borrower, Management
Company, or applicable member of the ERISA Group is required or proposes to
take;


(h)           To the extent any Senior Officer is aware of the same, prompt
notice of any notification received from, any inquiry by or the commencement of
any proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Parent, any Loan Party or any other Subsidiary or any of their respective
properties, assets or businesses (including but not limited to any notification
of a material violation of any law or regulation) which, if determined or
resolved adversely to such Person, could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of any Loan Party or any other Subsidiary are
being audited;


(i)           A copy of any amendment to the articles of incorporation, bylaws,
partnership agreement or other similar organizational documents of the Parent,
the Borrower, or any other Loan Party within five (5) Business Days after the
effectiveness thereof;


(j)           Prompt notice of any change in the Chairman, Chief Executive
Officer, President or Chief Financial Officer of the Parent, the Borrower, the
Management Company or any other Loan Party and any change in the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Parent or any Loan Party which has had or could reasonably be
expected to have Material Adverse Effect;


(k)           Prompt notice of the occurrence of any Default or Event of Default
or any event which constitutes or which with the passage of time, the giving of
notice, or otherwise, would constitute a default or event of default by Parent,
any Loan Party or any other Subsidiary under any Material Contract to which any
such Person is a party or by which any such Person or any of its respective
properties may be bound;


(l)           Promptly upon entering into any Material Contract or Specified
Derivatives Contract after the Agreement Date, a copy of such contract;


(m)           Prompt notice of any order, judgment or decree which is not
covered by insurance and which is in excess of $1,000,000 having been entered
against the Parent or any Loan Party or any of their respective properties or
assets;


(n)           Prompt notice of any guaranty executed by a Subsidiary
guaranteeing indebtedness of the Parent or Borrower and which, as a result
thereof, is required to execute an Accession Agreement pursuant to Section 8.14;


(o)           Promptly upon the request of the Administrative Agent, evidence of
the Borrower's calculation of the Ownership Share with respect to a Subsidiary
or an Unconsolidated Affiliate, such evidence to be in form and detail
satisfactory to the Administrative Agent;


(p)           Promptly, upon any change in the Parent's or Borrower's Credit
Rating, a certificate stating that the Parent's or the Borrower's Credit Rating
has changed and the new Credit Rating that is in effect;


(q)           Promptly, upon each request, information identifying the Parent or
Borrower as a Lender may request in order to comply with the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001));


(r)           Within ten (10) days after the Borrower obtains knowledge thereof,
the Borrower shall provide the Administrative Agent with written notice of the
occurrence of any of the following:  (i) the Borrower, the Parent, any Loan
Party or any other Subsidiary shall receive notice that any violation of or
non-compliance with any Environmental Law has or may have been committed;
(ii) the Borrower, the Parent, any Loan Party or any other Subsidiary shall
receive notice that any administrative or judicial complaint, order or petition
has been filed or other proceeding has been initiated, or is about to be filed
or initiated against any such Person alleging any violation of or non-compliance
with any Environmental Law or requiring any such Person to take any action in
connection with the release or threatened release of Hazardous Materials; or
(iii) the Parent, the Borrower, any Loan Party or any other Subsidiary shall
receive any notice from a Governmental Authority or private party alleging that
any such Person may be liable or responsible for any costs associated with a
response to, or remediation or cleanup of, a release or threatened release of
Hazardous Materials or any damages caused thereby, and such notice(s), whether
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;


(s)           From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Parent, the Borrower, any of their
respective Subsidiaries, any other Loan Party or the Management Company as the
Administrative Agent or any Lender may reasonably request; and


(t)           No more than thirty (30) days following the consummation of any
transaction of acquisition, merger or purchase of assets, involving
consideration, or valued, in excess of $300,000,000, whether a single
transaction or related series of transactions, written notice of such
transaction or transactions, together with a reasonably detailed description
thereof, provided however, that this Section 9.4(t) shall not eliminate any
requirement in Section 10.4 or elsewhere herein that Borrower provide notice to
the Administrative Agent and/or receive approval or consent from the
Administrative Agent and/or the Lenders prior to such transactions.


 
Section 9.5.  Electronic Delivery of Certain Information.

 
(a)           Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website such as
www.Edgar.com <http://www.Edgar.com> or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that (A) the foregoing shall not
apply to notices to any Lender (or the Issuing Bank) pursuant to Article II. and
(B) the Lender has not notified the Administrative Agent or Borrower that it
cannot or does not want to receive electronic communications.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or
communications.  Documents or notices delivered electronically shall be deemed
to have been delivered twenty-four (24) hours after the date and time on which
the Administrative Agent or Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent or
Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of  9:00 a.m. on the opening of business on the next
business day for the recipient.  Notwithstanding anything contained herein, in
every instance the Borrower shall be required to provide paper copies of the
Compliance Certificate required by Section 9.3. to the Administrative Agent and
shall deliver paper copies of any documents to the Administrative Agent or to
any Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such
Lender.  Except for the Compliance Certificates required by Section 9.3., the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.  Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.


(b)           Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.


 
Section 9.6.  Public/Private Information.

 
The Borrower and the Parent shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Borrower or the Parent.  Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Borrower or the Parent to the Administrative Agent and the Lenders
(collectively, "Information Materials") pursuant to this Article and shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as "Public Information" and (b) that are not Public Information as
"Private Information".


 
Section 9.7.  USA Patriot Act Notice; Compliance.

 
The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an "account" with such financial institution.  Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Borrower shall, and shall cause the Parent and the
other Loan Parties, to provide to such Lender, Borrower's, Parent's, each
Guarantor's and each other Loan Party's name, address, tax identification number
and/or such other identification information as shall be necessary for such
Lender to comply with federal law.  An "account" for this purpose may include,
without limitation, a deposit account, cash management service, a transaction or
asset account, a credit account, a loan or other extension of credit, and/or
other financial services product.  Each Lender will treat all information
furnished to it in accordance with this Section 9.7. in the manner required by
Section 13.9 of this Agreement.


Article X. Negative Covenants
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7., the Borrower or the Parent, as the
case may be, shall comply with the following covenants:


 
Section 10.1.  Financial Covenants.

 
(a)           Minimum Tangible Net Worth.  The Parent shall not permit Tangible
Net Worth at any time to be less than (i) $1,072,596,700, plus (ii) fifty
percent (50%) of the Net Proceeds of all Equity Issuances effected at any time
after December 31, 2008 by the Parent or any of its Subsidiaries to any Person
other than the Parent or any of its Subsidiaries.


(b)           Ratio of Total Liabilities to Gross Asset Value.  The Parent shall
not permit the ratio of (i) Total Liabilities of the Parent and its Subsidiaries
determined on a consolidated basis to (ii) Gross Asset Value of the Parent and
its Subsidiaries determined on a consolidated basis to exceed 0.650 to 1.00 at
any time.


(c)           Ratio of EBITDA to Interest Expense.  The Parent shall not permit
the ratio of (i) EBITDA of the Parent and its Subsidiaries determined on a
consolidated basis for the period of four consecutive fiscal quarters most
recently ending to (ii) Interest Expense of the Parent and its Subsidiaries
determined on a consolidated basis for such period, to be less than 1.75 to 1.00
as of the last day of such period.


(d)           Ratio of EBITDA to Fixed Charges.  The Parent shall not permit the
ratio of (i) EBITDA of the Parent and its Subsidiaries determined on a
consolidated basis for the four (4) fiscal quarters most recently ending to
(ii) Fixed Charges of the Parent and its Subsidiaries determined on a
consolidated basis for such period, to be less than 1.50 to 1.00.


(e)           Permitted Investments. The Parent shall not, and shall not permit
the Borrower, any other Loan Party or other Subsidiary to, make an Investment in
or otherwise own the following items which would cause the aggregate value of
such holdings (for purposes of this Section 10.1 the value of the holdings
described in items (i) through (vi) shall be calculated in accordance with GAAP,
and the value of the holdings described in item (ii) shall be the lower of cost
or market) of such Persons to exceed the following percentages of Gross Asset
Value at any time:


(i)           unimproved real estate (which for purposes of this clause (i)
shall not include (w) raw land subject to a ground lease under which the
Borrower or a Subsidiary is the lessor and a Person not an Affiliate is the
lessee; (x) any Development Property or (y) unimproved real estate acquired
within the prior eighteen (18) months that will become a Development Property
within eighteen (18) months of its acquisition [Borrower acknowledging that if
such Property does not become a Development Property within said 18 months
period, such Property shall thereafter be considered unimproved real estate for
purposes of this clause (i) unless and until such Property in fact becomes a
Development Property)], (y) land subject to a binding contract of sale under
which the Borrower or one of its Subsidiaries is the seller and the buyer is not
an Affiliate of Borrower and (z) out-parcels held for lease or sale at
Properties which are either completed or where development has commenced) such
that the aggregate book value of all such unimproved real estate exceeds five
percent (5%) of Gross Asset Value;


(ii)           Common stock, Preferred Stock, other capital stock, beneficial
interest in trust, membership interest in limited liability companies and other
equity interests in Persons (other than consolidated Subsidiaries and
Unconsolidated Affiliates), such that the aggregate value of such interests
calculated on the basis of the lower of cost or market, exceeds five percent
(5%) of Gross Asset Value;


(iii)           Mortgages in favor of the Parent, the Borrower, any other Loan
Party or other Subsidiary (other than Mortgages securing Indebtedness owed to
the Borrower or any Subsidiary on September 30, 2002), such that the aggregate
book value of Indebtedness secured by such Mortgages exceeds ten percent (10%)
of Gross Asset Value;


(iv)           Investments in Unconsolidated Affiliates of the Borrower or the
Parent (other than investments in Unconsolidated Affiliates of Borrower or the
Parent made for the purpose of raising capital), such that the aggregate book
value of such Investments in Unconsolidated Affiliates exceeds five percent (5%)
of Gross Asset Value, but Investments for the purpose of raising capital shall
not be included for purposes of determining whether such Investment  exceeds
five percent (5%) of Gross Asset Value;


(v)           the aggregate amount of the Total Budgeted Costs for Development
Properties in which the Borrower either has a direct or indirect ownership
interest shall not exceed fifteen percent (15%) of Gross Asset Value.  If a
Development Property is owned by an Unconsolidated Affiliate of the Borrower or
any Subsidiary, then the greater of (1) the product of (A) the Borrower's or
such Subsidiary's Ownership Share in such Unconsolidated Affiliate and (B) the
amount of the Total Budgeted Costs for such Development Property or (2) the
recourse obligations of the Borrower or any Subsidiary relating to the
Indebtedness of such Unconsolidated Affiliate, shall be used in calculating such
investment limitation; and


(vi)           developed real estate used primarily for non-retail purposes
(other than the real estate located at CBL Center, 2030 Hamilton Place
Boulevard, Chattanooga, Tennessee), such that the aggregate value of all such
developed real estate used primarily for non-retail purposes exceeds five
percent (5%) of Gross Asset Value.


In addition to the foregoing limitations, the aggregate value of (i), (ii),
(iii), (iv), (v) and (vi) shall not exceed twenty percent (20%) of Gross Asset
Value.


(f)           Dividends and Other Restricted Payments.  If an Event of Default
exists or would exist following the making of a Restricted Payment, the Parent
and the Borrower will not declare or make, or permit any other Subsidiary to
declare or make, any Restricted Payment other than cash to its shareholders
during any period of four (4) consecutive fiscal quarters in an amount not to
exceed ninety-five percent (95%) of Funds From Operations for such four (4)
quarter period, except that (i) the Parent may declare or make cash
distributions to its shareholders during any fiscal year in an aggregate amount
not to exceed the minimum amount necessary for the Parent to remain in
compliance with Section 8.12.; and (ii) the Parent may cause the Borrower
(directly or indirectly through any intermediate Subsidiaries) to make cash
distributions to the Parent and to other limited partners of the Borrower in
such proportion as required by Borrower's limited partnership agreement, and the
Parent may cause other Subsidiaries of the Parent to make cash distributions to
the Parent and to other holders of Equity Interests in such Subsidiaries, in
each case (x) in an aggregate amount not to exceed the amount of cash
distributions that the Parent is permitted to declare or distribute under the
immediately preceding clause (i) and (y) on a pro rata basis, such that the
aggregate amount distributed to the Parent does not exceed the amount that the
Parent is permitted to declare or distribute under the immediately preceding
clause (i).  Notwithstanding the foregoing, if a Default or Event of Default
specified in Section 11.1.(a) resulting from the Borrower's failure to pay when
due the principal of, or interest on, any of the Loans or any Fees,
Section 11.1.(e) or (f) shall have occurred and be continuing, or if as a result
of the occurrence of any other Event of Default the Obligations have been
accelerated pursuant to Section 11.2.(a), the Parent and the Borrower shall not,
and shall not permit any other Subsidiary to, make any Restricted Payments
whatsoever.


(g)           Value of Borrower Owned by Parent.  The Parent shall not permit
(i) more than two percent (2%) of the book value of its assets to be
attributable to assets not owned by the Borrower or any Subsidiary of the
Borrower or (ii) more than two percent (2%) of the gross revenues of the Parent
to be attributable to gross revenues of any Person other than the Borrower or
any Subsidiary of the Borrower.


 
Section 10.2.  Negative Pledge.

 
The Borrower shall not, and shall not permit any other Loan Party or Subsidiary
to, (a) create, assume, incur, permit or suffer to exist any Lien on any
Borrowing Base Property or any direct or indirect ownership interest of the
Borrower in any Person owning any Borrowing Base Property, now owned or
hereafter acquired, except for Permitted Liens, (b) permit any Borrowing Base
Property or any direct or indirect ownership interest of the Borrower or in any
Person owning a Borrowing Base Property, to be subject to a Negative Pledge, or
(c) create, assume, incur, permit or suffer to exist any Lien on other
Collateral, or any direct or indirect ownership interest of the Borrower in any
Person owning any other Collateral, except for Permitted Liens.


 
Section 10.3.  Restrictions on Intercompany Transfers.

 
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiaries (other than CMBS Subsidiaries) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary to: (a) pay dividends or make any
other distribution on any of such Subsidiary's capital stock or other equity
interests owned by the Borrower or any other Subsidiary; (b) pay any
Indebtedness owed to the Borrower or any other Subsidiary; (c) make loans or
advances to the Borrower or any other Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any other Subsidiary; other than (i) with
respect to clauses (a) – (d)  those encumbrances or restrictions contained
in  any Loan Document or, (ii) with respect to clause (d), customary provisions
restricting assignment of any agreement entered into by the Borrower, any other
Loan Party or any Subsidiary in the ordinary course of business.  As used in
this Section, the term "CMBS Subsidiary" means any Subsidiary (a) formed for the
specific purpose of holding title to assets which are collateral for any
Extension of Credit to such Subsidiary; (b) which is prohibited from Guarantying
Extension of Credit to any other Person pursuant to (i) any document, instrument
or agreement evidencing such Extension of Credit or (ii) a provision of such
Person's organizational documents which provision was included in such Person's
organizational documents as a condition to the making of such Extension of
Credit; and (c) for which none of the Parent, the Borrower, any other Loan Party
or any other Subsidiary (other than another CMBS Subsidiary) has Guaranteed any
Extensions of Credit to such Subsidiary or has any direct obligation to maintain
or preserve such Subsidiary's financial condition or to cause such Subsidiary to
achieve any specified levels of operating results, except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to recourse liability.


 
Section 10.4.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 
Without the prior written consent of the Requisite Lenders, such consent not to
be unreasonably withheld, the Parent and the Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary to, (a) enter into any
transaction of merger or consolidation; (b) liquidate, windup or dissolve itself
(or suffer any liquidation or dissolution); (c) convey, sell, lease, sublease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, or the
capital stock of or other Equity Interests in any of its Subsidiaries, whether
now owned or hereafter acquired; or (d) acquire the assets of, or make an
Investment in, any other Person involving consideration, or value, in excess of
fifteen percent (15%) of Gross Asset Value for the quarter most recently ended
as reported on the Compliance Certificate for such quarter; provided, however,
that:


(i)           any Subsidiary may merge with a Loan Party so long as such Loan
Party is the survivor;


(ii)           any Subsidiary may sell, transfer or dispose of its assets to a
Loan Party;


(iii)           a Loan Party (other than the Borrower or any Loan Party which
owns a Borrowing Base Property) and any Subsidiary that is not (and is not
required to be) a Loan Party may convey, sell, transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any substantial part of
its business or assets, or the capital stock of or other Equity Interests in any
of its Subsidiaries, and immediately thereafter liquidate, provided that
immediately prior to any such conveyance, sale, transfer, disposition or
liquidation and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence;


(iv)           any Loan Party and any other Subsidiary may, directly or
indirectly, (A) acquire (whether by purchase, acquisition of Equity Interests of
a Person, or as a result of a merger or consolidation) the assets of, or make an
Investment in, any other Person in excess of fifteen percent (15%) of Gross
Asset Value for the quarter most recently ended as reported on the Compliance
Certificate for such quarter, and (B) sell, lease or otherwise transfer, whether
by one or a series of transactions, assets (including capital stock or other
securities of Subsidiaries) in excess of fifteen percent (15%) of Gross Asset
Value for the quarter most recently ended as reported on the Compliance
Certificate for such quarter to any other Person, so long as, in each case,
(1) the Borrower shall have given the Administrative Agent and the Lenders at
least thirty (30) days prior written notice of such consolidation, merger,
acquisition, Investment, sale, lease or other transfer, together with all
information related to such consolidation, merger, acquisition, Investment,
sale, lease or transfer as Administrative Agent may reasonably request;
(2) immediately prior thereto, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence,
including, without limitation, a Default or Event of Default resulting from a
breach of Section 10.1.; (3) in the case of a consolidation or merger involving
the Borrower or a Loan Party which owns a Borrowing Base Property, such Person
shall be the survivor thereof; (4) at the time the Borrower gives notice
pursuant to clause (1) of this subsection, the Borrower shall have delivered to
the Administrative Agent for distribution to each of the Lenders a Compliance
Certificate, calculated on a pro forma basis, evidencing the continued
compliance by the Loan Parties with the terms and conditions of this Agreement
and the other Loan Documents, including without limitation, the financial
covenants contained in Section 10.1., after giving effect to such consolidation,
merger, acquisition, Investment, sale, lease or other transfer; and (5)(A) with
respect to any such acquisition or Investment involving consideration, or
valued, in excess of fifteen percent (15%), but less than twenty-five percent
(25%), of Gross Asset Value for the quarter most recently ended as reported on
the Compliance Certificate for such quarter, Administrative Agent has consented
thereto or (B) with respect to any such acquisition or Investment involving
consideration, or valued, in excess of twenty five (25%) of Gross Asset Value
for the quarter most recently ended as reported on the Compliance Certificate
for such quarter, Requisite Lenders have consented thereto; and


(v)           the Loan Parties may lease and sublease their respective assets,
as lessor or sublessor (as the case may be), in the ordinary course of their
business.


Further, no Loan Party shall enter into any sale-leaseback transactions or other
transaction by which such Person shall remain liable as lessee (or the economic
equivalent thereof) of any real or personal property that it has sold or leased
to another Person.


 
Section 10.5.  Plans.

 
The Borrower shall not, and shall not permit the Parent or any Subsidiary to,
permit any of its respective assets to become or be deemed to be "plan assets"
within the meaning of ERISA or the Internal Revenue Code and the respective
regulations promulgated thereunder for purposes of ERISA and the Internal
Revenue Code.


 
Section 10.6.  Fiscal Year.

 
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date.


 
Section 10.7.  Modifications of Organizational Documents and Material Contracts.

 
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, amend, supplement, restate or otherwise modify its
articles or certificates of incorporation, by-laws, partnership agreement or
other similar organizational document which modification could reasonably be
expected to have a Material Adverse Effect without the prior written consent of
the Administrative Agent and the Requisite Lenders unless such amendment,
supplement, restatement or other modification is (a) required under or as a
result of the Internal Revenue Code or other Applicable Law or (b) required to
maintain the Parent’s status as a REIT.  The Borrower shall not enter into, and
shall not permit any other Loan Party to enter into, any amendment or
modification to any Material Contract which could reasonably be expected to have
a Material Adverse Effect or default in the performance of any obligations of
any Loan Party in any Material Contract or permit any Material Contract to be
canceled or terminated prior to its stated maturity.


 
Section 10.8.  Subordinated Debt Prepayments; Amendments.

 
The Borrower shall not, and shall not permit any other Loan Party to, incur any
Subordinated Debt which is secured in whole or in part by any Borrowing Base
Property or any other Collateral.  The Borrower shall not, and shall not permit
any other Loan Party to, prepay any principal of, or accrued interest on, any
Subordinated Debt or otherwise make any voluntary or optional payment with
respect to any principal of, or accrued interest on, any Subordinated Debt prior
to the originally scheduled maturity date thereof or otherwise redeem or acquire
for value any Subordinated Debt.  Further, the Borrower shall not, and shall not
permit any other Loan Party to, amend or modify, or permit the amendment or
modification of, any agreement or instrument evidencing any Subordinated Debt
where such amendment or modification provides for the following or which has any
of the following effects:


(a)           increases the rate of interest accruing on such Subordinated Debt;


(b)           increases the amount of any scheduled installment of principal or
interest, or shortens the date on which any such installment or principal or
interest becomes due;


(c)           shortens the final maturity date of such Subordinated Debt;


(d)           increases the principal amount of such Subordinated Debt;


(e)           amends any financial or other covenant contained in any document
or instrument evidencing any Subordinated Debt in a manner which is more onerous
to the Borrower or which requires the Borrower to improve its financial
performance;


(f)           provides for the payment of additional fees or the increase in
existing fees; and/or


(g)           otherwise could reasonably be expected to be adverse to the
interests of the Administrative Agent or the Lenders.


 
Section 10.9.  Transactions with Affiliates.

 
The Borrower shall not permit to exist or enter into, and will not permit any
Loan Party or other Subsidiary to permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of any Loan Party or any
Subsidiary, except (a) as set forth on Schedule 7.1.(s), or (b) transactions in
the ordinary course of and pursuant to the reasonable requirements of the
business of the Borrower, any of its Subsidiaries, or any Loan Party and upon
fair and reasonable terms which are no less favorable to the Borrower, such
Subsidiary, or any Loan Party than would be obtained in a comparable arm's
length transaction with a Person that is not an Affiliate (which shall include
but not be limited to Property Management Agreements).  Notwithstanding the
forgoing, no payments may be made with respect to any items set forth on such
Schedule 7.1.(s) if a Default or Event of Default exists or would result
therefrom.


 
Section 10.10.  Environmental Matters.

 
The Borrower shall not, and shall not permit Parent, any other Loan Party or
other Subsidiary or any other Person to, use, generate, discharge, emit,
manufacture, handle, process, store, release, transport, remove, dispose of or
clean up any Hazardous Materials on, under or from the Properties in material
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any material environmental claim or pose a material risk to
human health, safety or the environment.  Nothing in this Section shall impose
any obligation or liability whatsoever on the Administrative Agent or any
Lender.


 
Section 10.11.  Tenant Leases.

 
Without the prior written consent of Administrative Agent, the Borrower shall
not, and shall not permit any other Loan Party to, enter into any Major
Lease.  The Borrower shall not, and shall not permit any other Loan Party, to
enter into any Tenant Lease, the subordination provisions of which do not
conform to the form of lease for the applicable Property previously delivered to
the Administrative Agent, unless the Borrower obtains the prior written approval
of the Administrative Agent of any modified or additional terms included in such
provisions.


 
Section 10.12.  Derivatives Contracts.

 
The Borrower shall not, and shall not permit Parent or any other Loan Party to
enter into or become obligated in respect of, Derivatives Contracts, other than
(a) Specified Derivatives Contracts and (b) Derivatives Contracts entered into
by the Parent, the Borrower or a Loan Party in the ordinary course of business
and which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Parent, the Borrower or a Loan
Party.


 
Section 10.13.  Major Construction.

 
The Borrower shall not, and shall not permit any Subsidiary owning a Borrowing
Base Property to, commit to undertake any plan of renovation of any Borrowing
Base Property when (a) the estimated cost of such renovation is in excess of
$10,000,000 and (b) such renovation will result in structural changes to such
Borrowing Base Property, without first obtaining the prior written consent of
the Requisite Lenders (which consent shall not be unreasonably withheld).  If
the Borrower delivers to the Administrative Agent any plans, specifications,
information or other materials relating to its request to renovate a Borrowing
Base Property, the Administrative Agent will forward such materials to the
Lenders within fifteen (15) Business Days from the date the Administrative Agent
receives such materials.  Unless a Lender has given written notice to the
Administrative Agent that such Lender will not consent to such renovation within
fifteen (15) Business Days of receipt of all plans, specification, information
and other materials relating to the Borrower's request, such Lender shall be
deemed to have consented to such renovation.


Article XI. Default
 
 
Section 11.1.  Events of Default.

 
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)           Default in Payment.  The Borrower shall fail to pay when due under
this Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of, or any accrued interest
on, any of the Loans, or shall fail to pay any of the other payment Obligations
owing by the Borrower under this Agreement, any other Loan Document or the Fee
Letter, or any other Loan Party shall fail to pay when due any payment
obligation owing by such Loan Party under any Loan Document to which it is a
party, and in any such case, such failure continues for a period of ten (10)
days after the date the Administrative Agent gives the Borrower notice of such
failure.


(b)           Default in Performance.


(i)           Any Loan Party or the Parent shall fail to perform or observe any
term, covenant, condition or agreement on its part to be performed or observed
and contained in Section 10.1.(a), (b), (e), (f) or (g) and such failure
continues for sixty (60) calendar days after the earlier of (x) the date any
Senior Officer of the Borrower has actual knowledge of such failure or (y) the
date notice of such failure has been given to the Borrower by the Administrative
Agent; or


(ii)           Any Loan Party or the Parent shall fail to perform or observe any
term, covenant, condition or agreement on its part to be performed or observed
and contained in Section 10.1(c) or (d) for two (2) consecutive quarters; or


(iii)           Any Loan Party or the Parent shall fail to perform or observe
any other term, covenant, condition or agreement contained in this Agreement or
any other Loan Document to which it is a party and not otherwise mentioned in
this Section and such failure shall continue for a period of thirty
(30) calendar days after the earlier of (x) the date upon which any Senior
Officer of the Borrower has actual knowledge of such failure or (y) the date
upon which the Borrower has received written notice of such failure from the
Administrative Agent ; provided, however, that if such default is curable but
requires work to be performed, acts to be done or conditions to be remedied
which, by their nature, cannot be performed, done or remedied, as the case may
be, within such 30-day period, no Event of Default shall be deemed to have
occurred if such Loan Party or the Parent, as the case may be, commences the
same within such 30-day period and thereafter diligently and continuously
prosecutes the same to completion, and the same is in fact completed, no later
than the date ninety (90) days following the earlier of the date such Senior
Officer has actual knowledge of such failure or the date the Administrative
Agent gave notice of such failure to the Borrower.


(c)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party or the Parent
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished by, or at
the direction of, any Loan Party or the Parent to the Administrative Agent, the
Issuing Bank or any Lender under or in connection with this Agreement or any
other Loan Documents, shall at any time prove to have been incorrect or
misleading in any material respect when furnished or made or deemed made.


(d)           Material Extension of Credit Cross- Default.


(i)           Extensions of Credit Owed to Lender.  Any of the following events
shall occur with respect to any Extension of Credit owing by Borrower, Parent,
any other Loan Party or any Significant Subsidiary (other than any of the
Obligations and any Extension of Credit that is Non-Recourse Indebtedness) owing
to any Lender or affiliate of any Lender:


(A)           Failure to Pay.  Borrower, Parent, any other Loan Party or any
Significant Subsidiary shall fail to pay when due and payable the principal of,
or interest on, any such Extension of Credit; or


(B)           Acceleration. The maturity of any such Extension of Credit shall
have been accelerated in accordance with the provisions of any indenture,
contract or instrument evidencing, providing for the creation of or otherwise
concerning such Extension of Credit; or


(C)           Mandatory Repurchase.  Borrower, Parent, any other Loan Party or
any Significant Subsidiary shall have been required to prepay or repurchase,
prior to the stated maturity thereof, any such Extension of Credit in accordance
with the provisions of any indenture, contract or instrument evidencing,
providing for the creation of or otherwise concerning such Extension of Credit.


(ii)           Recourse Indebtedness.  Any of the following events shall occur
with respect to any Extension of Credit that is Recourse Indebtedness, owing by
Borrower, Parent, any other Loan Party or any Significant Subsidiary, and having
an aggregate outstanding principal amount equal to or greater than $50,000,000:


(A)           Failure to Pay.  Borrower, Parent, any other Loan Party or any
Significant Subsidiary shall fail to pay when due and payable the principal of,
or interest on, such Extension of Credit; or


(B)           Acceleration.  The maturity of such Extension of Credit shall have
been accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Extension of Credit; or


(C)           Mandatory Repurchase.  Borrower, Parent, any other Loan Party or
any Significant Subsidiary shall have been required to prepay or repurchase,
prior to the stated maturity thereof, such Extension of Credit in accordance
with the provisions of any indenture, contract or instrument evidencing,
providing for the creation of or otherwise concerning such Extension of Credit.


(iii)           Non-Recourse Indebtedness.  Any of the following events shall
occur with respect to any Extension of Credit that is Non-Recourse Indebtedness,
owing by Borrower, Parent, any other Loan Party or any Significant Subsidiary,
and having an aggregate outstanding principal amount equal to or greater than
$100,000,000:


(A)           Failure to Pay.  Borrower, Parent, any other Loan Party or any
Significant Subsidiary shall fail to pay when due and payable the principal of,
or interest on, such Extension of Credit; or


(B)           Acceleration.  The maturity of such Extension of Credit shall have
been accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Extension of Credit; or


(C)           Mandatory Repurchase.  Borrower, Parent, any other Loan Party or
any Significant Subsidiary shall have been required to prepay or repurchase,
prior to the stated maturity thereof, such Extension of Credit in accordance
with the provisions of any indenture, contract or instrument evidencing,
providing for the creation of or otherwise concerning such Extension of Credit.


(iv)           There occurs an "Event of Default" under and as defined in any
Specified Derivatives Contract as to which the Parent, the Borrower, any Loan
Party or any Significant Subsidiary is a "Defaulting Party" (as defined
therein), or there occurs an "Early Termination Date" (as defined therein) in
respect of any Specified Derivatives Contract as a result of a "Termination
Event" (as defined therein) as to which the Parent, the Borrower or any
Significant Subsidiary is an "Affected Party" (as defined therein).


(e)           Voluntary Bankruptcy Proceeding.  The Borrower, the Parent, any
Loan Party or any other Significant Subsidiary shall:  (i) commence a voluntary
case under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect); (ii) file a petition seeking to take advantage of any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate, partnership or similar action for
the purpose of effecting any of the foregoing.


(f)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Borrower, the Parent, any Loan Party or any
Significant Subsidiary in any court of competent jurisdiction
seeking:  (i) relief under the Bankruptcy Code or other federal bankruptcy laws
(as now or hereafter in effect) or under any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Person, or of all or any
substantial part of the assets, domestic or foreign, of such Person, and in the
case of either clause (i) or (ii) such case or proceeding shall continue
undismissed or unstayed for a period of ninety (90) consecutive calendar days,
or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such Bankruptcy Code or such other
federal bankruptcy laws) shall be entered.


(g)           Revocation of Loan Documents.  Any Loan Party or the Parent shall
(or shall attempt to) disavow, revoke or terminate any Loan Document to which it
is a party or the Fee Letter or shall otherwise challenge or contest in any
action, suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of any Loan Document or the Fee Letter.


(h)           Judgment.   A judgment or order for the payment of money shall be
entered against the Borrower, any Loan Party, the Parent, or any Significant
Subsidiary by any court or other tribunal and (i) such judgment or order shall
continue for a period of sixty (60) days without being paid, stayed or dismissed
through appropriate appellate proceedings and (ii) either (A) the amount for
which insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Parent, the Loan Parties and Significant Subsidiaries, (x) $50,000,000, if
such judgment(s) relates to Recourse Indebtedness, or (y) $100,000,000, if such
judgment(s) relates to Non-Recourse Indebtedness, or (B) such judgment or order
could reasonably be expected to have a Material Adverse Effect.


(i)           Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Borrower, the Parent, any
Loan Party or any Significant Subsidiary, which exceeds, individually or
together with all other such warrants, writs, executions and processes,
(i) $50,000,000, if the same relates to Recourse Indebtedness, or (ii)
$100,000,000 if the same relates to Non-Recourse Indebtedness, and, in either
case, such warrant, writ, execution or process shall not be paid, discharged,
vacated, stayed or bonded for a period of sixty (60) days; provided, however,
that if a bond has been issued in favor of the claimant or other Person
obtaining such warrant, writ, execution or process, the issuer of such bond
shall execute a waiver or subordination agreement in form and substance
satisfactory to the Administrative Agent pursuant to which the issuer of such
bond subordinates its right of reimbursement, contribution or subrogation to the
Obligations and waives or subordinates any Lien it may have on the assets of the
Borrower, any Loan Party, any Significant Subsidiary or the Parent.


(j)           ERISA.  Any member of the ERISA Group or Management Company shall
fail to pay when due an amount or amounts which it shall have become liable to
pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group or
Management Company any plan administrator or any combination of the foregoing;
or the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer any Material
Plan; or a condition shall exist by reason of which the PBGC would be entitled
to obtain a decree adjudicating that any Material Plan must be terminated; or
there shall occur a complete or partial withdrawal from, or a default, within
the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group or
Management Company to incur withdrawal liability or a current payment
obligation; and such failure, action, event or occurrence could reasonably be
expected to have a Material Adverse Effect.
 
(k)           Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.


(l)  
Change of Control/Change in Management.



(i)           Any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")), is or becomes the "beneficial owner" (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person will be deemed to have
"beneficial ownership" of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than thirty-five percent (35%) of the
total voting power of the then outstanding voting stock of the Parent entitled
to vote for the election of directors ("Parent Voting Stock"); provided,
however, this clause shall not apply to any Parent Voting Stock acquired after
the date hereof by a Person as a result of the conversion of limited partnership
interests in the Borrower into Parent Voting Stock in accordance with Borrower's
partnership agreement; provided further, however, this clause shall not apply to
any Parent Voting Stock acquired after the date hereof by Borrower, the
Principals, or any combination thereof, as a result of purchases of Parent
Voting Stock by Borrower or the Principals or as a result of the conversion of
limited partnership interests in the Borrower into Parent Voting Stock in
accordance with Borrower's partnership agreement;


(ii)           during any twelve-month period (whether before or after the
Agreement Date), individuals who at the beginning of such period were directors
of the Parent shall cease for any reason (other than death or mental or physical
disability) to constitute a majority of the board of directors of the Parent;


(iii)           Charles B. Lebovitz shall cease for any reason to be principally
involved in the senior management of the Borrower, the Management Company and
the Parent and (A) one hundred eighty (180) days following such cessation the
Borrower, the Management Company and the Parent shall have failed to replace the
resulting vacancy with an individual (or individuals) reasonably acceptable to
the Requisite Lenders and (B) at least two of John N. Foy, Ben S. Landress,
Stephen Lebovitz, and Michael Lebovitz shall not be principally involved in the
senior management of the Borrower, the Management Company and the Parent;


(iv)           the Principals shall, at any time, cease to beneficially own,
directly or indirectly, in the aggregate, at least five percent (5%) of the
outstanding voting stock of the Parent or at least five percent (5%) of the
outstanding operating units of the Borrower (such ownership percentages to be
adjusted to reflect the effect of any division, reclassification, stock or
equity dividend and any other similar dilutive events);


(v)           the Principals, the Parent or any combination thereof shall cease
to beneficially own, directly or indirectly, in the aggregate, capital stock or
securities of the Management Company representing more than fifty percent (50%)
of the aggregate voting power of all classes of capital stock and securities of
the Management Company entitled to vote for the election of directors; provided,
however, the provisions of this clause shall no longer apply if the Management
Company shall have merged with the Borrower or the Parent and the Borrower or
the Parent is the surviving entity; or


(vi)           the general partner of the Borrower shall cease to be a Wholly
Owned Subsidiary of the Parent.


(m)           Damage; Strike; Casualty.  Any material damage to, or loss, theft
or destruction of, any Collateral, whether or not insured, or any strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy, or
other casualty which causes, for more than thirty (30) consecutive days beyond
the coverage period of any applicable business interruption insurance, the
cessation or substantial curtailment of revenue producing activities of the
Borrower or any other Loan Party taken as a whole and only if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect  on
the Borrowing Base Properties taken as a whole.  Notwithstanding the foregoing,
no Event of Default shall exist if within thirty (30) days of the occurrence of
any such event or circumstance described in the preceding sentence, Borrower
delivers to the Administrative Agent for prompt distribution to each Lender a
written plan acceptable to all of the Lenders to eliminate such event or
circumstance.  If such event or circumstance is not eliminated within ninety
(90) days of the occurrence of such event or circumstance, an Event of Default
shall be deemed to have occurred hereunder.


(n)           Subordinated Debt Documents.  The failure of the Parent or any
Loan Party to comply with the terms of any intercreditor agreement or any
subordination provisions of any note or other document running to the benefit of
the Administrative Agent or Lenders, or if any such document becomes null and
void or unenforceable against any lender holding the Subordinated Debt.


(o)           Security Documents.  Any provision of any Security Documents shall
for any reason cease to be valid and binding on, enforceable against, the Parent
or any Loan Party, or any Lien created under any Security Document ceases to be
a valid and perfected first priority Lien in any of the Collateral purported to
be covered thereby, other than as a result of the intentional act of the
Administrative Agent.  Notwithstanding the foregoing, no Event of Default shall
exist if such event, circumstance or failure described in the preceding sentence
does not result from the intentional act of Borrower, Parent or another Loan
Party and if within thirty (30) days of the occurrence of any such event,
circumstance or failure, Borrower delivers to the Administrative Agent for
prompt distribution to each Lender a written plan acceptable to all of the
Lenders to cause the sum of the aggregate amount of the Revolving Loans plus the
aggregate amount of all Letter of Credit Liabilities to be equal to or less than
the Maximum Loan Availability.  If Borrower does not cause the sum of the
aggregate amount of the Revolving Loans plus the aggregate amount of all Letter
of Credit Liabilities to be less than the Maximum Loan Availability within
ninety (90) days of the occurrence of such event, circumstance or failure, an
Event of Default shall be deemed to have occurred hereunder.  The Borrowing Base
Value of the Borrowing Base Property affected by any such event, circumstance or
failure shall be excluded from the Borrowing Base until such event, circumstance
or failure is corrected.


 
Section 11.2.  Remedies Upon Event of Default.

 
Upon the occurrence of an Event of Default the following provisions shall apply:


(a)           Acceleration; Termination of Facilities.


(i)
Automatic.  Upon the occurrence of an Event of Default specified in
Sections 11.1.(e) or 11.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default and (C) all of the other Obligations of the
Borrower, including, but not limited to, the other amounts owed to the Lenders
and the Administrative Agent under this Agreement, the Notes or any of the other
Loan Documents shall become immediately and automatically due and payable by the
Borrower without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower, and (2) the Commitments, the
obligation of the Lenders to make Loans hereunder, and the obligation of the
Issuing Bank to issue Letters of Credit hereunder, shall all immediately and
automatically terminate.



(ii)
Optional.  If any other Event of Default shall exist, the Administrative Agent
may, and at the direction of the Requisite Lenders shall:  (1) declare (A) the
principal of, and accrued interest on, the Loans and the Notes at the time
outstanding, (B) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default and
(C) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrower, and (2) terminate the Commitments and the obligation of the
Lenders to make Loans hereunder and the obligation of the Issuing Bank to issue
Letters of Credit hereunder.



(b)           Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.


(c)           Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.


(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the Borrowing Base Properties, without notice of
any kind whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the Borrowing Base Properties and/or the
business operations of the Borrower, the Parent and their Subsidiaries related
thereto and to exercise such power as the court shall confer upon such receiver.


(e)           Specified Derivatives Contract Remedies.  Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with the prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following:  (a) to declare an event of
default, termination event or other similar event under any Specified
Derivatives Contract and to create an "Early Termination Date" (as defined
therein) in respect thereof, (b) to determine net termination amounts in respect
of any and all Specified Derivatives Contracts in accordance with the terms
thereof, and to set off amounts among such contracts, (c) to set off or proceed
against deposit account balances, securities account balances and other property
and amounts held by such Specified Derivatives Provider pursuant to any
Derivatives Support Document, including any "Posted Collateral" (as defined in
any credit support annex including in any such Derivatives Support Document to
which such Specified Derivatives Provider may be a party), and (d) to prosecute
any legal action against the Borrower, the Parent, any Loan Party or other
Subsidiary to enforce or collect net amounts owing to such Specified Derivatives
Provider pursuant to any Specified Derivatives Contract.


 
Section 11.3.  Remedies Upon Default.

 
Upon the occurrence of a Default specified in Section 11.1.(f), the Commitments
shall immediately and automatically terminate.


 
Section 11.4.  Marshaling; Payments Set Aside.

 
None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations.  To the extent
that any Loan Party makes a payment or payments to the Administrative Agent
and/or the Issuing Bank and/or any Lender and/or any Specified Derivatives
Provider, or the Administrative Agent and/or the Issuing Bank and/or any Lender
and/or any Specified Derivatives Provider enforce their security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Obligations or Specified Derivatives Obligations, or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.


 
Section 11.5.  Allocation of Proceeds.

 
If an Event of Default exists and maturity of any of the Obligations has been
accelerated or the Maturity Date has occurred, all payments received by the
Administrative Agent under any of the Loan Documents, in respect of any
principal of or interest on the Obligations or any other amounts payable by the
Borrower, the Parent or any other Loan Party hereunder or thereunder, shall be
applied in the following order and priority:


(a)           amounts due to the Administrative Agent, the Issuing Bank and the
Lenders in respect of expenses due under Section 13.2. until paid in full, and
then Fees;


(b)           amounts due to the Administrative Agent and the Lenders in respect
of Protective Advances;


(c)           payments of (i) interest on all Loans and (ii) Specified
Derivatives Obligations (excluding payments of the Derivatives Termination
Value) in respect of any Specified Derivatives Contract, in each case, to be
applied for the ratable benefit of the Lenders or the applicable Specified
Derivatives Providers, in such order as the Lenders or Specified Derivatives
Providers, as the case may be, may determine in their sole discretion;


(d)           payments of (i) principal of all Loans, to be applied for the
ratable benefit of the Lenders in such order as the Lenders may determine in
their sole discretion and (ii) the Derivatives Termination Value in respect of
all Specified Derivatives Contracts in which all Lenders (or their Affiliates)
are Specified Derivatives Providers, to be applied for the ratable benefit of
the Specified Derivatives Providers in such order as the Specified Derivatives
Providers may determine in their sole discretion;


(e)           payments of the Derivatives Termination Value in respect of any
and all Specified Derivatives Contracts in which less than all Lenders (or their
Affiliates) are Specified Derivatives Providers, to be applied for the ratable
benefit of the Specified Derivatives Providers in such order as the Specified
Derivatives Providers may determine in their sole discretion;


(f)           amounts to be deposited into the Letter of Credit Collateral
Account in respect of Letters of Credit;


(g)           amounts due to the Administrative Agent and the Lenders pursuant
to Sections 12.8. and 13.10.;


(h)           payments of all other amounts due under any of the Loan Documents
and Specified Derivatives Contracts, if any, to be applied for the ratable
benefit of the Lenders and the applicable Specified Derivatives Providers; and


(i)           any amount remaining after application as provided above, shall be
paid to the Borrower or whoever else may be legally entitled thereto.


 
Section 11.6.  Letter of Credit Collateral Account.

 
(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities, the Borrower hereby pledges and grants to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders as provided herein, a security interest in all of its
right, title and interest in and to the Letter of Credit Collateral Account
established pursuant to the requirements of Section 2.13. and the balances from
time to time in the Letter of Credit Collateral Account (including the
investments and reinvestments therein provided for below).  The balances from
time to time in the Letter of Credit Collateral Account shall not constitute
payment of any Letter of Credit Liabilities until applied by the Administrative
Agent as provided herein.  Anything in this Agreement to the contrary
notwithstanding, funds held in the Letter of Credit Collateral Account shall be
subject to withdrawal only as provided in this Section and in Section 2.13.


(b)           Amounts on deposit in the Letter of Credit Collateral Account
shall be invested and prudently reinvested by the Administrative Agent in such
Cash Equivalents as the Administrative Agent shall determine in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent,
provided, that all earnings on such investments will be credited to and retained
in the Letter of Credit Collateral Account.  The Administrative Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.


(c)           If an Event of Default exists, the Administrative Agent may (and,
if instructed by the Requisite Lenders, shall) in its (or their) discretion at
any time and from time to time elect to liquidate any such investments and
reinvestments and credit the proceeds thereof to the Letter of Credit Collateral
Account and apply or cause to be applied such proceeds and any other balances in
the Letter of Credit Collateral Account to the payment of any of the Letter of
Credit Liabilities due and payable.


(d)           So long as no Default or Event of Default exists, the
Administrative Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, such of the balances in the Letter of Credit
Collateral Account as exceed the aggregate amount of Letter of Credit
Liabilities at such time.  When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.


(e)           The Borrower shall pay to the Administrative Agent from time to
time such reasonable fees as the Administrative Agent normally charges for
similar services in connection with the Administrative Agent's administration of
the Letter of Credit Collateral Account and investments and reinvestments of
funds therein.


 
Section 11.7.  Performance by Administrative Agent.

 
If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Administrative Agent may, but shall not be
obligated to, perform or attempt to perform such covenant, duty or agreement on
behalf of the Borrower after the expiration of any cure or grace periods set
forth herein.  In such event, the Borrower shall, at the request of the
Administrative Agent, promptly pay any amount reasonably expended by the
Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid.  Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.


 
Section 11.8.  Rights Cumulative.

 
The rights and remedies of the Administrative Agent, the Issuing Bank, the
Lenders and the Specified Derivatives Providers under this Agreement, each of
the other Loan Documents, the Fee Letter and Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law.  In exercising their respective
rights and remedies the Administrative Agent, the Issuing Bank, the Lenders and
the Specified Derivatives Providers may be selective and no failure or delay by
the Administrative Agent, the Issuing Bank, any of the Lenders or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.


 
Section 11.9.  Curing Defaults Under Security Documents.

 
The Lenders agree that the Borrower may cure a Default occurring under
Section 11.1.(b)(ii) relating to any Security Document by causing the Borrowing
Base Property to which such Security Document relates to be released from the
Liens of the applicable Security Document in accordance with the terms of
Section 4.2.; provided, however, the provisions of this Section shall not apply
(a) to a Default the circumstances giving rise to which constitute a Default or
Event of Default under any other provision of Section 11.1. or (b) if, after
giving effect to such release, the aggregate principal amount of all outstanding
Revolving Loans together with the aggregate amount of all Letter of Credit
Liabilities would exceed the Borrowing Base.


 
Section 11.10.  Permitted Deficiency.

 
(a)           Generally.  Notwithstanding anything to the contrary set forth
herein, none of the following events shall constitute a Default or Event of
Default, so long as the conditions of the immediately following subsection (b)
are satisfied:


(i)           failure of the Borrower or any other Person owning a Borrowing
Base Property to:


(A)           keep such Borrowing Base Property or any portion thereof in the
condition required under Section 4.6 of the Security Deed applicable thereto;


(B)           to pay any Lien or other encumbrances on any portion of such
Borrowing Base Property in the manner required under Section 4.5 of the Security
Deed applicable thereto;


(C)           to comply with requirements of Applicable Law applicable to any
portion of such Borrowing Base Property as required under Section 3.9 of the
Security Deed applicable thereto;


(D)           to prevent alterations to such Borrowing Base Property as required
under Section 10.13. of this Agreement;


(E)           to replace "Fixtures" or "Personalty" required under, and as such
terms are defined in, Section 5.3 of the Security Deed applicable thereto; or


(F)           to deposit with the Administrative Agent any "Casualty Completion
Deposit" or "Escrowed Sums" required under, and as such terms are defined in,
the Security Deed applicable thereto; or


(ii)           the existence of any non-consensual Lien on any of the Collateral
not permitted by Section 8.6. of this Agreement or by the applicable terms of
the Security Documents.


If the section numbering of a Security Deed differs from the section numbering
of the form of Security Deed attached hereto as Exhibit K, the references above
to specific sections of a Security Deed shall be deemed to refer to the section
in such Security Deed which most closely corresponds to the text of the
referenced section of the form of Security Deed attached hereto.


(b)           The effectiveness of the immediately preceding subsection is
subject to satisfaction of all of the following conditions:


(i)           the sum of the following amounts (such amounts being the
"Permitted Deficiency") does not exceed $10,000,000:


(A)           the cost of correcting all failures described in the immediately
preceding subsection (a)(i), as determined by Administrative Agent in its
reasonable discretion;


(B)           the amount secured by Liens described in immediately preceding
subsection (a)(ii); and


(C)           the aggregate amount of unpaid "Casualty Completion Deposit" and
"Escrowed Sums" required under, and as such terms are defined in, the Security
Deeds applicable thereto.


(ii)           None of the circumstances giving rise to the Permitted Deficiency
would otherwise constitute a Default or Event of Default but for the application
of this Section; and


(iii)           The Borrower is taking steps to eliminate the circumstances
giving rise to the Permitted Deficiency in a diligent manner, and in all events
eliminates (or bonds off to the reasonable satisfaction of the Administrative
Agent) each such circumstances prior to the earlier of (A) sixty (60) days after
receipt of notice of the existence of such circumstances from the Administrative
Agent, or (B) the date which is five (5) days prior to the date on which any
effected Borrowing Base Property to which any such circumstance relates could be
sold for non-payment.


Article XII. The Administrative Agent
 
 
Section 12.1.  Appointment and Authorization.

 
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender's behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms "Agent",
"Administrative Agent", "agent" and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX. that the Borrower
is not otherwise required to deliver directly to the Lenders.  The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Parent, the Borrower, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document.  As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.  Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.


 
Section 12.2.  Wells Fargo as Lender.

 
Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term "Lender" or
"Lenders" shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity.  Wells Fargo and its affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan
Party, the Parent or any other affiliate thereof as if it were any other bank
and without any duty to account therefor to the Issuing Bank, other Lenders, or
any other Specified Derivatives Providers.  Further, the Administrative Agent
and any affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement or any Specified Derivatives
Contract, or otherwise without having to account for the same to the Issuing
Bank, the other Lenders or any other Specified Derivatives Providers.  The
Issuing Bank and the Lenders acknowledge that, pursuant to such activities,
Wells Fargo or its affiliates may receive information regarding the Parent, the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.


 
Section 12.3.  Collateral Matters; Protective Advances.

 
(a)           Each Lender hereby authorizes the Administrative Agent, without
the necessity of any notice to or further consent from any Lender, while no
Event of Default exists, to take any action with respect to any Collateral or
Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon the Collateral granted pursuant to any of the Loan Documents.


(b)           The Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon termination of the Commitments
and indefeasible payment and satisfaction in full of all of the Obligations and
Specified Derivatives Obligations; (ii) as expressly permitted by, but only in
accordance with, the terms of the applicable Loan Document including, without
limitation, pursuant to Section 4.2.; and (iii) if approved, authorized or
ratified in writing by the Requisite Lenders (or such greater number of Lenders
as this Agreement or any other Loan Document may expressly provide).  Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent's authority to release particular types or
items of Collateral pursuant to this Section.


(c)           Upon any sale and transfer of Collateral which is expressly
permitted pursuant to the terms of this Agreement, and upon at least five (5)
Business Days' prior written request by the Borrower, the Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Administrative Agent for its benefit and the benefit of the Lenders, the
Issuing Bank and the Specified Derivatives Providers herein or pursuant hereto
upon the Collateral that was sold or transferred; provided, however, that
(i) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent's opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or Specified Derivatives Obligations or any Liens upon (or
obligations of the Parent, the Borrower or any other Loan Party in respect of)
all interests retained by the Parent, the Borrower or any other Loan Party,
including (without limitation) the proceeds of such sale or transfer, all of
which shall continue to constitute part of the Collateral.  In the event of any
sale or transfer of Collateral, or any foreclosure with respect to any of the
Collateral, the Administrative Agent shall be authorized to deduct all of the
expenses reasonably incurred by the Administrative Agent from the proceeds of
any such sale, transfer or foreclosure.


(d)           The Administrative Agent shall have no obligation whatsoever to
the Lenders, the Issuing Bank or the Specified Derivatives Providers or to any
other Person to assure that the Collateral exists or is owned by the Borrower,
any other Loan Party or any other Subsidiary or is cared for, protected or
insured or that the Liens granted to the Administrative Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Administrative Agent in this Section or in any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Administrative Agent may act in
any manner it may deem appropriate, in its sole discretion, and that the
Administrative Agent shall have no duty or liability whatsoever to the Lenders,
except to the extent resulting from its gross negligence or willful misconduct.


(e)           The Administrative Agent may make, and shall be reimbursed by the
Lenders (in accordance with their Pro Rata Shares) to the extent not reimbursed
by the Borrower for, Protective Advances during any one calendar year with
respect to each Property that is Collateral up to the sum of (i) amounts
expended to pay real estate taxes, assessments and governmental charges or
levies imposed upon such Property; (ii) amounts expended to pay insurance
premiums for policies of insurance related to such Property; and (iii)
$500,000.  Protective Advances in excess of said sum during any calendar year
for any Property that is Collateral shall require the consent of the Requisite
Lenders.  The Borrower agrees to pay on demand all Protective Advances.


(f)           By their acceptance of the benefits of the Security Documents,
each Lender that is at any time itself a Specified Derivatives Provider, or
having an Affiliate that is a Specified Derivatives Provider, hereby, for
itself, and on behalf of any such Affiliate, in its capacity as a Specified
Derivatives Provider, irrevocably appoints and authorizes the Administrative
Agent as its collateral agent, to take such action as contractual representative
on such Specified Derivative's Provider's behalf and to exercise such powers
under the Security Documents as are specifically delegated to the Administrative
Agent by the terms of this Section 12.3., Section 12.4. and any Security
Document, together with such powers as are reasonably incidental thereto;
provided, that this subsection (f) shall not affect any of the terms of a
Specified Derivatives Contract or restrict a Specified Derivatives Provider from
taking any action permitted by a Specified Derivatives Contract.  For the
avoidance of doubt, all references in this Section 12.3. to "Lender" or
"Lenders" shall be deemed to include each Lender (and Affiliate thereof) in its
capacity as a Specified Derivatives Provider.


 
Section 12.4.  Post-Foreclosure Plans.

 
If all or any portion of the Collateral is acquired by the Administrative Agent
or a nominee, affiliate or Subsidiary of the Administrative Agent as a result of
a foreclosure or the acceptance of a deed or assignment in lieu of foreclosure,
or is retained in satisfaction of all or any part of the Obligations and/or
Specified Derivatives Obligations, the title to any such Collateral, or any
portion thereof, shall be held in the name of the Administrative Agent or a
nominee, affiliate or Subsidiary of the Administrative Agent, as administrative
agent, for the ratable benefit of all Lenders, the Issuing Bank and the
Specified Derivatives Providers.  The Administrative Agent shall prepare a
recommended course of action for such Collateral (a "Post-Foreclosure Plan"),
which shall be subject to the approval of the Requisite Lenders.  In accordance
with the approved Post-Foreclosure Plan, the Administrative Agent shall manage,
operate, repair, administer, complete, construct, restore or otherwise deal with
the Collateral acquired, and shall administer all transactions relating thereto,
including, without limitation, employing a management agent, leasing agent and
other agents, contractors and employees, including agents for the sale of such
Collateral, and the collecting of rents and other sums from such Collateral and
paying the expenses of such Collateral.  Actions taken by the Administrative
Agent with respect to the Collateral, which are not specifically provided for in
the approved Post-Foreclosure Plan or reasonably incidental thereto, shall
require the written consent of the Requisite Lenders by way of supplement to
such Post-Foreclosure Plan.  Upon demand therefor from time to time, each Lender
will contribute its share (based on its Pro Rata Share) of all reasonable costs
and expenses incurred by the Administrative Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral.  In addition, the
Administrative Agent shall render or cause to be rendered to each Lender, the
Issuing Bank and each Specified Derivatives Provider, on a monthly basis, an
income and expense statement for such Collateral, and each Lender shall promptly
contribute its Pro Rata Share of any operating loss for such Collateral, and
such other expenses and operating reserves as the Administrative Agent shall
deem reasonably necessary pursuant to and in accordance with the approved
Post-Foreclosure Plan.  To the extent there is Net Operating Income from such
Collateral, the Administrative Agent shall, in accordance with the approved
Post-Foreclosure Plan, determine the amount and timing of distributions to the
Lenders, the Issuing Bank and the Specified Derivatives Providers.  All such
distributions shall be made to the Lenders in accordance with their respective
Pro Rata Shares.  The Lenders, the Issuing Bank and the Specified Derivatives
Providers acknowledge and agree that if title to any Collateral is obtained by
the Administrative Agent or its nominee, such Collateral will not be held as a
permanent investment but will be liquidated and the proceeds of such liquidation
will be distributed in accordance with Section 11.5. as soon as
practicable.  The Administrative Agent shall undertake to sell such Collateral,
at such price and upon such terms and conditions as the Requisite Lenders
reasonably shall determine to be most advantageous to the Lenders, the Issuing
Bank and the Specified Derivatives Providers.  Any purchase money mortgage or
deed of trust taken in connection with the disposition of such Collateral in
accordance with the immediately preceding sentence shall name the Administrative
Agent, as administrative agent for the Lenders, as the beneficiary or
mortgagee.  In such case, the Administrative Agent and the Lenders shall enter
into an agreement with respect to such purchase money mortgage or deed of trust
defining the rights of the Lenders in the same Pro Rata Shares as provided
hereunder, which agreement shall be in all material respects similar to this
Article insofar as the same is appropriate or applicable.


 
Section 12.5.  Approvals of Lenders.

 
All communications from the Administrative Agent to any Lender requesting such
Lender's determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials provided to the Administrative Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Administrative Agent's recommended course of action or determination in
respect thereof.  Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the recommendation or
determination of the Administrative Agent (together with a reasonable written
explanation of the reasons behind such objection) within ten (10) Business Days
(or such lesser or greater period as may be specifically required under the
express terms of the Loan Documents) of receipt of such communication, such
Lender shall be deemed to have conclusively approved of or consented to such
recommendation or determination.


 
Section 12.6.  Notice of Events of Default.

 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default (excepting only a Default or Event
of Default under Section 11.1(a)) unless the Administrative Agent has received
notice from a Lender or the Borrower referring to this Agreement, describing
with reasonable specificity such Default or Event of Default and stating that
such notice is a "notice of default."  If any Lender (excluding the Lender which
is also serving as the Administrative Agent) becomes aware of any Default or
Event of Default, it shall promptly send to the Administrative Agent such a
"notice of default".  Further, if the Administrative Agent receives such a
"notice of default," the Administrative Agent shall give prompt notice thereof
to the Lenders.


 
Section 12.7.  Administrative Agent's Reliance.

 
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein.  Without limiting the
generality of the foregoing, the Administrative Agent: may consult with legal
counsel (including its own counsel or counsel for the Borrower, any other Loan
Party or the Parent), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts.  Neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel: (a) makes any warranty or representation to any
Lender, the Issuing Bank or any other Person and shall be responsible to any
Lender, the Issuing Bank or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Loan Party, the
Parent or any other Person in or in connection with this Agreement or any other
Loan Document; (b) shall have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons or inspect the property, books or records of the Borrower or
any other Person; (c) shall be responsible to any Lender or the Issuing Bank for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any Collateral covered thereby or the
perfection or priority of any Lien in favor of the Administrative Agent on
behalf of the Lenders, the Issuing Bank and the Specified Derivatives Providers
in any such Collateral; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or any other document, instrument, agreement, certificate or
statement delivered in connection therewith; and (e) shall incur any liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone, telecopy or electronic mail) believed by it to be genuine and signed,
sent or given by the proper party or parties.  The Administrative Agent may
execute any of its duties under the Loan Documents by or through agents,
employees or attorneys-in-fact and shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.


 
Section 12.8.  Indemnification of Administrative Agent.

 
Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender's respective Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a "Lender") in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, "Indemnifiable Amounts"); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent's gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, however, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section.  Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any expenses (including the reasonable fees and expenses of outside counsel
to the Administrative Agent but excluding the allocated costs, fees and expenses
of the Administrative Agent's in-house counsel and legal staff and any expenses
incurred by the Administrative Agent in connection with its review of any
Appraisal or environmental, structural or engineering report) reasonably
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any "lender liability" suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws.  Such expenses (including counsel fees) shall be
advanced by the Lenders on the request of the Administrative Agent
notwithstanding any claim or assertion that the Administrative Agent is not
entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification.  The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement.  If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.


 
Section 12.9.  Lender Credit Decision, Etc.

 
Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other affiliates has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Parent, the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to the Issuing Bank or any Lender.  Each of the Lenders
and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent, or any of their respective officers, directors, employees,
agents or counsel, and based on the financial statements of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate, made its
own credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby.  Each of the Lenders and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective officers, directors, employees and agents, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents.  The Administrative Agent shall not be required to
keep itself informed as to the performance or observance by the Parent, the
Borrower or any other Loan Party of the Loan Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Parent, the Borrower, any other Loan Party
or any other Subsidiary.  Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders and the Issuing
Bank by the Administrative Agent under this Agreement or any of the other Loan
Documents, the Administrative Agent shall have no duty or responsibility to
provide any Lender or the Issuing Bank with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Parent, the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or other
Affiliates.  Each of the Lenders and the Issuing Bank acknowledges that the
Administrative Agent's legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or the Issuing Bank.


 
Section 12.10.  Successor Administrative Agent.

 
The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower.  In the event of a material breach of its duties hereunder, the
Administrative Agent may be removed as Administrative Agent under the Loan
Documents at any time by all of the Lenders (other than the Lender then acting
as Administrative Agent) and the Borrower upon 30-day's prior notice.  Upon any
such resignation or removal, the Requisite Lenders (which, in the case of the
removal of the Administrative Agent as provided in the immediately preceding
sentence, shall be determined without regard to the Commitment of the Lender
then acting as Administrative Agent) shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower's approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved each Lender and any of its affiliates as a
successor Administrative Agent).  If no successor Administrative Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within thirty (30) days after the
current Administrative Agent's giving of notice of resignation or the Lender's
removal of the current Administrative Agent, then the current Administrative
Agent may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.  After any
Administrative Agent's resignation or removal hereunder as Administrative Agent,
the provisions of this Article XII. shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.  Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its affiliates by giving the Borrower and each Lender
prior written notice.

 
 
Section 12.11.  Titled Agents.

 
Each Documentation Agent, the Syndication Agent and each Co-Lead Arranger (each
a "Titled Agent") in each such respective capacity, assumes no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders.  The titles given to the Titled Agents are solely honorific and imply
no fiduciary responsibility on the part of the Titled Agents to the
Administrative Agent, any Lender, the Parent, the Borrower or any other Loan
Party and the use of such titles does not impose on the Titled Agents any duties
or obligations greater than those of any other Lender or entitle the Titled
Agents to any rights other than those to which any other Lender is entitled.


Article XIII. Miscellaneous
 
 
Section 13.1.  Notices.

 
Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:


If to the Borrower:


CBL & Associates Limited Partnership
c/o CBL & Associates Properties, Inc.
2030 Hamilton Place Blvd., Suite 500
Chattanooga, Tennessee 37421-6000
Attention:  Chief Financial Officer
Telecopy Number:                                (423) 490-8390
Telephone Number:                                (423) 855-0001


with an informational copy to:


CBL & Associates Limited Partnership
c/o CBL & Associates Properties, Inc.
2030 Hamilton Place Blvd., Suite 500
Chattanooga, Tennessee 37421-6000
Attention:  Finance Counsel
Telecopy Number:                                (423) 490-8390
Telephone Number:                                (423) 855-0001


If to the Administrative Agent:


Wells Fargo Bank, National Association
2859 Paces Ferry Road
Suite 1200
Atlanta, Georgia  30339
Attn:  Loan Administration
Telecopier:                      (770) 435-2262
Telephone:                      (770) 435-3800


If to the Issuing Bank:


Wells Fargo Bank, National Association
2859 Paces Ferry Road
Suite 1200
Atlanta, Georgia  30339
Attn:  Loan Administration
Telecopier:                      (770) 435-2262
Telephone:                      (770) 435-3800


If to any other Lender:


To such Lender's address or telecopy number as set forth on Schedule 13.1
attached hereto


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the
Borrower.  All such notices and other communications shall be effective (i) if
mailed, upon the first to occur of receipt or the expiration of three (3) days
after the deposit in the United States Postal Service mail, postage prepaid and
addressed to the address of the Borrower or the Administrative Agent, the
Issuing Bank and Lenders at the addresses specified; (ii) if telecopied, upon
confirmation of transmission; (iii) if hand delivered, when delivered; or (iv)
if delivered in accordance with Section 9.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such
communication.  Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, the Issuing Bank or any Lender
under Articles II.  and IV. shall be effective only when actually
received.  None of the Administrative Agent, the Issuing Bank or any Lender
shall incur any liability to the Parent, the Borrower or any Loan Party (nor
shall the Administrative Agent incur any liability to the Lenders) for acting
upon any telephonic notice referred to in this Agreement which the
Administrative Agent, the Issuing Bank or such Lender, as the case may be,
believes in good faith to have been given by a Person authorized to deliver such
notice or for otherwise acting in good faith hereunder.  In addition to the
Administrative Agent's Lending Office, the Borrower shall send copies of the
notices described in Article II. to the following address of the Administrative
Agent:


Wells Fargo Bank, National Association
Minneapolis Loan Center
733 Marquette Avenue, 10th Floor
Minneapolis, Minnesota 55402
Attention: David Deangelis
Telecopy Number:                                (612) 667-4773
Telephone Number:                                (800) 211-3362


 
Section 13.2.  Expenses.

 
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expense and reasonable travel
expenses related to closing), and the consummation of the transactions
contemplated thereby, including the reasonable fees and disbursements of counsel
to the Administrative Agent and all third-party costs and expenses incurred by
the Administrative Agent in connection with the review of Properties for
inclusion in calculations of the Borrowing Base and the Administrative Agent's
other activities under Article IV., including the cost of all Appraisals (except
for Appraisals ordered under Section 4.3.(b)(ii), 4.3.(b)(iii) or
Section 4.3.(d)), structural, environmental and engineering reports, title
insurance and the reasonable fees and disbursements of counsel to the
Administrative Agent relating to all such activities, ; provided the Borrower
shall not be required to pay or reimburse the Administrative Agent for expenses
incurred by the Administrative Agent in connection with its review of any such
Appraisal or any environmental, structural or engineering report, (b) to pay to
the Issuing Bank all reasonable out-of-pocket costs and expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (c) to pay or
reimburse the Administrative Agent, the Issuing Bank and the Lenders for all
their reasonable costs and expenses incurred in connection with the enforcement
or preservation of any rights under the Loan Documents and the Fee Letter,
including the reasonable fees and disbursements of counsel retained by the
Administrative Agent and of one law firm retained by the Lenders (including the
allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Administrative Agent
pursuant to the Loan Documents, (d) to pay, and indemnify and hold harmless the
Administrative Agent, the Issuing Bank and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (e) to the
extent not already covered by any of the preceding subsections, to pay the
reasonable fees and disbursements of counsel to the Administrative Agent, the
Issuing Bank and any Lender incurred in connection with the representation of
the Administrative Agent, the Issuing Bank or such Lender in any matter relating
to or arising out of any bankruptcy or other proceeding of the type described in
Sections 11.1.(e) or 11.1.(f), including, without limitation (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor-in-possession financing or any plan of
reorganization of the Parent, the Borrower or any other Loan Party, whether
proposed by the Parent, the Borrower, such Loan Party, the Lenders or any other
Person, and whether such fees and expenses are incurred prior to, during or
after the commencement of such proceeding or the confirmation or conclusion of
any such proceeding.


 
Section 13.3.  Stamp, Intangible and Recording Taxes.

 
The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.


 
Section 13.4.  Setoff.

 
Each Lender hereby waives any right of set-off against the Obligations it has
with respect to any deposit account of the Borrower or any other Loan Party
maintained with such Lender or any other account or property of the Borrower or
any other Loan Party held by such Lender other than the Collateral; provided
however, that this waiver is not intended, and shall not be deemed, to waive any
right of set-off (a) any Lender has with respect to any account required to be
maintained pursuant to this Agreement or any other Loan Document or (b) arising
other than pursuant to this Agreement, the Security Documents or the other Loan
Documents.


 
Section 13.5.  Litigation; Jurisdiction; Other Matters; Waivers.

 
(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE PARENT, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW
AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK, THE BORROWER AND THE PARENT HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR THE FEE
LETTER OR IN CONNECTION WITH ANY COLLATERAL OR ANY LIEN OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER,
THE PARENT, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR
NATURE.


(b)           EACH OF THE BORROWER, THE PARENT, THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND EACH LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF
THE NORTHERN DISTRICT OF GEORGIA OR, AT THE OPTION OF THE ADMINISTRATIVE AGENT,
ANY STATE COURT LOCATED IN FULTON COUNTY, GEORGIA SHALL HAVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE
PARENT, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS,
PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS AND LETTERS OF
CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR TO ANY MATTER
ARISING HEREFROM OR THEREFROM OR THE COLLATERAL.  THE BORROWER, THE PARENT, THE
ISSUING BANK AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.  EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.


(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.


 
Section 13.6.  Successors and Assigns.

 
(a)           Generally.  The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Borrower may not assign or otherwise transfer any
of is rights under this Agreement without the prior written consent of all the
Lenders (and any such assignment or transfer to which all of the Lenders have
not consented shall be void).


(b)           Participations.  Any Lender may at any time grant to an affiliate
of such Lender, or one or more banks or other financial institutions (each a
"Participant") participating interests in its Commitments or the Obligations
owing to such Lender.  Except as otherwise provided in Section 13.4. or as
otherwise expressly stated herein, no Participant shall have any rights or
benefits under this Agreement or any other Loan Document.  In the event of any
such grant by a Lender of a participating interest to a Participant, such Lender
shall remain responsible for the performance of its obligations hereunder, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.  Any agreement pursuant to which any Lender
may grant such a participating interest shall provide that such Lender shall
retain the sole right and responsibility to enforce the obligations of the
Borrower hereunder including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided,
however, such Lender may agree with the Participant that it will not, without
the consent of the Participant, agree to (i) increase such Lender's Commitment,
(ii) extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender, or (iii) reduce the rate at which interest is
payable thereon.  An assignment or other transfer which is not permitted by
subsection (c) or (d) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (b).


(c)           Assignments.  Any Lender may with the prior written consent of the
Administrative Agent and the Borrower (which consent in each case, shall not be
unreasonably withheld) at any time assign to one or more Eligible Assignees
(each an "Assignee") all or a portion of its rights and obligations under this
Agreement and the Notes; provided, however, (i) no such consent by the Borrower
shall be required (x) if a Default or Event of Default shall exist or (y) in the
case of an assignment to another Lender or an affiliate of another Lender;
(ii) no such consent by the Administrative Agent shall be required in the case
of an assignment to another Lender; (iii) any partial assignment shall be in an
amount at least equal to $10,000,000 and after giving effect to such assignment
the assigning Lender retains a Commitment, or if the Commitments have been
terminated, holds Notes having an aggregate outstanding principal balance, of at
least $10,000,000, (iv) if the assigning Lender (or its Affiliate) is a
Specified Derivatives Provider and if after giving effect to such assignment
such Lender will hold no further Loans or Commitments under this Agreement, such
Lender shall undertake such assignment only contemporaneously with an assignment
by such Lender (or its Affiliate, as the case may be) of all of its Specified
Derivatives Contracts to the Assignee or another Lender (or Affiliate thereof),
(v) each such assignment shall be effected by means of an Assignment and
Assumption Agreement, and (vi) so long as the Commitments remain in effect,
after giving effect to any such assignment by the Lender then acting as the
Administrative Agent, the Lender then acting as Administrative Agent shall
retain a Commitment greater than or equal to the Commitment of each other Lender
as of the Effective Date unless the Requisite Lenders consent otherwise (which
consent shall not be unreasonably withheld or delayed).  Upon execution and
delivery of such instrument and payment by such Assignee to such transferor
Lender of an amount equal to the purchase price agreed between such transferor
Lender and such Assignee, such Assignee shall be deemed to be a Lender party to
this Agreement and shall have all the rights and obligations of a Lender with a
Revolving Commitment and/or Loans, as the case may be, as set forth in such
Assignment and Assumption Agreement, and the transferor Lender shall be released
from its obligations hereunder to a corresponding extent, and no further consent
or action by any party shall be required.  Upon the consummation of any
assignment pursuant to this subsection (c), the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so the
new Notes are issued to the Assignee and such transferor Lender, as appropriate,
and shall update Schedule I attached hereto.  In connection with any such
assignment, the transferor Lender shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of
$4,500.00.  Anything in this Section to the contrary notwithstanding, no Lender
may assign or participate any interest in any Loan held by it hereunder to the
Borrower, or any of its respective affiliates or Subsidiaries.


(d)           Federal Reserve Bank Assignments.  In addition to the assignments
and participations permitted under the foregoing provisions of this Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
to a Federal Reserve Bank; provided that no such pledge of assignment shall
release such Lender from its obligations thereunder.  No such pledge or
assignment shall release the assigning Lender from its obligations hereunder.


(e)           Information to Assignee, Etc.  A Lender may furnish any
information concerning the Borrower, any Subsidiary or any other Loan Party in
the possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants).


 
Section 13.7.  Amendments and Waivers.

 
(a)           Generally.  Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or in any Loan Document to be given by the Lenders may be given, (ii) any term
of this Agreement or of any other Loan Document (other than any fee letter
solely between Borrower and the Administrative Agent) may be amended, (iii) the
performance or observance by the Borrower or any other Loan Party of any terms
of this Agreement or such other Loan Document (other than any fee letter solely
between Borrower and the Administrative Agent) may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.  Notwithstanding the previous sentence, the Administrative Agent,
shall be authorized on behalf of all the Lenders, without the necessity of any
notice to, or further consent from, any Lender, to waive the imposition of the
late fees provided in Section 2.7.


(b)           Certain Requisite Lender Consents.  Notwithstanding the foregoing,
no amendment, waiver or consent shall, unless in writing, and signed by the
Requisite Lenders (which must include the Lender then acting as Administrative
Agent, so long as (x) it is not then a Defaulting Lender, and (y) with respect
to an amendment to Section 10.1., Administrative Agent's Pro Rata Share is then
equal to or greater than ten percent (10%)), do any of the following:


(i)           amend Section 8.12, 8.13 or 10.1. or waive any Default or Event of
Default occurring under Section 11.1. (excepting Section 11.1(a), the waiver of
which requires unanimous consent of the Lenders) resulting from a violation of
such Sections; or


(ii)           modify the definitions of the terms "EBITDA", "Fixed Charges",
"Funds from Operations", "Gross Asset Value", "Indebtedness", "Interest
Expense", "Maximum Loan Availability", "Tangible Net Worth", "Total Liabilities"
(or the definitions used in such definitions or the percentages or rates used in
the calculation thereof).


(c)           Supermajority Consent.  Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing and signed by the
Supermajority Leaders (which must include the Lender then acting as
Administrative Agent, so long as it is not then a Defaulting Lender), do any of
the following:


(i)           amend Sections 11.1(l)(i), 11.1(l)(ii) or 11.1(l)(vi); or


(ii)           release or dispose of any collateral unless released or disposed
of as permitted by, and in accordance with, Section 12.3 or Section 4.2.; or


(iii)           modify the definitions of the terms "Borrowing Base" or
"Permanent Loan Estimate" (or the definitions used in such definitions or the
percentages or rates used in the calculation thereof).


(d)           Unanimous Consent.  Notwithstanding the foregoing, no amendment,
waiver or consent shall, unless in writing, and signed by all of the Lenders
directly affected thereby (or the Administrative Agent at the written direction
of the Lenders), do any of the following:


(i)           increase the Commitments of the Lenders (excluding any increase as
a result of an assignment of Commitments permitted under Section 13.6.) or
subject the Lenders to any additional obligations (the parties acknowledging and
agreeing that any increase in Commitments which causes the sum of all the
Commitments to exceed $525,000,000.00 shall be conclusively deemed to affect all
Lenders);


(ii)           reduce the principal of, or interest rates that have accrued or
that will be charged on the outstanding principal amount of, any Loans or other
Obligations;


(iii)           reduce the amount of any Fees payable to the Lenders hereunder ;
provided, however, the Administrative Agent shall be authorized on behalf of all
Lenders, without the necessity of any notice to, or further consent from, any
Lender, to waive the imposition of the late fees provided in Section 2.7., up to
a maximum of three (3) times per calendar year;


(iv)           postpone any date fixed for any payment of principal of, or
interest on, any Loans or for the payment of Fees or any other Obligations, or
extend the expiration date of any Letter of Credit beyond the Maturity Date
except in accordance with Section 2.12.;


(v)           change the definitions of Revolving Commitment Percentage, Term
Loan Share or Pro Rata Share (excluding any change as a result of an assignment
of Commitments permitted under Section 13.6);


(vi)           amend this Section or amend the definitions of the terms used in
this Agreement or the other Loan Documents insofar as such definitions affect
the substance of this Section;


(vii)           modify the definition of the term "Requisite Lenders" or
"Supermajority Lenders" or modify in any other manner the number or percentage
of the Lenders required to make any determinations or waive any rights hereunder
or to modify any provision hereof;


(viii)           release any Guarantor from its obligations under the
Guaranty except as contemplated by Section 8.14.(b) or release Parent from the
Parent Guaranty;


(ix)           waive a Default or Event of Default under Section 11.1.(a); or


(x)           amend, or waive the Borrower's compliance with, Section 2.14.


(e)           Amendment of Administrative Agent's Duties, Etc.  No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents.  Any amendment, waiver or consent relating to
Section 2.2. or the obligations of the Issuing Bank under this Agreement or any
other Loan Document shall, in addition to the Lenders required hereinabove to
take such action, require the written consent of the Issuing Bank.   Any
amendment, waiver or consent with respect to any Loan Document that (i)
diminishes the rights of a Specified Derivatives Provider in a manner or to an
extent dissimilar to that affecting the Lenders or (ii) increases the
liabilities or obligations of a Specified Derivatives Provider shall, in
addition to the Lenders required hereinabove to take such action, require the
consent of the Lender that is (or having an Affiliate that is) such Specified
Derivatives Provider.  No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein.  No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto.  Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Parent, the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Event of Default.  Except as otherwise explicitly provided for herein or
in any other Loan Document, no notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances.


 
Section 13.8.  Non-Liability of Administrative Agent and Lenders.

 
The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower and no provision in this Agreement or
in any of the other Loan Documents, and no course of dealing between or among
any of the parties hereto, shall be deemed to create any fiduciary duty owing by
the Administrative Agent or any Lender to any Lender, the Parent, the Borrower,
any Subsidiary or any other Loan Party.  Neither the Administrative Agent nor
any Lender undertakes any responsibility to the Borrower or the Parent to review
or inform the Borrower or the Parent of any matter in connection with any phase
of the business or operations of the Borrower, the Parent or any of their
respective Subsidiaries or Affiliates.


 
Section 13.9.  Confidentiality.

 
Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall utilize all non-public information obtained
pursuant to the requirements of this Agreement which has been identified as
confidential or proprietary by the Borrower or the Parent in accordance with its
customary procedure for handling confidential information of this nature and in
accordance with safe and sound banking practices but in any event may make
disclosure: (a) to any of their respective affiliates (provided any such
affiliate shall agree to keep such information confidential in accordance with
the terms of this Section); (b) as reasonably requested by any bona fide
Assignee, Participant or other transferee in connection with the contemplated
transfer of any Commitment or participations therein as permitted hereunder
(provided they shall agree to keep such information confidential in accordance
with the terms of this Section); (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings; (d) to the Administrative Agent's,
Issuing Bank's or such Lender's independent auditors and other professional
advisors (provided they shall be notified of the confidential nature of the
information); (e) if an Event of Default exists, to any other Person, in
connection with the exercise by the Administrative Agent, the Issuing Bank or
the Lenders of rights hereunder or under any of the other Loan Documents; and
(f) to the extent such information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower or any Affiliate.


 
Section 13.10.  Indemnification.

 
(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, any affiliate of the Administrative Agent,
each of the Lenders and the Issuing Bank and their respective directors,
officers, shareholders, agents, employees and counsel (each referred to herein
as an "Indemnified Party") from and against any and all losses, costs, claims,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.10. or 5.1. or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an "Indemnity Proceeding") which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans or issuance of
Letters of Credit hereunder; (iii) any actual or proposed use by the Borrower of
the proceeds of the Loans or Letters of Credit; (iv) the Administrative Agent's,
the Issuing Bank's  or any Lender's entering into this Agreement or any other
Loan Document; (v) the fact that the Administrative Agent, the Issuing Bank and
the Lenders have established the credit facility evidenced hereby in favor of
the Borrower; (vi) the fact that the Administrative Agent, the Issuing Bank and
the Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrower and the Subsidiaries; (vii) the fact that the
Administrative Agent, the Issuing Bank and the Lenders are material creditors of
the Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent,
the Issuing Bank or the Lenders may have under this Agreement or the other Loan
Documents including, but not limited to, the foreclosure upon, or seizure of,
any Collateral or the exercise of any other rights of a secured party; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party as set forth above for any acts or omissions of such Indemnified Party in
connection with matters described in this clause (viii) that constitute gross
negligence or willful misconduct on the part of such Indemnified Party as
determined in a final non-appealable judgment by a court of competent
jurisdiction; or (ix) any violation or non-compliance by the Borrower or any
Subsidiary of any Applicable Law (including any Environmental Law) including,
but not limited to, any Indemnity Proceeding commenced by (A) the Internal
Revenue Service or state taxing authority or (B) any Governmental Authority or
other Person under any Environmental Law, including any Indemnity Proceeding
commenced by a Governmental Authority or other Person seeking remedial or other
action to cause the Borrower, its Subsidiaries or any other Loan Party (or its
respective properties) (or the Administrative Agent and/or the Lenders and/or
the Issuing Bank as successors to the Borrower) to be in compliance with such
Environmental Laws.


(b)           The Borrower's indemnification obligations under this Section
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding.  In this connection, this indemnification shall cover all reasonable
costs and expenses of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.


(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.


(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.  Each Indemnified Party shall use
its reasonable efforts to give Borrower as much advance notice of anticipated
fees, expenses and costs as is reasonably practicable under the circumstances,
but failure to give such notice shall not absolve Borrower of Borrower's
obligation to pay the same.


(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all reasonable costs and
expenses incurred by such Indemnified Party shall be reimbursed by the
Borrower.  No action taken by legal counsel chosen by an Indemnified Party in
investigating or defending against any such Indemnity Proceeding shall vitiate
or in any way impair the obligations and duties of the Borrower hereunder to
indemnify and hold harmless each such Indemnified Party; provided, however, that
(i) if the Borrower is required to indemnify an Indemnified Party pursuant
hereto and (ii) the Borrower has provided evidence reasonably satisfactory to
such Indemnified Party that the Borrower has the financial wherewithal to
reimburse such Indemnified Party for any amount paid by such Indemnified Party
with respect to such Indemnity Proceeding, such Indemnified Party shall not
settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed).


(f)           If and to the extent that the obligations of the Borrower
hereunder are unenforceable for any reason, the Borrower hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under Applicable Law.


(g)           Subject to the immediately following Section 13.11, the Borrower's
obligations hereunder shall survive any termination of this Agreement and the
other Loan Documents and the payment in full in cash of the Obligations, and are
in addition to, and not in substitution of, any of the other obligations set
forth in this Agreement or any other Loan Document to which it is a party.


References in this Section 13.10. to "Lender" or "Lenders" shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.


 
Section 13.11.  Termination; Survival.

 
At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Loans and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Administrative Agent, the Issuing Bank
and the Lenders are entitled under the provisions of Sections 5.1., 5.4., 12.8.,
13.2. and 13.10. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 13.5., shall continue in full force and
effect and shall protect the Administrative Agent, the Issuing Bank and the
Lenders (i) notwithstanding any termination of this Agreement, or of the other
Loan Documents, against events arising after such termination as well as before
but not for a period in excess of three (3) years after the date this Agreement
terminates in accordance with the preceding sentence and (ii) at all times after
any such party ceases to be a party to this Agreement with respect to all
matters and events existing on or prior to the date such party ceased to be a
party to this Agreement but not for a period in excess of three (3) years after
any such party cease to be a party to this Agreement.


 
Section 13.12.  Severability of Provisions.

 
If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.


 
Section 13.13.  GOVERNING LAW.

 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


 
Section 13.14.  Counterparts.

 
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required.  It shall not be necessary that the signature of, or on behalf of,
each party, or that the signature of all persons required to bind any party,
appear on each counterpart.  All counterparts shall collectively constitute a
single document.  It shall not be necessary in making proof of this document to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.


 
Section 13.15.  Obligations with Respect to Loan Parties.

 
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the Parent or the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control the Parent or such Loan Parties.


 
Section 13.16.  Independence of Covenants.

 
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


 
Section 13.17.  Limitation of Liability.

 
None of the Administrative Agent, the Issuing Bank or any Lender, or any
affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower and the Parent hereby waive, release, and agree not to sue any
of them upon, any claim for any special, indirect, incidental, or consequential
damages suffered or incurred by the Borrower or the Parent in connection with,
arising out of, or in any way related to, this Agreement, any of the other Loan
Documents or the Fee Letter, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents.  The Borrower and the Parent
hereby waive, release, and agree not to sue the Administrative Agent, the
Issuing Bank or any Lender or any of the Administrative Agent's, the Issuing
Bank's or any Lender's affiliates, officers, directors, employees, attorneys, or
agents for punitive damages in respect of any claim in connection with, arising
out of, or in any way related to, this Agreement, any of the other Loan
Documents, the Fee Letter, or any of the transactions contemplated by this
Agreement or financed hereby.


 
Section 13.18.  Entire Agreement.

 
This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  There are no oral
agreements among the parties hereto.


 
Section 13.19.  Construction, Conflict of Terms.

 
The Administrative Agent, the Issuing Bank, the Borrower, the Parent and each
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower, each Lender and the
Parent.  In the event of a conflict between the terms and provisions of this
Agreement and the terms and provisions of any of the other Loan Documents, the
terms of this Agreement shall govern; provided, however, that any term or
provision of any Security Document applicable to the Collateral shall be deemed
to be supplemental to, and not in conflict with, the terms and provisions of
this Agreement.


 
Section 13.20.  Headings.

 
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.


 
Section 13.21.  Limitation of Liability of Borrower's General Partner.

 
Subject to the exceptions and qualifications described below, the General
Partner, shall not be personally liable for the payment of the Obligations.
Notwithstanding the foregoing:  (a) if an Event of Default occurs, nothing
contained herein shall in any way prevent or hinder the Administrative Agent or
the Lenders in the enforcement or foreclosure of any Lien securing any of the
Obligations, or in the pursuit or enforcement of any right, remedy or judgment
against the Borrower or any other Loan Party, or any of their respective assets;
and (b) the General Partner shall be fully liable to the Administrative Agent
and the Lenders to the same extent that the General Partner would be liable
absent the foregoing provisions of this Section:  (i) for fraud or willful
misrepresentation by the Borrower, the General Partner, its or their Affiliates
or predecessor general partner (i.e., the Parent), (to the full extent of losses
suffered by the Administrative Agent or any Lender by reason of such fraud or
willful misrepresentations); (ii) for the retention of any rental income or
other income in excess of operating expenses and capital expenses arising with
respect to any Borrowing Base Property or any other Collateral and collected by
the Borrower after the Administrative Agent has given the Borrower notice (or
any Senior Officer of the Borrower has knowledge) that an Event of Default
exists and, as a result of such Event of Default, the Administrative Agent
and/or the Lender have elected to exercise any of their rights or remedies
available to them as a result thereof (to the full extent of the rental income
or other income in excess of such operating expenses and capital expenses
collected by the Borrower after the giving of any such notice or obtaining of
such knowledge); (iii) for the fair market value, as of the time of the giving
of any notice (or obtaining of any such knowledge) referred to in the
immediately preceding clause (ii), of any personalty or fixtures removed or
disposed of by the Borrower (other than in accordance with the terms of the
Security Deed encumbering the same) after the giving of any notice (or obtaining
of any such knowledge) referred to in the immediately preceding clause (ii); and
(iv) for the misapplication by the Borrower (contrary to the provisions of this
Agreement or any of the other Loan Documents) of (x) any proceeds paid under any
insurance policy by reason of damage, loss or destruction to any portion of the
Collateral (to the full extent of such proceeds so misapplied); or (y) any
proceeds or awards resulting from the condemnation of all or any part of any of
the Collateral (to the full extent of such proceeds or awards so misapplied). No
subsequent owner of Collateral shall be liable under the immediately preceding
clause (b) for the acts and omissions of any prior owner, provided such
subsequent owner and any partner therein or other party thereto is not an
Affiliate of such prior owner or any partner therein or other party thereto, and
further provided that the Administrative Agent and the Requisite Lenders have
given their prior written approval to the transfer of such Collateral to such
subsequent owner, if such approval is required under the Loan Documents.


 
Section 13.22.  Limited Nature of Parent's Obligations.

 
THE LENDERS AND THE ADMINISTRATIVE AGENT ACKNOWLEDGE AND AGREE THAT THE PARENT
IS JOINING IN THE EXECUTION OF THIS AGREEMENT SOLELY FOR THE LIMITED PURPOSE OF
BEING BOUND BY THE TERMS OF THE SECTIONS SPECIFICALLY APPLICABLE TO THE PARENT,
INCLUDING SECTIONS 8.1., 8.2., 8.6, 8.7., 8.12., 8.13., 9.6., 10.1., 10.4.,
10.6., and 10.7. OF THIS AGREEMENT.  THE PARTIES HERETO ACKNOWLEDGE AND AGREE
THAT THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT UNDER THIS AGREEMENT OR
OTHER LOAN DOCUMENT RESULTING FROM A BREACH BY THE PARENT OF, OR A
MISREPRESENTATION BY THE PARENT UNDER OR IN ANY WAY RELATING TO, ANY OF SUCH
SECTIONS SHALL NOT CREATE ANY PERSONAL LIABILITY ON THE PART OF THE PARENT FOR
THE PAYMENT OF THE OBLIGATIONS.  NOTHING CONTAINED IN THIS SECTION IS INTENDED
TO LIMIT THE OBLIGATIONS OF THE PARENT UNDER THE PARENT GUARANTY.


 
Section 13.23.  Limitation of Liability of Borrower's Directors, Officers, Etc.

 
The parties hereto acknowledge and agree that no director, officer, shareholder,
employee or agent of the Borrower or any Affiliate of the Borrower shall be held
to any personal liability, jointly or severally, for any obligation of, or claim
against, the Borrower.


 
Section 13.24.  AMENDMENT, RESTATEMENT AND CONSOLIDATION; NO NOVATION.

 
THE EXISTING CREDIT AGREEMENT IS BEING AMENDED, RESTATED AND CONSOLIDATED IN ITS
ENTIRETY BY THIS AGREEMENT FOR THE CONVENIENCE OF THE PARTIES.  THIS AGREEMENT
MERELY AMENDS, MODIFIES, RESTATES AND CONSOLIDATES THE INDEBTEDNESS, LIABILITIES
AND OBLIGATIONS EVIDENCED BY THE EXISTING CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT) AND DOES NOT CONSTITUTE,
AND IT IS THE EXPRESS INTENT OF THE PARTIES HERETO THAT THIS AGREEMENT DOES NOT
EFFECT, A NOVATION OF THE EXISTING INDEBTEDNESS, LIABILITIES AND OBLIGATIONS
OWING BY THE BORROWER PURSUANT TO THE EXISTING CREDIT AGREEMENT.  ALL SUCH
INDEBTEDNESS, LIABILITIES AND OBLIGATIONS CONTINUE TO REMAIN OUTSTANDING AND
EVIDENCED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  THE AMENDMENT,
RESTATEMENT AND CONSOLIDATION EFFECTED HEREBY SHALL BE DEEMED TO HAVE
PROSPECTIVE APPLICATION ONLY FROM AND AFTER THE EFFECTIVE DATE, UNLESS OTHERWISE
EXPRESSLY STATED HEREIN.

2100993v3
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.


BORROWER:


CBL & ASSOCIATES LIMITED PARTNERSHIP


By: CBL Holdings I, Inc., its sole general partner




By: /s/ John N.
Foy                                                                           
     Name: John N. Foy 
 
     Title: Vice Chairman of the Board and Chief Financial Officer







PARENT:


CBL & ASSOCIATES PROPERTIES, INC., solely for the limited purposes set forth in
Section 13.22




By: /s/ John N.
Foy                                                                           
     Name: John N. Foy 
 
     Title: Vice Chairman of the Board and Chief Financial Officer


 






















[Signatures Continued on Next Page]

2100993v3
 
 



 
 

--------------------------------------------------------------------------------

 

Signature Page to Seventh Amended and Restated Credit Agreement dated as of
September 28, 2009 with CBL & Associates Limited Partnership




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender




By: /s/ Kerry
Richards                                                                           
     Name: Kerry
Richards                                                                           
     Title: Vice
President                                                                           












[Signatures Continued on Next Page]





2100993v3
 
 



 
 

--------------------------------------------------------------------------------

 

Signature Page to Seventh Amended and Restated Credit Agreement dated as of
September 28, 2009 with CBL & Asssociates Limited Partnership






LENDER:


AAREAL CAPITAL CORPORATION,
as a Lender




By: /s/ Terrence P.
Sweeney                                                                           
     Name: Terrence P.
Sweeney                                                                           
     Title: General
Counsel                                                                           


By: /s/ Daniel De
Roo                                                                           
     Name: Daniel De
Roo                                                                           
     Title:
Director                                                                           





2100993v3
 
 



 
 

--------------------------------------------------------------------------------

 

Signature Page to Seventh Amended and Restated Credit Agreement dated as of
September 28, 2009 with CBL & Asssociates Limited Partnership






LENDER:


COMMERZBANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES,
as a Documentation Agent and as a Lender




By: /s/ Mary
Schlegel                                                                           
     Name: Mary
Schlegel                                                                           
     Title: As Attorney-in-Fact 


By: /s/ John
Hayes                                                                           
     Name: John
Hayes                                                                           
     Title: As Attorney-in-Fact 



2100993v3
 
 



 
 

--------------------------------------------------------------------------------

 

Signature Page to Seventh Amended and Restated Credit Agreement dated as of
September 28, 2009 with CBL & Asssociates Limited Partnership






LENDER:


KEYBANK NATIONAL ASSOCIATION,
as a Documentation Agent and as a Lender




By: /s/ Michael P.
Szuba                                                                           
     Name: Michael P.
Szuba                                                                           
     Title: Vice President 







2100993v3
 
 



 
 

--------------------------------------------------------------------------------

 

Signature Page to Seventh Amended and Restated Credit Agreement dated as of
September 28, 2009 with CBL & Asssociates Limited Partnership






LENDER:


PNC BANK, NATIONAL ASSOCIATION,
as a Documentation Agent and as a Lender




By: /s/ Andrew T.
White                                                                           
     Name: Andrew T.
White                                                                           
     Title: Vice
President                                                                           







2100993v3
 
 



 
 

--------------------------------------------------------------------------------

 

 Signature Page to Seventh Amended and Restated Credit Agreement dated as of
September 28, 2009 with CBL & Asssociates Limited Partnership






LENDER:


BANK OF AMERICA, N.A.,
as a Lender




By: /s/ Michael
Stone                                                                           
     Name: Michael
Stone                                                                           
     Title: Vice President 



2100993v3
 
 



 
 

--------------------------------------------------------------------------------

 

Signature Page to Seventh Amended and Restated Credit Agreement dated as of
September 28, 2009 with CBL & Asssociates Limited Partnership






LENDER:


UNION BANK, N.A. (formerly known as Union Bank of California, N.A.),
as a Lender




By: /s/ Karen
Kokame                                                                           
     Name: Karen
Kokame                                                                           
     Title: Vice
President                                                                           







2100993v3
 
 



 
 

--------------------------------------------------------------------------------

 

Signature Page to Seventh Amended and Restated Credit Agreement dated as of
September 28, 2009 with CBL & Asssociates Limited Partnership






LENDER:


U.S. BANK, NATIONAL ASSOCIATION,
as Syndication Agent, as a Co-Lead Arranger,
as a Co-Book Runner and as a Lender




By: /s/ Gregg Lee
Gehrke                                                                           
     Name: Gregg Lee
Gehrke                                                                           
     Title:
AVP                                                                           







2100993v3
 
 



 
 

--------------------------------------------------------------------------------

 

Signature Page to Seventh Amended and Restated Credit Agreement dated as of
September 28, 2009 with CBL & Asssociates Limited Partnership






WELLS FARGO SECURITIES,
as a Co-Lead Arranger and as a Co-Book Runner




By: /s/ James
Phelps                                                                           
     Name: James
Phelps                                                                           
     Title: Senior Vice President 





2100993v3
 
 



 
 

--------------------------------------------------------------------------------

 

Signature Page to Seventh Amended and Restated Credit Agreement dated as of
September 29, 2009 with CBL & Asssociates Limited Partnership






LENDER:


ROYAL BANK OF CANADA,
as a Lender




By: /s/ Dan
LePage                                                                           
     Name: Dan
LePage                                                                           
     Title: Authorized
Signatory                                                                           







2100993v3
 
 



 
 

--------------------------------------------------------------------------------

 

Signature Page to Seventh Amended and Restated Credit Agreement dated as of
September 29, 2009 with CBL & Asssociates Limited Partnership






LENDER:


BRANCH BANKING & TRUST CO.,
as a Lender




By: /s/ Richard L. Keever,
Jr.                                                                           
     Name: Richard L. Keever,
Jr.                                                                           
     Title: Senior Vice
President                                                                           





2100993v3
 
 



 
 

--------------------------------------------------------------------------------

 

Signature Page to Seventh Amended and Restated Credit Agreement dated as of
September 29, 2009 with CBL & Asssociates Limited Partnership






LENDER:


WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Kerry
Richards                                                                           
     Name: Kerry
Richards                                                                           
     Title: Vice
President                                                                           





2100993v3
 
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE I


Commitments






Lender
Commitment
   
Wells Fargo Bank National Association
$115,000,000
   
U.S. Bank National Association
$  88,000,000
   
Aareal Capital Corporation
$  49,000,000
   
Commerzbank AG, New York and Cayman Island Branches
$  47,000,000
   
Keybank National Association
$  47,000,000
   
PNC Bank, National Association
$  47,000,000
   
Wachovia Bank, National Association
$  47,000,000
   
Royal Bank of Canada
$  30,000,000
   
Bank of America, N.A.
$  20,000,000
   
Union Bank, N.A. (formerly known as Union Bank of California, N.A.)
$  20,000,000
   
Branch Banking and Trust Co.
$  15,000,000


2100993v3
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1


List of Loan Parties in Addition to Borrower




CBL Holdings I, Inc., a Delaware corporation
CBL & Associates Properties, Inc., a Delaware corporation
Georgia Square Partnership, a Georgia limited partnership
Georgia Square Associates, Ltd., a Georgia limited partnership
POM-College Station, LLC, a Texas limited liability company
College Station Partners, Ltd., a Texas limited partnership
Turtle Creek Limited Partnership
CBL RM-Waco, LLC, a Texas limited liability company
Frontier Mall Associates Limited Partnership, a Wyoming limited partnership
Madison Square Associates, Ltd., an Alabama limited partnership
Madison Plaza Associates, Ltd., an Alabama limited partnership
CBL SM-Brownsville, LLC, a Texas limited liability company
Harford Mall Business Trust, a Maryland business trust
River Ridge Mall, LLC, a Virginia limited liability company
Bonita Lakes Mall Limited Partnership, a Mississippi limited partnership
CBL/Low Limited Partnership, a Wyoming limited partnership


2100993v3
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.1


Initial Borrowing Base Properties and Borrowing Base Values


Project
Owner
Borrowing Base Value
 
1. (a) Georgia Square Mall,
Clark County, Georgia
 
(b)Georgia Square Cinema
 
(a) Georgia Square Partnership, a Georgia limited partnership
 
(b) Georgia Square Associates, Ltd., a Georgia limited partnership
 
$42,804,000
 
2. Post Oak Mall
Brazos County, Texas
 
(a)  Post Oak Mall Associates Limited Partnership, a Texas limited partnership
(b)  College Station Partners, Ltd., a Texas limited partnership
 
$65,424,000
 
3. Turtle Creek Mall
Hattiesburg, Mississippi
 
Turtle Creek Limited Partnership
 
$53,800,800
 
4. Richland Mall
Waco, Texas
 
CBL/Richland Mall, L.P., a Texas limited partnership
 
$45,448,800
 
5. Frontier Mall
Cheyenne, Wyoming
 
Frontier Mall Associates Limited Partnership, a Wyoming limited partnership
 
$27,840,000
 
6. Frontier Square
Cheyenne, Wyoming
 
CBL & Associates Limited Partnership, a Delaware limited partnership
 
$1,600,800
 
7. Madison Square Mall
Huntsville, Alabama
 
Madison Square Associates, Ltd., an Alabama limited partnership
 
$55,888,800
 
8. Madison Plaza
Huntsville, Alabama
 
Madison Plaza Associates, Ltd., an Alabama limited partnership
 
$3,271,200
 
9. Sunrise Mall
Brownsville, Texas
 
CBL/Sunrise Mall, L.P., a Texas limited partnership
 
 
$83,520,000
 
10. Harford Mall
Bel Air, Maryland
 
Harford Mall Business Trust, a Maryland business trust
 
$67,512,000
 
11. River Ridge Mall
Lynchburg, Virginia
River Ridge Mall, LLC, a Virginia limited liability company
 
$36,609,600
 
12.  (a) Bonita Lakes Mall
Meridian, Mississippi
(b)  Bonita Lakes Crossing, Meridian, Mississippi
a)  Bonita Lakes Mall Limited Partnership, a Mississippi limited partnership
 
b)  CBL/Low Limited Partnership, a Wyoming limited partnership
 
$41,203,200


2100993v3
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.1(b)


Ownership Structure





2100993v3
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.1(f)


Occupancy Status





2100993v3
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.1(h)


Material Contracts





2100993v3
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 7.1.(i)



 
Litigation





None



2100993v3
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.1(s)


Affiliate Transactions




None







2100993v3
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 7.1. (cc)



 
Single Asset Entity Exceptions





The Borrower is the owner of Frontier Square.


Georgia Square Associates, Ltd., the owner of the cinema parcel adjacent to
Georgia Square Mall, also owns a 1% general partnership interest in Georgia
Square Partnership, the owner of Georgia Square Mall.



2100993v3
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 13.1


Notices




Aareal Capital Corporation
 
Lending Office (all Types of Advances) and
Address for Notices:
 
250 Park Ave. Suite 820
New York, NY  10177
Attention:  Ralph C. Marra, Jr.
Telecopier:  (917) 322-0285
Telephone:  (212) 508-4082
 


Bank of America, N. A.


Lending Office (all Types of Advances) and
Address for Notices:


414 Union Street, 5th Floor
Nashville, Tennessee  37219
Attention:  John H. Reynolds, Senior Vice President
Telecopier:  (615) 749-4716
Telephone:  (615) 749-3964
 


Branch Banking and Trust Co.


Lending Office (all Types of Advances) and
Address for Notices:


200 West 2nd Street
Winston Salem, North Carolina  27101
Attention:  Robert M. Searson
Telecopier:  (336) 733-2740
Telephone:  (336) 733-2771
 





2100993v3
 
 

--------------------------------------------------------------------------------

 

Commerzbank AG, New York and Grand Cayman Branches


Lending Office (all Types of Advances) and
Address for Notices:


Lending Office and Loan Administration:
 
2 World Financial Center
32nd Floor
New York, NY  10281-1050
Attention:  Commercial Lending Services – 32nd Floor
Telecopier: (212) 266-7396
Telephone: (212) 266-7747
 
Loan Administration:
 
1114 Avenue of the Americas
2nd Floor
New York, NY 10036
Attention:  Portfolio Admin
Telecopier:  (866) 267-7680
Telephone:  (212) 479-5700
 


Keybank National Association


Lending Office (all Types of Advances) and
Address for Notices:
 
Keybank REC - Institutional
127 Public Square, 6th Floor
Cleveland, OH  44114-1306
Attn:  Mike Szuba
Telecopier:  (216) 689-4997
Telephone:  (216) 689-5984



2100993v3
 
 



 
 

--------------------------------------------------------------------------------

 

PNC Bank, National Association
 
Lending Office (all Types of Advances) and
Address for Notices:
 
PNC Real Estate Finance
1600 Market Street, 30th Floor
Philadelphia, PA  19103
Attention:  Andrew White
Telecopier:  (215) 585-5806
Telephone:  (215) 585-6123


with a copy to:


PNC Real Estate Finance
500 First Avenue, Firstside Center
Pittsburgh, PA  15219
Attention:  Bridget Connolly
Telecopier:  (412) 705-2125
Telephone:  (412) 762-7803




Royal Bank of Canada


Lending Office (all Types of Advances) and
Address for Notices:


One Liberty Plaza, 3rd Floor
165 Broadway
New York, NY  10006-1404
Attention:  GLA Administrator
Telecopier:  (212) 428-2372
Telephone:  (212) 428-6369



2100993v3
 
 



 
 

--------------------------------------------------------------------------------

 

Union Bank, N.A. (formerly known as Union Bank of California, N.A.)
 
Lending Office (all Types of Advances) and
Address for Notices:
 
Lending Office:
350 California Street
7th Floor
San Francisco, CA  94104
Attn:  Karen Kokame
Telecopier:  (415) 433-7438
Telephone:  (415) 703-7116
E-mail Address:  Karen.Kokame@unionbank.com
 
Loan Administration:
Commercial Real Estate Loan Administration
18300 Von Karman Avenue, Suite 200
Irvine, CA  92612
Attn:  Cassandra Schraff
Telecopier:  (949) 752-8372
Telephone:  (949) 553-7161
E-mail Address:  Cassandra.Schraff@unionbank.com
 


U.S. Bank, National Association


Lending Office (all Types of Advances) and
Address for Notices:


800 Nicollet Mall
3rd Floor
Minneapolis, MN  55402
Attn:  Michael Raarup
Telecopier:  (612) 303-2270
Telephone:  (612) 303-3586




Wachovia Bank, National Association


Lending Office (all Types of Advances) and
Address for Notices:


2859 Paces Ferry Road
Suite 1200
Atlanta, Georgia  30339
Attn:  Loan Administration
Telecopier:                      (770) 435-2262
Telephone:                      (770) 435-3800
